EXECUTION VERSION
2065/33858-001 CURRENT/117828716v17
LOAN AGREEMENT
Dated as of July 17, 2020
between
AMICUS THERAPEUTICS INTERNATIONAL HOLDING LTD,


(as Borrower),
AMICUS THERAPEUTICS, INC.,


(as Parent),
Certain Subsidiaries of Parent from time to time party hereto,


(as other Credit Parties),
HAYFIN SERVICES LLP,
(as Agent)




and




the Lenders from time to time party hereto










--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
1. ACCOUNTING AND OTHER TERMS
1
2. LOANS AND TERMS OF PAYMENT
2
2.1. Promise to Pay
2
2.2. Term Loan
2
2.3. Payment of Interest on the Credit Extensions
6
2.4. Expenses
8
2.5. Requirements of Law; Increased Costs
8
2.6. Taxes; Withholding, Etc
8
2.7. Fees
13
2.8. Register; Term Loan Note
13
3. CONDITIONS OF TERM LOAN
14
3.1. Conditions Precedent to Term Loan
14
3.2. Additional Conditions Precedent to Term Loan
16
3.3. Covenant to Deliver
16
3.4. Procedures for Borrowing
16
4. REPRESENTATIONS AND WARRANTIES
16
4.1. Due Organization, Power and Authority
17
4.2. Equity Interests
17
4.3. Authorization; No Conflict
17
4.4. Government Consents; Third Party Consents
17
4.5. Binding Obligation
18
4.6. Collateral and Intellectual Property
18
4.7. Adverse Proceedings, Compliance with Laws
21
4.8. Exchange Act Documents; Financial Statements; Financial Condition; No
Material Adverse Change; Books and Records
21
4.9. Solvency
22
4.10. Payment of Taxes
22
4.11. Environmental Matters
22
4.12. Material Contracts
23
4.13. Regulatory Compliance
23
4.14. Margin Stock
24
4.15. Subsidiaries
24
4.16. Employee Matters
24
4.17. Full Disclosure
24
4.18. FCPA; Patriot Act; OFAC
25
4.19. Health Care Matters
26
4.20. Regulatory Approvals and Exclusivities
28
4.21. Supply and Manufacturing
28
4.22. Additional Representations and Warranties
29
4.23. Centre of Main Interests and Establishments
29

-1-



--------------------------------------------------------------------------------



4.24. Pensions
29
5. AFFIRMATIVE COVENANTS
29
5.1. Maintenance of Existence
29
5.2. Financial Statements, Notices
29
5.3. Taxes
32
5.4. Insurance
33
5.5. Operating Accounts
33
5.6. Compliance with Laws
33
5.7. Protection of Intellectual Property Rights
34
5.8. Books and Records
34
5.9. Access to Collateral; Audits; Lender Calls
34
5.10. Use of Proceeds
35
5.11. Further Assurances
35
5.12. Additional Collateral; Guarantors
35
5.13. Formation or Acquisition of Subsidiaries
36
5.14. Post-Closing Requirements
36
5.15. Environmental
37
5.16. Pensions
38
5.17. PSC Regime
38
6. NEGATIVE COVENANTS
38
6.1. Dispositions
38
6.2. Fundamental Changes
39
6.3. Mergers, Acquisitions, Liquidations or Dissolutions
39
6.4. Indebtedness
40
6.5. Encumbrances
40
6.6. No Further Negative Pledge
40
6.7. Maintenance of Collateral Accounts
40
6.8. Distributions; Investments
40
6.9. No Restrictions on Subsidiary Distributions.
41
6.10. Junior Indebtedness.
41
6.11. Amendments or Waivers of Organizational Documents or Junior Indebtedness
41
6.12. Compliance
42
6.13. Compliance with Anti-Terrorism Laws
42
6.14. Amendments or Waivers of Material Contracts
42
6.15. Transactions with Affiliates
43
6.16. Minimum Consolidated Revenue
43
6.17. Minimum Liquidity
43
7. EVENTS OF DEFAULT
43
7.1. Payment Default
43
7.2. Covenant Default
44
7.3. Material Adverse Change
44
7.4. Attachment; Levy; Restraint on Business
44

-2-



--------------------------------------------------------------------------------



7.5. Insolvency
44
7.6. Other Agreements
45
7.7. Judgments
45
7.8. Misrepresentations
45
7.9. Loan Documents; Collateral
45
7.10. Subordinated Debt
46
7.11. ERISA Event
46
8. RIGHTS AND REMEDIES UPON AN EVENT OF DEFAULT
46
8.1. Rights and Remedies
46
8.2. Power of Attorney
47
8.3. Application of Payments and Proceeds Upon Default
47
8.4. Agent’s Liability for Collateral
48
8.5. No Waiver; Remedies Cumulative
48
8.6. Demand Waiver
48
9. NOTICES
49
10. CHOICE OF LAW, VENUE, AND JURY TRIAL WAIVER
50
11. GENERAL PROVISIONS
51
11.1. Successors and Assigns
51
11.2. Indemnification; Lender Expenses
52
11.3. Severability of Provisions
53
11.4. Correction of Loan Documents
53
11.5. Amendments in Writing; Integration
53
11.6. Counterparts
54
11.7. Survival
54
11.8. Confidentiality
55
11.9. Release of Collateral or Guarantors
55
11.10. Right of Set-Off
56
11.11. Marshalling; Payments Set Aside
56
11.12. Electronic Execution of Documents
56
11.13. Captions
57
11.14. Construction of Agreement
57
11.15. Third Parties
57
11.16. No Advisory or Fiduciary Duty
57
11.17. Contractual recognition of bail-in
57
11.18. Currency Equivalents Generally.
58
11.19. Reinstatement
58
11.20. Restricted Licenses.
58
12. AGENT
59
12.1. Appointment and Authority
59
12.2. Rights as a Lender
59
12.3. Exculpatory Provisions
60
12.4. Reliance by Agent
61

-3-



--------------------------------------------------------------------------------



12.5. Delegation of Duties
62
12.6. Resignation of Agent
62
12.7. Non-Reliance on Agent and Other Lenders
62
12.8. No Other Duties, Etc
62
12.9. Agent May File Proofs of Claim
63
12.10. Collateral and Guaranty Matters
63
12.11. Indemnification by Lenders
64
12.12. Patriot Act
65
12.13. Costs and Expenses; Indemnification
65
12.14. Survival
66
13. GUARANTY
66
13.1. Guaranty
66
13.2. Limitation of Guaranty
66
13.3. Authorization; Other Agreements
66
13.4. Guaranty Absolute and Unconditional
67
13.5. Waivers
67
13.6. Reliance
68
13.7. Contribution
68
14. DEFINITIONS
68
14.1. Definitions
68



-4-




--------------------------------------------------------------------------------



LOAN AGREEMENT
THIS LOAN AGREEMENT (this “Agreement”), dated as of July 17, 2020 (the
“Effective Date”), is by and among AMICUS THERAPEUTICS, INC., a Delaware
corporation (as “Parent”), AMICUS THERAPEUTICS INTERNATIONAL HOLDING LTD, a
private limited company incorporated under the laws of England and Wales with
company number 10147996 (as “Borrower”), each other Person from time to time
party hereto that is designated as a “Credit Party” (as defined below), Hayfin
Services LLP, a limited liability partnership organized under the laws of
England and Wales (as “Agent”), and each lender from time to time party hereto
(each individually a “Lender” and collectively, the “Lenders”).


W I T N E S S E T H:
WHEREAS, the Lenders have agreed to extend a Term Loan to the Borrower in an
aggregate principal amount equal to $400,000,000, the proceeds of which shall be
used (a) to refinance the Existing Indebtedness on the Closing Date, (ii) to pay
fees, costs, and expenses in connection with the funding of the Term Loan, and
(iii) for general corporate purposes of Parent and its Subsidiaries;
WHEREAS, the Borrower desires to secure the Obligations by granting to Agent,
for the benefit of the Secured Parties, a security interest in and Lien upon the
Collateral granted by it pursuant to the Collateral Documents; and
WHEREAS, subject to the terms hereof, Parent and each other Guarantor is willing
to guarantee all of the Obligations and to grant to Agent, for the benefit of
the Secured Parties, a security interest in and Lien upon the Collateral granted
by it pursuant to the Collateral Documents.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:


1.ACCOUNTING AND OTHER TERMS
Except as otherwise expressly provided herein, all accounting terms not
otherwise defined in this Agreement shall have the meanings assigned to them in
conformity with Applicable Accounting Standards. Calculations and determinations
must be made following Applicable Accounting Standards. If at any time any
change in Applicable Accounting Standards would affect the computation of any
financial requirement set forth in any Loan Document, and either Borrower or the
Agent shall so request, the Agent and Borrower shall negotiate in good faith to
amend such requirement to preserve the original intent thereof in light of such
change in Applicable Accounting Standards; provided, that, until so amended,
such requirement shall continue to be computed in accordance with Applicable
Accounting Standards prior to such change therein. Capitalized terms not
otherwise defined in this Agreement shall have the meanings set forth in Section
14. All other terms contained in this Agreement, unless otherwise indicated,
shall have the meaning provided by the Code to the extent such terms are defined
therein. All references to “Dollars” or “$” are United States Dollars, unless
otherwise noted, and all payments made by the Credit Parties to the Agent and/or
the Lenders with respect to the Obligations shall be in Dollars.
For purposes of determining compliance with Section 6 with respect to the amount
of any Indebtedness in a currency other than Dollars, no Default or Event of
Default shall be deemed to have occurred solely as a result of changes in rates
of currency exchange occurring after the time such Indebtedness is incurred,
made or acquired (so long as such Indebtedness, at the time incurred, made or
acquired, was permitted hereunder).





--------------------------------------------------------------------------------



2.LOANS AND TERMS OF PAYMENT
a..Promise to Pay
.
Borrower hereby unconditionally promises to pay to the Lenders the outstanding
principal amount of the Term Loans advanced to Borrower by the Lenders and
accrued and unpaid interest thereon and any other amounts due hereunder as and
when due in accordance with this Agreement.


b..Term Loan
.
(i)Availability; Borrowing.
(1)Subject to the terms and conditions of this Agreement (including Sections
3.1, 3.2 and 3.4), each Lender with a Term Loan Commitment severally agrees to
make to the Borrower on the Closing Date a term loan denominated in Dollars
equal to such Lender’s Term Loan Commitment (collectively, the “Term Loan”).
After repayment or prepayment, the Term Loan may not be re-borrowed. The Term
Loan made on the Closing Date shall be a LIBOR Rate Loan and in no event shall
convert to a Base Rate Loan other than as contemplated in the penultimate
sentence of Section 2.3(e).
(2)The Borrower shall give the Agent irrevocable written notice in the form of
the Borrowing Notice attached hereto as Exhibit C (the “Borrowing Notice”)
(which notice must be received by the Agent prior to 1:00 p.m. Eastern Standard
Time, twelve (12) Business Days prior to the anticipated Closing Date (or such
later time as may be agreed by the Agent)) requesting that the Lenders make the
Term Loans on the Closing Date and specifying the amount to be borrowed. Upon
receipt of such notice the Agent shall promptly notify each Lender thereof. On
the Closing Date, each Lender shall make available to the Agent an amount in
immediately available funds equal to the Term Loan to be made by such Lender.
Upon receipt of all requested Term Loan funds, the Agent shall disburse such
funds in accordance with the written instructions of the Borrower provided to
the Agent in accordance with the terms hereof.
(3)The Term Loan Commitment of each Lender shall be automatically and
permanently reduced to zero upon the earlier to occur of (A) the date on which
the Term Loan is funded and (B) 10:30 a.m. Eastern Standard Time on August 5,
2020 (or such later date as the Lenders may provide).
(ii)Repayment.
(1)Borrower shall make scheduled repayments of the outstanding principal balance
of the Term Loan to the Agent, for the ratable account of the Lenders, in the
amounts and on the dates set forth in the table below:
-2-



--------------------------------------------------------------------------------




Payment DateAmortization Payment Amount
The 48th month anniversary of the Closing Date
$44,444,444.44
The 51st month anniversary of the Closing Date
$44,444,444.44
The 54th month anniversary of the Closing Date
$44,444,444.44
The 57th month anniversary of the Closing Date
$44,444,444.44
The 60th month anniversary of the Closing Date
$44,444,444.44
The 63rd month anniversary of the Closing Date
$44,444,444.44
The 66th month anniversary of the Closing Date
$44,444,444.44
The 69th month anniversary of the Closing Date
$44,444,444.44

(2)Borrower shall, on the Term Loan Maturity Date, repay the outstanding
principal amount of the Term Loan to the Agent, for the ratable account of the
Lenders, together with all accrued and unpaid interest, and other amounts owing
with respect to the Term Loan.
(iii)Prepayment of Term Loan.
(1)Borrower shall have the option, at any time after the Closing Date, to (x)
prepay, in whole or in part, the Term Loan advanced by the Lenders under this
Agreement or, (y) (subject to Section 2.6(h) and not if the Borrower has failed
to comply with its obligations under Section 2.6(e)(iii)) if any sum payable to
any Lender by the Borrower will on the date of payment required to be increased
under Section 2.6(b)(iv) (as a result of a change in U.K. law or HMRC published
practice after the date of this Agreement) or any Lender claims indemnification
from the Borrower under Section 2.5 and/or Section 2.6(c) (other than the
penultimate sentence of Section 2.6(c)), the Borrower shall have the right to
elect to cancel the Term Loan Commitment of that relevant Lender or Lenders only
and shall have the right to elect to prepay such Lender's or Lenders’ portion of
the Term Loan (a “Tax-Related Cancellation and Prepayment”); provided that (A)
Borrower provide written notice to the Agent of its election under this Section
2.2(c)(i) (which shall be irrevocable unless (i) the Agent otherwise consents in
writing, and upon receipt of any such written notice, the Agent shall promptly
notify each or, as the case may be, any relevant Lender thereof or (ii) in
relation to a Tax-Related Cancellation and Prepayment if by or on the date of
payment the circumstances which permitted notice to be made under paragraph (y)
above no longer apply in which case the Borrower’s written notice shall be
deemed to have been revoked) to prepay all or part only of the Term Loan or, in
the case of a Tax-Related Cancellation and Prepayment, the Term Loan Commitment
of the relevant Lender or Lenders only, at least five (5) Business Days prior to
such prepayment (or such later date as agreed by the Agent), and (B) such
prepayment shall be accompanied by any and all accrued and unpaid interest on
the principal amount to be prepaid to the date of prepayment, the Prepayment
Premium (if applicable), and all other amounts payable or accrued and not yet
paid under this Agreement and the other Loan Documents. No Prepayment Premium
shall be payable in respect of or in relation to any Tax-Related Cancellation
and Prepayment. Partial prepayments of the Term Loan shall be in an aggregate
principal amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof or, if less, the entire amount thereof.
(2)Upon the occurrence of a Change in Control, Borrower shall immediately prepay
all of the Term Loan in full in an amount equal to the sum of (A) all unpaid
principal and any and all accrued and unpaid interest with respect to the Term
Loan, and (B) the Prepayment Premium (if applicable), and all other amounts
payable or accrued and not yet paid under this Agreement and the other Loan
Documents.
-3-



--------------------------------------------------------------------------------



(3)If at any time any Credit Party or any Subsidiary of a Credit Party shall
incur Indebtedness not constituting Permitted Indebtedness, then (A) Borrower
shall promptly notify the Agent in writing of such incurrence of Indebtedness
(including the amount of the Net Issuance Proceeds received by a Credit Party
and/or such Subsidiary in respect thereof) (and upon receipt of any such written
notice the Agent shall promptly notify each relevant Lender thereof) and (B)
promptly (and in any event, within five (5) Business Days (or such later date as
agreed by the Agent)) upon receipt by a Credit Party and/or such Subsidiary of
the Net Issuance Proceeds of incurrence of Indebtedness, the Borrower shall
deliver, or cause to be delivered, one hundred percent (100%) of such Net
Issuance Proceeds to the Agent for distribution to the Lenders as a prepayment
of the Term Loans, together with any and all accrued and unpaid interest with
respect to the Term Loans so prepaid, and the Prepayment Premium (if
applicable).
(4)If at any time any Credit Party or any Subsidiary of a Credit Party shall: 
(a)make an Asset Sale or suffer an Event of Loss, and the aggregate amount of
the Net Proceeds received by the Credit Parties and their Subsidiaries in
connection with such Asset Sale or Event of Loss and all other Asset Sales and
Events of Loss occurring during the same fiscal year exceeds $50,000,000; or
(b)make a Gene Therapy Portfolio Asset Sale (I) prior to first regulatory
approval in the United States or Europe of any treatments of Pompe disease
provided to Parent or any Subsidiary thereof which, as of the Effective Date,
are undergoing clinical trials, and the aggregate amount of Net Proceeds
received by the Credit Parties and their Subsidiaries in connection with such
Gene Therapy Portfolio Asset Sale and all other Gene Therapy Portfolio Asset
Sales which occur prior to such first regulatory approval exceeds $50,000,000 or
(II) following the receipt of regulatory approval in the United States or Europe
of any treatments of Pompe disease provided to Parent or any Subsidiary thereof
which, as of the Effective Date, are undergoing clinical trials, and the
aggregate amount of Net Proceeds received by the Credit Parties and their
Subsidiaries in connection with such Gene Therapy Portfolio Asset Sale and all
other Gene Therapy Portfolio Asset Sales exceeds $150,000,000;
then (A) Borrower shall promptly notify the Agent in writing of such Asset Sale,
Gene Therapy Portfolio Asset Sale or Event of Loss (including the amount of the
Net Proceeds received by a Credit Party and/or such Subsidiary in respect
thereof) (and upon receipt of any such written notice the Agent shall promptly
notify each relevant Lender thereof) and (B) promptly (and in any event, within
five (5) Business Days (or such later date as agreed by the Agent)) upon receipt
by a Credit Party and/or such Subsidiary of the Net Proceeds of such Asset Sale,
Gene Therapy Portfolio Asset Sale or Event of Loss, the Borrower shall deliver,
or cause to be delivered, one hundred percent (100%) of such Net Proceeds in
excess of the thresholds set forth in subclauses (1) and (2) above to the Agent
for distribution to the Lenders as a prepayment of the Term Loans, together with
any and all accrued and unpaid interest with respect to the Term Loans so
prepaid, and the Prepayment Premium (if applicable). Notwithstanding the
foregoing, and provided that no Default or Event of Default has occurred and is
continuing, no prepayment of all (or a portion) of such Net Proceeds shall be
required to the extent (i) a Credit Party or such Subsidiary reinvests the Net
Proceeds (or applicable portion thereof) of any such Asset Sale or Event of Loss
with respect to Collateral in assets or property of any Credit Party
constituting Collateral of a kind then
-4-



--------------------------------------------------------------------------------



used or usable in the business of such Credit Party or (ii) a Credit Party or
such Subsidiary reinvests the Net Proceeds (or applicable portion thereof) of
any such Asset Sale or Event of Loss with respect to assets that are not
Collateral or any such Gene Therapy Portfolio Asset Sale in assets or property
of any Credit Party or Subsidiary of a kind then used or usable in the business
of such Credit Party or Subsidiary, in each case within three hundred sixty-five
(365) days after the date of receipt of such Net Proceeds or enters into a
binding commitment thereof within said three hundred sixty-five (365) day period
and subsequently makes such reinvestment within one hundred eighty (180) days
after the final day of such three hundred sixty-five (365) day period. Pending
such reinvestment, the Net Proceeds shall be deposited, and shall remain on
deposit, in a deposit account subject to a Control Agreement.
(iv)Allocation of Prepayments.
(1)Subject to Section 8.3, each partial voluntary prepayment of the Term Loan
shall be applied to reduce the then remaining installments of the Term Loan as
directed by the Borrower (and absent such direction, in direct order of maturity
(including with the payment due on the Term Loan Maturity Date)). In the case of
a Tax-Related Cancellation and Prepayment the amount or amounts prepaid shall be
applied in prepaying the outstanding principal balance of the Term Loan of the
relevant Lender or Lenders as specified by the Borrower to the Agent in writing.
(2)Subject to Section 8.3, each mandatory prepayment of the Term Loan made
pursuant to Sections 2.2(c)(iii) and (iv) shall be applied ratably to reduce the
outstanding principal balance of the Term Loan to the installments thereof
(including the payment due on the Term Loan Maturity Date) pro rata.
(3)Each prepayment or repayment by the Borrower on account of principal of and
interest on the Term Loan shall be applied by the Agent on a pro rata basis
according to the respective outstanding principal amounts of the Term Loan then
held by the Lenders, except, for the avoidance of doubt, in the event of a
Tax-Related Cancelation and Prepayment in which case the outstanding principal
balance of the Term Loan of the relevant Lender or Lenders shall be prepaid in
full.
(v)Declined Amounts. In the event of any mandatory prepayment of the Term Loan
pursuant to Sections 2.3(c)(ii), (iii), or (iv) (an “Applicable Mandatory
Prepayment”), each Lender may reject all or a portion of its share of such
Applicable Mandatory Prepayment by written notice (each, a “Rejection Notice”)
(each such Lender, a “Rejecting Lender”) to the Agent no later than 2:00 p.m.
Eastern Standard Time, two (2) Business Days after the date of such Lender’s
receipt of notice of such Applicable Mandatory Prepayment as otherwise provided
herein (the “Rejection Deadline”). If a Lender fails to deliver a Rejection
Notice to the Agent at or prior to the Rejection Deadline, such Lender will be
deemed to have accepted its ratable share of the Applicable Mandatory
Prepayment. The aggregate portion of such Applicable Mandatory Prepayment that
is rejected by Lenders pursuant to Rejection Notices shall be referred to as the
“Rejected Amount”. Such Rejected Amount shall be offered to each Lender that is
not a Rejecting Lender pro rata and such Lender may reject all or a portion of
its share of the Rejected Amount pursuant to the procedures set forth in the
immediately preceding sentence and the aggregate portion of such Rejected Amount
that is rejected by the Lenders shall be returned by the Agent to the Borrower
and may be used by the Borrower in any manner not prohibited by the Loan
Documents.
(vi)Prepayment Premium. Upon the occurrence of a Prepayment Premium Trigger
Event, the Borrower shall pay to the Agent, for the account of the Lenders, the
Prepayment Premium, plus any and all accrued but unpaid interest on the amount
of principal being so prepaid through and including the
-5-



--------------------------------------------------------------------------------



date of prepayment. Any such Prepayment Premium shall be fully earned on the
date paid and shall not be refundable or subject to proration for any reason;
provided that a Tax-Related Cancellation and Prepayment shall in no
circumstances constitute a Prepayment Premium Trigger Event notwithstanding
anything to the contrary in this Agreement or any Loan Document. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, it is
understood and agreed that if a Prepayment Premium Trigger Event occurs under
clauses (a)(ii), (b), (c) or (d) of the definition thereof, the Prepayment
Premium, determined as of the date of such acceleration or event, will also be
due and payable and will be treated and deemed as though the entire principal
amount of the Term Loan was prepaid as of such date and shall constitute part of
the Obligations for all purposes herein. Any Prepayment Premium payable in
accordance with this Section 2.2(f) shall be presumed to be equal to the
liquidated damages sustained by the Lenders as the result of the occurrence of
the Prepayment Premium Trigger Event, and the Borrower and Guarantors agree that
it is reasonable under the circumstances currently existing. The Prepayment
Premium, if any, shall also be payable in the event the Obligations (and/or this
Agreement) are satisfied or released by foreclosure (whether by power of
judicial proceeding), deed in lieu of foreclosure or by any other means. THE
BORROWER AND THE GUARANTORS EXPRESSLY WAIVE (TO THE FULLEST EXTENT THEY MAY
LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM IN
CONNECTION WITH ANY SUCH PREPAYMENT, INCLUDING ANY VOLUNTARY OR INVOLUNTARY
ACCELERATION OF THE OBLIGATIONS PURSUANT TO AN INSOLVENCY PROCEEDING OR OTHER
PROCEEDING PURSUANT TO ANY INSOLVENCY LAWS OR PURSUANT TO A PLAN OF
REORGANIZATION. The Borrower and Guarantors expressly agree that (i) the
Prepayment Premium is reasonable and is the product of an arm’s length
transaction between sophisticated business people, ably represented by counsel,
(ii) the Prepayment Premium shall be payable notwithstanding the then prevailing
market rates at the time payment is made, (iii) there has been a course of
conduct between the Lenders and the Credit Parties giving specific consideration
in this transaction for such agreement to pay the Prepayment Premium, (iv) the
Credit Parties shall be estopped hereafter from claiming differently than as
agreed to in this Section 2.2(f), (v) their agreement to pay the Prepayment
Premium is a material inducement to the Lenders to provide the Term Loan
Commitments and make the Term Loan, and (vi) the Prepayment Premium represents a
good faith, reasonable estimate and calculation of the lost profits or damages
of the Lenders and that it would be impractical and extremely difficult to
ascertain the actual amount of damages to the Lenders or profits lost by the
Lenders as a result of such Prepayment Premium Trigger Event.
c..Payment of Interest on the Credit Extensions
.
(i)Interest Rate.
(1)Subject to Section 2.3(b) and Section 2.3(e), the principal amount
outstanding under the Term Loan shall accrue interest at a per annum rate equal
to the LIBOR Rate or the Base Rate, as the case may be, plus the Applicable
Margin, which interest shall be payable quarterly in arrears in accordance with
this Section 2.3.
(2)Interest shall accrue on the Term Loan commencing on, and including, the day
on which the Term Loan is made, and shall accrue on the Term Loan, or any
portion thereof, for the day on which the Term Loan or such portion is paid.
(ii)Default Rate. Following the occurrence and during the continuance of an
Event of Default, all Obligations shall bear interest, after as well as before
judgment, at a per annum rate equal to
-6-



--------------------------------------------------------------------------------



3.00%, plus the rate otherwise applicable to the Term Loan and/or other
Obligations as provided in Sections 2.3(a) (the “Default Rate”), and such
interest shall be payable entirely in cash on demand of the Agent or the
Required Lenders. Payment or acceptance of the increased interest rate provided
in this Section 2.3(b) is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of the Agent or the Lenders.
(iii)360-Day Year. Interest shall be computed on the basis of a year of 360 days
and the actual number of days elapsed.
(iv)Payments.
(1)Except as otherwise expressly provided herein, all loan payments (and any
other payments hereunder) by Borrower hereunder shall be made on the date
specified herein to such bank account of the Agent as the Agent shall have
designated in a written notice to Borrower delivered on or before the Closing
Date (which such notice may be updated by the Agent from time to time after the
Closing Date). Interest is payable quarterly on the Interest Date of each
calendar quarter, on the date of any payment or prepayment or acceleration, in
whole or in part, of principal outstanding on the Term Loans, on the principal
amount so paid or prepaid or accelerated, and on the Term Loan Maturity Date.
Payments of principal or interest received after 2:00 p.m. Eastern Standard Time
on such date are considered received at the opening of business on the next
Business Day. When a payment is due on a day that is not a Business Day, the
payment is due the next Business Day and additional fees or interest, as
applicable, shall continue to accrue until paid. All payments to be made by
Borrower hereunder or under any other Loan Document, including payments of
principal and interest made hereunder and pursuant to any other Loan Document,
and all fees, expenses, indemnities and reimbursements, shall be made without
set-off, recoupment or counterclaim, in lawful money of the United States and in
immediately available funds. The Agent shall distribute such payments to each
relevant Lender promptly upon receipt in like funds as received, net of any
amounts owing by such Lender pursuant to Section 12.14.
(2) If, other than as expressly provided elsewhere herein or required by court
order, any Lender shall obtain payment in respect of any principal or interest
on account of the Term Loans made by it any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall (A) immediately notify the Agent of such fact, and (B) hold
such amounts in trust for the benefit of Agent and the other Lenders and
promptly pay or deliver to the Agent, for application to the Term Loan pursuant
to this Agreement, such excess amounts in the form received. For the avoidance
of doubt, the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement as in effect from time to time (including the
application of funds arising from the existence of a Defaulting Lender) or (y)
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Term Loans to any assignee or participant
permitted hereunder.
(v)If at any time the Agent determines (which determination shall be conclusive
absent manifest error) that (i) adequate and reasonable means do not exist for
determining the rate described in clause (a) of the definition of “LIBOR Rate”
and such circumstances are unlikely to be temporary or (ii) the circumstances
set forth in the immediately preceding clause (i) have not arisen but the
supervisor for the administrator of the three-month LIBOR Rate or a Governmental
Authority having jurisdiction over the Agent and the Lenders has made a public
statement identifying a specific date after which the three-month LIBOR Rate
shall no longer be used for determining interest rates for loans (a “LIBOR
-7-



--------------------------------------------------------------------------------



Discontinuation Event”), then the Agent and Borrower shall negotiate in good
faith to establish an alternate rate of interest to the three-month LIBOR Rate
that gives due consideration to the then prevailing market convention for
determining a rate of interest for loans in the United States at such time, and
shall enter into an amendment to this Agreement, subject to the consent of the
Required Lenders, to reflect such alternate rate of interest and such other
related changes to this Agreement as may be applicable. For the avoidance of
doubt, in the event that the LIBOR is no longer being published pursuant to a
LIBOR Discontinuation Event, the Term Loan shall accrue interest at the Base
Rate until a replacement rate is established pursuant to this Section 2.3(e).
Notwithstanding anything contained herein to the contrary, if such alternate
rate of interest as determined in this Section 2.3(e) is determined to be less
than one percent (1.00%), such rate shall be deemed to be one percent (1.00%)
for purposes of this Agreement.
d..Expenses
. Borrower shall pay to the Agent and each Lender all Lender Expenses incurred
through and after the Closing Date, promptly after receipt of a written demand
therefor by the Agent or such Lender, setting forth in reasonable detail such
Lender Expenses.
e..Requirements of Law; Increased Costs
. In the event that any applicable Change in Law:
(i)Does or shall subject the Agent or any Lender to any Tax of any kind
whatsoever with respect to this Agreement or the Term Loan made hereunder
(except, in each case, Indemnified Taxes, Taxes described in clause (b) through
(e) of the definition of Excluded Taxes, and Connection Income Taxes);
(ii)Does or shall impose, modify or hold applicable any reserve, capital
requirement, special deposit, compulsory loan, insurance charge or similar
requirements against assets held by, or deposits or other liabilities in or for
the account of, advances or loans by, or other credit extended by, or any other
acquisition of funds by, the Agent or any Lender; or
(iii)Does or shall impose on the Agent or any Lender any other condition (other
than Taxes); and the result of any of the foregoing is to increase the cost to
the Agent or any Lender (as determined by such Person in good faith using
calculation methods customary in the industry) of making, renewing or
maintaining the Term Loan or to reduce any amount receivable in respect thereof
or to reduce the rate of return on the capital of the Agent or any Lender or any
Person controlling the Agent or any Lender,
then, in any such case, Borrower shall promptly pay to the Agent or such Lender,
as applicable, within thirty (30) days of its receipt of the certificate
described below, any additional amounts necessary to compensate the Agent or
such Lender for such additional cost or reduced amounts receivable or rate of
return as reasonably determined by Agent or such Lender with respect to this
Agreement or the Term Loan made hereunder. If the Agent or any Lender becomes
entitled to claim any additional amounts pursuant to this Section 2.5, it shall
promptly notify Borrower (and such Lender shall promptly notify the Agent) in
writing of the event by reason of which it has become so entitled, and a
certificate as to any additional amounts payable pursuant to the foregoing
sentence containing the calculation thereof in reasonable detail submitted by
the Agent or such Lender to Borrower shall be conclusive in the absence of
manifest error. The provisions hereof shall survive the termination of this
Agreement and the payment of the outstanding Term Loan and all other
Obligations. Failure or delay on the part of Agent or any Lender to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital under this Section 2.5 shall not
constitute a waiver of the Agent’s or any
-8-



--------------------------------------------------------------------------------



Lender’s right to demand such compensation; provided that Borrower shall not be
under any obligation to compensate the Agent or any Lender under this
Section 2.5 with respect to increased costs or reductions with respect to any
period prior to the date that is 180 days prior to the date of the delivery of
the notice required pursuant to the foregoing provisions of this paragraph;
provided, further, that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
f..Taxes; Withholding, Etc
.
(i)All sums payable by any Credit Party hereunder and under the other Loan
Documents shall (except to the extent required by Requirements of Law) be paid
free and clear of, and without any deduction or withholding on account of, any
Tax imposed, levied, collected, withheld or assessed by any Governmental
Authority. In addition, Borrower shall timely pay, or at the option of the Agent
timely reimburse it for the payment of, and indemnify and hold Lender harmless
from, Other Taxes, and as soon as practicable after the date of paying such sum,
Borrower shall furnish to Lender the original or a certified copy of a receipt
evidencing payment thereof.
(ii)If any Credit Party or any other Person is required by Requirements of Law
to make any deduction or withholding on account of any Tax (as determined in the
good faith discretion of an applicable Credit Party) from any sum paid or
payable by any Credit Party to Lender under any of the Loan Documents: (i)
Borrower shall notify Lender in writing of any such requirement or any change in
any such requirement promptly after Borrower becomes aware of it; (ii) Borrower
shall make any such withholding or deduction; (iii) Borrower shall pay any such
Tax before the date on which penalties attach thereto, such payment to be made
(if the liability to pay is imposed on any Credit Party) for its own account or
(if that liability is imposed on Lender, as the case may be) on behalf of and in
the name of Lender in accordance with Requirements of Law; (iv) if the Tax is an
Indemnified Tax, the sum payable by such Credit Party in respect of which the
relevant deduction, withholding or payment of Indemnified Tax is required shall
be increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment (including any deductions for Indemnified
Taxes applicable to additional sums payable under this Section 2.6(b)), Lender
receives on the due date a net sum equal to what it would have received had no
such deduction, withholding or payment of Indemnified Tax been required or made;
(v) a payment shall not be increased under (iv) above by reason of a tax
deduction under Section 2.6(b)(ii) on account of Tax imposed by the United
Kingdom, if on the date on which the payment falls due the relevant Lender is a
Treaty Lender that holds a passport under the U.K. HMRC DT Treaty Passport
Scheme and the Borrower is able to demonstrate that the payment could have been
made to the Lender without that tax deduction had that Lender complied with its
obligations under paragraph (e)(ii) and (e)(iii) below; and (vi) as soon as
practicable after paying any sum from which it is required by Requirements of
Law to make any deduction or withholding, Borrower shall deliver to Lender
evidence reasonably satisfactory to Lender of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other
Governmental Authority, including, if reasonably available, the original or
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or a copy of the return reporting such payment.
(iii)Subject to the second sentence of this Section 2.6(c), Borrower shall
indemnify Lender or, as applicable (and without double counting), the Agent for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.6) payable
or paid by Lender or the Agent or required to be withheld or deducted from a
payment to Lender or the Agent and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant
-9-



--------------------------------------------------------------------------------



Governmental Authority, and any indemnification payment pursuant to this Section
2.6(c) shall be made to the Agent or any Lender within thirty (30 days from
written demand therefor, except that no payment shall be due from the Borrower
under this Section 2.6(c)to the extent that the relevant Lender has been
compensated by an increased payment under Section 2.6(b)(iv) above. The Borrower
shall pay and, within three (3) Business Days of demand, indemnify the Agent and
as applicable (and without double counting), each Lender against any cost, loss
or liability that the Agent or any Lender incurs in relation to all stamp duty,
registration and other similar Taxes payable in respect of this Agreement. In
the case of the first and the second sentence of this Section 2.6(c), a
certificate as to the amount of such payment or liability delivered to Borrower
by Lender (with a copy to the Agent), or by the Agent on its own behalf or on
behalf of Lender, shall be conclusive absent manifest error.
(iv)If a payment made to Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if Lender were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), Lender shall deliver to
Borrower at the time or times prescribed by law and at such time or times
reasonably requested by Borrower such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower as may be necessary
for Borrower to comply with their obligations under FATCA and to determine that
Lender has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(d), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(v)(i) Subject to paragraph (e)(ii) below, each Lender and the Borrower shall
cooperate in completing any procedural formalities necessary for the Borrower to
obtain authorization to make any payment under any Loan Document without
withholding or deduction for Taxes imposed under the laws of the United Kingdom.
i.
1.a Lender that is such on the date of this agreement that (x) holds a passport
under the U.K. HMRC DT Treaty Passport Scheme on that date and (y) wishes such
scheme to apply to this Agreement, shall provide its scheme reference number and
its jurisdiction of tax residence to each U.K. Credit Party or the Agent;
2.a Lender that is such on the date of this agreement that (x) does not hold a
passport under the U.K. HMRC DT Treaty Passport Scheme on that date (y)
subsequently receives a passport under the U.K. HMRC DT Treaty Passport Scheme
and (z) wishes such scheme to apply to this Agreement, shall provide its scheme
reference number and its jurisdiction of tax residence to each U.K. Credit Party
or the Agent;
(a)a Lender that becomes a Lender hereunder after the Closing Date that (x)
holds a passport under the HMRC DT Treaty Passport Scheme and (y) wishes such
scheme to apply to this Agreement, shall provide its scheme reference number and
its jurisdiction of tax residence to the Borrower or the Agent, and
(b)upon satisfying either clause (1) or (2) or (3) above, such Lender shall have
satisfied its obligation under paragraph (e)(i) above and shall not be required
to provide any further documentation to the Borrower or
-10-



--------------------------------------------------------------------------------



the Agent for the purposes of (e)(i) above , unless after the date hereof there
has been a change of practice or procedure in relation to the U.K. HMRC DT
Treaty Passport Scheme, in which case Lender shall provide all such information
and documentation as may be necessary or required under any such changed scheme
or practice or procedure.
ii.If a Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with paragraph (e)(ii) above, the Borrower shall
make a U.K. Borrower DTTP Filing with respect to such Lender, and shall promptly
provide such Lender with a copy of such filing; provided that, if:
(c)the Borrower has not made a U.K. Borrower DTTP Filing in respect of such
Lender; or
(d)the Borrower has made a U.K. Borrower DTTP Filing in respect of such Lender
but:
1.such U.K. Borrower DTTP Filing has been rejected by HM Revenue & Customs;
2.HM Revenue & Customs has not given the Borrower authority to make payments to
such Lender without a deduction for tax within 60 days of the date of such U.K.
Borrower DTTP Filing; or
3.HM Revenue & Customs has given the Borrower authority to make payments to such
Lender without a tax deduction but such authority has subsequently been revoked
or expired,
and in each case, the Borrower has notified such Lender in writing, then such
Lender and the Borrower shall co-operate in completing any additional procedural
formalities necessary for the Borrower to obtain authorization to make that
payment without withholding or deduction for Taxes imposed under the laws of the
United Kingdom.
iii.If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (e)(ii) above, the Borrower shall
not make a U.K. Borrower DTTP Filing or file any other form relating to the HMRC
DT Treaty Passport Scheme in respect of such Lender unless such Lender otherwise
agrees.
iv.In respect of any interest payable in accordance with this Agreement to a
U.K. Crown Immune Lender, the Borrower shall as soon as reasonably practicable
following receipt from HMRC deliver a copy of any gross payment direction in
respect of such interest to the Agent (for delivery to that U.K. Crown Immune
Lender).
v.For the purpose of Section 2.6(e)(ii), the following Lenders hereby confirm
and notify the Borrower and the Agent that for the purposes of the U.K. HMRC DT
Treaty Passport scheme that their scheme reference numbers and jurisdictions of
tax residence are as set forth on Annex 2.
-11-



--------------------------------------------------------------------------------



1.If any party hereto determines, in its sole discretion exercised in good
faith, that it has received a refund of, credit against, relief or remission for
or repayment of any Taxes (a “Tax Refund”) as to which it has been indemnified
pursuant to this Section 2.6 (including by the payment of additional amounts
pursuant to this Section 2.6), it shall pay to the indemnifying party an amount
equal to such amount which that party determines will leave it (after that
payment) in the same after-Tax position as it would have been in had the
indemnity or additional payment not been required to be made by the indemnifying
party (but only to the extent of indemnity payments made under this Section 2.6
with respect to the Taxes giving rise to such Tax Refund), and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to any relevant Tax Refund). Such indemnifying party, upon the request
of such indemnified party, shall repay to such indemnified party the amount paid
over pursuant to this clause (f) (together with any penalties, interest or other
charges imposed by the relevant Governmental Authority, but only to the extent
arising as a result of an error, failure or omission on the part of the
indemnifying party) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this clause (f), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this clause (f)
if the payment of such amount would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such Tax Refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such Tax Refund had never been paid. This
clause (f) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
2.
vi.All amounts expressed to be payable under this Agreement by any party to this
Agreement (for the purposes of this Section 2.6(g) a “Party”) to a Secured Party
which (in whole or in part) constitute the consideration for any supply for VAT
purposes are deemed to be exclusive of any VAT which is chargeable on that
supply, and accordingly, subject to paragraph (ii) below, if VAT is or becomes
chargeable on any supply made by any Secured Party to any Party and such Secured
Party is required to account to the relevant tax authority for the VAT, that
Party must pay to such Secured Party (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
the VAT (and such Secured Party must promptly provide an appropriate VAT invoice
to that Party).
vii.If VAT is or becomes chargeable on any supply made by any Secured Party (the
“Supplier”) to any other Secured Party (the “Recipient”) under this Agreement,
and any Party other than the Recipient (the “Relevant Party”) is required by the
terms of this Document to pay an amount equal to the consideration for that
supply to the Supplier (rather than being required to reimburse or indemnify the
Recipient in respect of that consideration):
(e)where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and
(f)Where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly,
-12-



--------------------------------------------------------------------------------



following demand from the Recipient, pay to the Recipient an amount equal to the
VAT chargeable on that supply but only to the extent that the Recipient
reasonably determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of that VAT.
viii.Where this Agreement requires any Party to reimburse or indemnify a Secured
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Secured Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Secured Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.
ix.Any reference in this Section 2.6(g) to any Party shall, at any time when
such Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the U.K. Value Added Tax Act 1994).
x.In relation to any supply made by a Secured Party to any Party under this
Agreement, if reasonably requested by such Secured Party, that Party must
promptly provide such Secured Party with details of that Party's VAT
registration and such other information as is reasonably requested in connection
with such Secured Party's VAT reporting requirements in relation to such supply.
3.Notwithstanding any other provision of this Agreement, if (i) seven Business
Days prior to a date on which a payment of interest by the Borrower is required
under this Agreement, H.M. Revenue & Customs have not given the Borrower
authority to make payments without a deduction on account of tax imposed by the
United Kingdom; and (ii) such authority is required in order for the Borrower to
pay such interest to such a lender without such a tax deduction (or the payment
cannot be made without such a tax deduction under published H.M. Revenue &
Customs guidance), then the Borrower and relevant lender shall work together in
good faith to mitigate the requirement for such tax deduction to be made
(including but not limited to deferring the payment of such interest until such
time that the relevant payment of interest can be made without such a tax
deduction on account of tax imposed by the United Kingdom). If in accordance
with the prior sentence the Borrower and relevant Lender have worked together in
good faith to mitigate the requirement for such tax deduction but it proves
impracticable or impossible to mitigate such tax deduction without the Borrower
or relevant Lender being required to take action which acting reasonably the
Borrower and relevant Lender agree is impracticable or imposes upon either such
party unreasonable costs, taking account of all the circumstances of the case,
then the Borrower shall make such payment of interest together with any
increased payment (pursuant to Section 2.6(b)(iv) or otherwise) as required by
this agreement ignoring the provisions of this Section 2.6(h).
4.If (a) a tax deduction is required by law in respect of a payment made by the
Borrower to a purported U.K. Treaty Lender under this agreement because on the
date of the interest payment H.M. Revenue & Customs have not given the Borrower
authority to make payments without a deduction on account of tax imposed by the
United Kingdom and such authority is required in order for the Borrower to pay
such interest to a particular lender without such a tax deduction (or the
payment cannot be made without such a tax deduction under published H.M. Revenue
& Customs guidance); (b) the Borrower made such tax deduction together with an
additional payment pursuant to Section 2.6(b)(iv) to such Lender; and (c) it
subsequently transpires that the Lender was not a U.K. Treaty Lender other than
as a result of any change after the date such Lender became a lender in (or in
the interpretation, administration, or application of) any law or relevant U.K.
Treaty or any published practice or published
-13-



--------------------------------------------------------------------------------



concession of any relevant taxing authority, then such Lender undertakes, upon a
request by the Borrower, to promptly reimburse the Borrower for the amount of
the tax deduction.
5.Each party’s obligations under this Section 2.6 shall survive the resignation
or replacement of the Agent or any assignment of rights by, or the replacement
of, Lender, the termination of the Term Loan Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
g..Fees
. The Borrower shall pay the amounts required to be paid in the Fee Letter in
the manner and at the times required by the Fee Letter.
h..Register; Term Loan Note
.
6.Register
. The Agent, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain a copy of each Assignment and Assumption and a register
for the recordation of the names and addresses of the Lenders, and the Term Loan
Commitments of, and principal amounts (and related stated interest amounts) of
the Term Loan and the amounts due owing to each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, Agent and any Lender (solely with respect to
itself), at any reasonable time and from time to time upon reasonable prior
notice. This Section 2.8 and Section 11.1 shall be construed so that the Term
Loan is at all times maintained in “registered form” within the meaning of
Section 163(f), 871(h)(2) and 881(c)(2) of the IRC and any related Treasury
Regulations (or any other relevant or successor provisions of the IRC or of such
Treasury Regulations).
7.Term Loan Note
. Borrower shall execute and deliver to each Lender, upon request, to evidence
such Lender’s Term Loan on the Closing Date, a Term Loan Note.
3.CONDITIONS OF TERM LOAN
a..Conditions Precedent to Term Loan
. The agreement of the Lenders to advance the Term Loan on the Closing Date is
subject to the satisfaction (or waiver in accordance with Section 11.5 hereof;
provided, that Agent may, in its sole discretion, agree to allow the
satisfaction of any such conditions within a reasonable period of time after the
Closing Date) of the following conditions:
8.the Agent’s receipt of the Loan Documents (including, to the extent requested
by a Lender, a Term Loan Note, executed by Borrower, and the Collateral
Documents (including Control Agreements with respect to each Collateral Account
other than Excluded Accounts), but excluding any Loan Document described in
Schedule 5.14 of the Disclosure Letter as in effect on the Effective Date to
-14-



--------------------------------------------------------------------------------



be delivered after the Closing Date) executed and delivered by each applicable
Credit Party and Lender, which Loan Documents shall be in form and substance
reasonably satisfactory to the Agent, the Disclosure Letter, and each other
schedule to such Loan Documents (the Disclosure Letter and such other schedules
to be in form and substance reasonably satisfactory to the Agent);
9.the Agent’s receipt of (i) true, correct and complete copies of the Operating
Documents (other than in respect of a U.K. Credit Party) of each of the Credit
Parties, and (ii) a Secretary’s Certificate (other than in respect of a U.K.
Credit Party), dated the Closing Date, certifying that the foregoing copies are
true, correct and complete (such Secretary’s Certificate to be in form and
substance reasonably satisfactory to the Agent);
10.the Agent’s receipt of (i) the Perfection Certificate for Parent and its
Subsidiaries, in form and substance reasonably satisfactory to the Agent, (ii)
copies of the appropriate UCC financing statement forms and U.S. intellectual
property filing documents, as applicable, with respect to the Collateral of the
Credit Parties, in each case, for filing with the appropriate entity on or
promptly after the Closing Date, and (iii) the certificated securities (together
with undated stock powers endorsed in blank) of the Credit Parties and such each
such Credit Party’s first-tier Subsidiaries to the extent required to be
delivered pursuant to the Collateral Documents;
11.the Agent’s receipt of a good standing certificate for each Credit Party
(where applicable), certified by the Secretary of State (or the equivalent
thereof) of the jurisdiction of incorporation or formation of such Credit Party
as of a date no earlier than thirty (30) days prior to the Closing Date;
12.the Agent’s receipt of a Secretary’s Certificate with completed Borrowing
Resolutions with respect to the Loan Documents and the Term Loan for each Credit
Party (other than a U.K. Credit Party), in form and substance reasonably
satisfactory to the Agent;
13.the Agent’s receipt of a formalities certificate (signed by a director) for
each U.K. Credit Party certifying, amongst other matters, (i) as to the names
and signatures of each director of such U.K. Credit Party executing any Loan
Document to which it is a party, (ii) that the constitutional documents of such
U.K. Credit Party attached thereto are complete and correct copies of such
constitutional documents as in effect on the date of such certification, (iii)
as to the resolutions of the board of directors for each U.K. Credit Party or
other appropriate governing body approving and authorizing the execution,
delivery and performance of each Loan Document to which it is a party, (iv) as
to the ordinary resolutions of the sole member of each U.K. Credit Party
approving and authorizing the execution, delivery and performance of each Loan
document to which it is a party, (v) that the borrowing, guaranteeing or
securing, as appropriate, the Term Loan Commitments would not cause any
borrowing, guaranteeing, securing or similar limit binding on it to be exceeded
and that (vi) that any copy document relating to it is correct, complete and in
full force and effect on the date of such certification;
14.with respect to any U.K. Credit Party whose shares are the subject to the
Collateral (a “Charged Company”), the Agent’s receipt of either (i) a
certificate of an authorized signatory of each such U.K. Credit Party certifying
that: (A) it has complied within the relevant timeframe with any notice it has
received pursuant to Part 21A of the Companies Act 2006 from that Charged
Company; and (B) no “warning notice” or “restrictions notice” (in each case as
defined in Schedule 1B of the Companies Act 2006) has been issued in respect of
those shares, together with a copy of the “PSC register” (within the meaning of
section 790C(10) of the Companies Act 2006) of that Charged Company which is
certified by an authorized signatory of the U.K. Credit Party to be correct,
complete and not amended or superseded as at a date no earlier than the date of
this Agreement; or (ii) a certificate of an
-15-



--------------------------------------------------------------------------------



authorized signatory of the U.K. Credit Party certifying that such Charged
Company is not required to comply with Part 21A of the Companies Act 2006;
15.the Agent’s receipt of the register of members of each U.K. Credit Party
whose shares are subject of the Collateral;
16.the Agent’s receipt of all share certificates, transfers and stock transfer
forms or equivalent duly executed by (i) the Parent in blank in relation to the
assets subject to or expressed to be subject to the English Share Charge and
other documents of title or perfection documents required to be provided
thereunder, (ii) the Borrower in blank in relation to the assets subject to or
expressed to be subject to the English Debenture and other documents of title or
perfection documents required to be provided thereunder and (iii) U.K. OpCo in
blank in relation to the assets subject to or expressed to be subject to the
English Debenture and other documents of title or perfection documents required
to be provided thereunder;
17.the Agent’s receipt of duly executed notices of assignment required to be
sent pursuant to the English Debenture;
18.each Credit Party shall have obtained all Governmental Approvals and all
consents of other Persons, if any, in each case that are necessary in connection
with the transactions contemplated by the Loan Documents and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Agent;
19.the Agent’s receipt of legal opinions of Troutman Pepper Hamilton Sanders
LLP, Holland and Knight LLP, and Proskauer Rose (UK) LLP, in each case in form
and substance reasonably satisfactory to the Agent;
20.the Agent’s receipt of (i) evidence that the products liability and general
liability insurance policies maintained regarding any Collateral are in full
force and effect and (ii) appropriate evidence showing loss payable or
additional insured clauses or endorsements in favor of the Agent (such evidence
to be in form and substance reasonably satisfactory to the Agent);
21.the Agent’s receipt of all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the U.S.A. Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”);
22.payment of Lender Expenses and other fees then due as specified in Sections
2.4 and 2.7 hereof;
23.the Agent’s receipt of a certificate, dated the Closing Date and signed by a
Responsible Officer of Parent, confirming (i) there is no Adverse Proceeding
pending or, to the Knowledge of the Credit Parties, threatened, that, (x)
contests the transactions contemplated by the Loan Documents or (y) individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Change, except as set forth on Schedule 4.7 of the Disclosure Letter
(such certificate to be in form and substance reasonably satisfactory to the
Agent), and (ii) that the Parent and its Subsidiaries, on a consolidated basis,
are Solvent;
24.the Agent’s receipt on or prior to the Effective Date of copies of each
Material Contract identified as such in the Perfection Certificate; and
-16-



--------------------------------------------------------------------------------



25.all outstanding Indebtedness of Parent and its Subsidiaries, other than
Permitted Indebtedness, shall have been or will concurrently with the funding of
the Term Loan be repaid, redeemed, defeased, discharged, refinanced and
terminated, and the Agent shall have received customary payoff letters and lien
release documents in form and substance reasonably satisfactory to the Agent;
provided, that for purposes of clarity, the Existing Indebtedness shall be paid
in full and retired concurrently with the Closing Date.
b..Additional Conditions Precedent to Term Loan
. The agreement of the Lenders to advance the Term Loan on the Closing Date is
subject to the following additional conditions precedent:
26.the representations and warranties made by the Credit Parties in Section 4 of
this Agreement and in the other Loan Documents are true and correct in all
material respects, unless any such representation or warranty is stated to
relate to a specific earlier date, in which case such representation or warranty
shall be true and correct in all material respects as of such earlier date (it
being understood that any representation or warranty that is qualified as to
“materiality,” “Material Adverse Change,” or similar language shall be true and
correct in all respects, in each case, on the date on which the Term Loan is
made (both with and without giving effect to the Term Loan) or as of such
earlier date, as applicable); and
27.there shall not have occurred (i) any Material Adverse Change or (ii) any
Default or Event of Default.
c..Covenant to Deliver
. The Credit Parties agree to deliver to the Agent each item required to be
delivered to the Agent under this Agreement as a condition precedent to any
Credit Extension; provided, however, that any such items set forth on Schedule
5.14 of the Disclosure Letter shall be delivered to the Agent within the time
period prescribed therefor on such schedule. The Credit Parties expressly agree
that a Credit Extension made prior to the receipt by Agent of any such item
shall not constitute a waiver by the Agent or any Lender of the Credit Parties’
obligation to deliver such item, and the making of any Credit Extension in the
absence of any such item required to have been delivered by the date of such
Credit Extension shall be in Agent’s sole discretion.
d..Procedures for Borrowing
. Subject to the prior satisfaction of all other applicable conditions to the
making of the Term Loan set forth in this Agreement, to obtain the Term Loan,
Borrower shall deliver to the Agent by electronic mail or facsimile a completed
Payment/Advance Form in the form of Exhibit A hereto for the Term Loan executed
by a Responsible Officer of Borrower.
4.REPRESENTATIONS AND WARRANTIES
In order to induce the Agent and the Lenders to enter into this Agreement and
make the Credit Extensions to be made on the Closing Date, each Credit Party,
jointly and severally, represents and warrants on behalf of itself and its
Subsidiaries, to the Agent and each Lender that the following statements are
true and correct as of the Effective Date and on the date on which the Term Loan
is made (both with and without giving effect to the Term Loan):
a..Due Organization, Power and Authority
-17-



--------------------------------------------------------------------------------



. Each of Parent and each of its Subsidiaries (a) is duly incorporated,
organized or formed, and validly existing and, where applicable, in good
standing under the laws of its jurisdiction of incorporation, organization or
formation identified on Schedule 4.15 of the Disclosure Letter, (b) has all
requisite power and authority to (i) own, lease, license and operate its assets
and properties and to carry on its business as currently conducted and (ii)
execute and deliver the Loan Documents to which it is a party and to perform its
obligations thereunder and otherwise carry out the transactions contemplated
thereby, (c) is duly qualified and, where applicable, in good standing under the
laws of each jurisdiction where its ownership, lease, license or operation of
assets or properties or the conduct of its business requires such qualification,
and (d) has all requisite Governmental Approvals to operate its business as
currently conducted; except in each case referred to clauses (a) (other than
with respect to Borrower and any other Credit Party), (b)(i), (c) or (d) above,
to the extent that failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.
b..Equity Interests
. All of the outstanding Equity Interests in each Subsidiary of Parent, the
Equity Interests of which are required to be pledged pursuant to the Collateral
Documents, have been duly authorized and validly issued, are fully paid and, in
the case of Equity Interests representing corporate interests, are
non-assessable and, on the Closing Date, all such Equity Interests owned
directly by Parent or any other Credit Party are owned free and clear of all
Liens except for Permitted Liens. Schedule 4.2 of the Disclosure Letter
identifies each Person, the Equity Interests of which are required to be pledged
on the Closing Date pursuant to the Collateral Documents.
c..Authorization; No Conflict
. Except as set forth on Schedule 4.3 of the Disclosure Letter, the execution,
delivery and performance by each Credit Party of the Loan Documents to which it
is a party, and the consummation of the transactions contemplated thereby, (a)
have been duly authorized by all necessary corporate or other organizational
action and (b) do not and will not (i) contravene the terms of any of such
Credit Party’s Operating Documents or in the case of a U.K. Credit Party, its
constitutional documents, (ii) conflict with or result in any breach or
contravention of, or require any payment to be made under (A) any provision of
any security issued by such Credit Party or of any agreement, instrument or
other undertaking to which such Credit Party is a party or affecting such Credit
Party or the assets or properties of such Credit Party or any of its
Subsidiaries or (B) any order, writ, judgment, injunction, decree, determination
or award of any Governmental Authority by which such Credit Party or any of its
properties or assets are subject, (iii) result in the creation of any Lien
(other than under the Loan Documents) or (iv) violate any Requirements of Law,
except, in the cases of clauses (b)(ii) and (b)(iv) above, to the extent that
such conflict, breach, contravention, payment or violation could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.
d..Government Consents; Third Party Consents
. Except as set forth on Schedule 4.4 of the Disclosure Letter, no Governmental
Approval or other approval, consent, exemption or authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
(including any counterparty to any Material Contract) is necessary or required
in connection with (a) the execution, delivery or performance by, or enforcement
against, any Credit Party of this Agreement or any other Loan Document, or for
the consummation of the transactions contemplated hereby or thereby, (b) the
grant by any Credit Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof) or (d) the exercise by the
Agent or any Lender of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Collateral
-18-



--------------------------------------------------------------------------------



Documents, except for (i) filings necessary to perfect the Liens on the
Collateral granted by the Credit Parties to the Agent in favor and for the
benefit of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect, (iii) filings under state
or federal securities laws and (iv) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change.
e..Binding Obligation
. Each Loan Document has been duly executed and delivered by each Credit Party
that is a party thereto and constitutes a legal, valid and binding obligation of
such Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally, the time barring of claims under the Limitation Act
1980 and the Foreign Limitation Periods Act 1984 (and similar principles, rights
and defences under the laws of any relevant jurisdiction), the possibility that
an undertaking to assume liability for or indemnify a person against non-payment
of UK stamp duty may be void and defences of set-off or counterclaim or by
general principles of equity.
f..Collateral and Intellectual Property
. In connection with this Agreement, each Credit Party has delivered to the
Agent a completed certificate signed by such Credit Party (with respect to all
Credit Parties, collectively, the “Perfection Certificate”). Each Credit Party,
jointly and severally, represents and warrants to the Agent and the Lenders
that:
28.(i) its exact legal name is that indicated on the Perfection Certificate and
on the signature page hereof; (ii) it is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (iii) the
Perfection Certificate accurately sets forth its organizational identification
number or accurately states that it has none; (iv) the Perfection Certificate
accurately sets forth as of the Closing Date its place of business, or, if more
than one, its chief executive office as well as its mailing address (if
different than its chief executive office); (v) it (and each of its
predecessors) has not, in the five (5) years prior to the Closing Date, changed
its jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (vi) all other
information set forth on the Perfection Certificate pertaining to it and each of
its Subsidiaries is accurate and complete in all material respects as of the
Closing Date. If any Credit Party is not now a Registered Organization but later
becomes one, it shall promptly notify the Agent of such occurrence and provide
the Agent with such Credit Party’s organizational identification number. The
Agent and the Lenders hereby agree that the Perfection Certificate shall be
updated or deemed to be updated after the Closing Date to reflect information
provided in any written notice delivered by any Credit Party to Lender pursuant
to Section 6.2; provided that any update to the Perfection Certificate by any
Credit Party pursuant to Section 6.2 shall not relieve any Credit Party of any
other Obligation under this Agreement.
29.(i) it has good title to, has rights in, and the power to transfer each item
of the Collateral, upon which it purports to grant a Lien under any Collateral
Document, free and clear of any and all Liens except Permitted Liens, except for
such minor irregularities or defects in title that do not materially interfere
with the Credit Parties’ ability to conduct their business as currently
conducted, including any material loss of rights and (ii) it has no deposit
accounts maintained at a bank or other depository or financial institution
located in the United States or England and Wales other than the deposit or
current accounts described in the Perfection Certificate delivered to Agent in
connection herewith.
-19-



--------------------------------------------------------------------------------



30.A true, correct and complete list of each pending, registered or issued
Patent, Copyright and Trademark that is owned or co-owned by, or exclusively or
non-exclusively licensed to, any Credit Party or any of its Subsidiaries,
including its name/title, current owner, registration, patent or application
number, and registration or application date, is set forth on Schedule 4.6(c) of
the Disclosure Letter. Except as set forth on Schedule 4.6(c) of the Disclosure
Letter, (i) to the Knowledge of the Credit Parties, each item of owned or
co-owned Product IP is valid, enforceable, without material defects, and
subsisting and no such item of Product IP has lapsed, expired, been cancelled or
invalidated or become abandoned, and (ii) to the Knowledge of the Credit
Parties, each such item of Product IP which is licensed from another Person is
valid and subsisting and no such item of Product IP has lapsed, expired, been
cancelled or invalidated, or become abandoned. To the Knowledge of the Credit
Parties, there are no undisclosed published patents, patent applications,
articles or prior art references that would reasonably be expected to materially
adversely affect the patent protection for the Product. Except as set forth on
Schedule 4.6(c) of the Disclosure Letter, (i) each Person who has or has had any
rights in or to Product IP or trade secrets owned by any Credit Party or any of
its Subsidiaries, including each inventor named on the Patents within such owned
Product IP filed by any Credit Party or any of its Subsidiaries, and has
executed an agreement assigning his, her or its entire right, title and interest
in and to such owned Product IP and such trade secrets, and the inventions,
improvements, ideas, discoveries, writings, works of authorship, information and
other intellectual property embodied, described or claimed therein, to the
Credit Party or its Subsidiaries as applicable, (ii) to the Knowledge of the
Credit Parties, no such Person has any contractual or other obligation that
would preclude or conflict with such assignment or the exploitation of the
Product in the Territory or entitle such Person to ongoing payments, and (iii)
Product IP is exclusively owned by the Credit Party or its Subsidiaries, as
applicable, and no circumstances or grounds exist that would give rise to a
claim of a third party to any rights in any such owned Product IP.
31.(i) Each Credit Party or any of its Subsidiaries possesses valid title to all
Product IP owned by such Credit Party or Subsidiary for which it is listed as
the owner or co-owner, as applicable, on Schedule 4.6(c) of the Disclosure
Letter; and (ii) there are no Liens on any Product IP of the Credit Parties or
their Subsidiaries, other than Permitted Liens which do not secure Indebtedness
for borrowed money. To the Knowledge of the Credit Parties, there are no
currently asserted or unasserted claims of any Person disputing the inventorship
or ownership of any Product IP.
32.To the Knowledge of the Credit Parties, there are no maintenance, annuity or
renewal fees that are currently overdue beyond their allotted grace period for
any of the Product IP which is owned by or licensed to any Credit Party or any
of its Subsidiaries, except, in each case, that could not reasonably be expected
to have a materially adverse impact on such Credit Party’s or Subsidiary’s
rights to such Product IP, nor have any applications or registrations therefor
lapsed or become abandoned, been cancelled or expired that would result in a
material loss of rights relating to the Product.
33.There are no unpaid fees or royalties under any Material Contract that have
become due, or are expected to become overdue. Each Material Contract is in full
force and effect and, to the Knowledge of the Credit Parties, is legal, valid,
binding, and enforceable in accordance with its respective terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability. Neither Parent nor any of its Subsidiaries, as
applicable, is in breach of or default under any Material Contract to which it
is a party or may otherwise be bound, and to the Knowledge of the Credit
Parties, no circumstances or grounds exist that would give rise to a claim of
breach or right of rescission, termination, non-renewal, revision, or amendment
of any of the Material Contracts, including the execution, delivery and
performance of this Agreement and the other Loan Documents.
34.No payments by any Credit Party or any of its Subsidiaries are due to any
other Person in respect of the Product IP of the Credit Parties and their
Subsidiaries, other than pursuant to the
-20-



--------------------------------------------------------------------------------



GSK Agreement and those fees payable to patent offices in connection with the
prosecution and maintenance of the Product IP of the Credit Parties and
associated attorney fees.
35.No Credit Party or any of its Subsidiaries has undertaken or omitted to
undertake any acts, and, to the Knowledge of the Credit Parties, no circumstance
or grounds exist that would invalidate or reduce, in whole or in part, the
enforceability or scope of (i) Product IP in any manner that could reasonably be
expected to materially adversely affect the patent protection for the Product,
including any material loss of rights, or (ii) in the case of Product IP owned
or co-owned or exclusively or non-exclusively licensed by any Credit Party or
any of its Subsidiaries, except as set forth on Schedule 4.6(h) of the
Disclosure Letter, such Credit Party’s or Subsidiary’s entitlement to own or
license and exploit such Product IP. To the Knowledge of the Credit Parties, no
person having a duty of candor to a Patent Office, including to the U.S. Patent
and Trademark Office, has withheld, misrepresented, or concealed a material fact
or prior art reference from the Patent Office that would affect the validity,
scope or enforceability of Product IP of the Credit Parties and their
Subsidiaries.
36.Except as set forth on Schedule 4.7 of the Disclosure Letter or advised
pursuant to Section 5.2(b), there is no pending, decided or settled opposition,
interference proceeding, reissue proceeding, reexamination proceeding,
inter-partes review proceeding, post-grant review proceeding, derivation
proceeding, cancellation proceeding, injunction, lawsuit, hearing,
investigation, complaint, arbitration, mediation, demand, International Trade
Commission investigation, decree, or any other dispute, disagreement, or claim,
in each case alleged in writing to Parent or any of its Subsidiaries
(collectively referred to hereinafter as “Specified Disputes”), nor to the
Knowledge of the Credit Parties, has any such Specified Dispute been threatened
in writing, in each case challenging the legality, validity, scope,
enforceability, inventorship or ownership of any Product IP of the Credit
Parties and their Subsidiaries.
37.Except as noted on Schedule 4.6(j) of the Disclosure Letter, no Credit Party
is a party to, nor is it bound by, any Restricted License.
38.In each case where Product IP is owned or co-owned by any Credit Party or its
Subsidiaries by assignment or other transfer agreement, to the Knowledge of the
Credit Parties, the assignment or transfer agreement has been duly recorded with
the U.S. Patent and Trademark Office and all similar offices and agencies
anywhere in the world in which foreign counterparts are pending, registered or
issued.
39.There are no pending or, to the Knowledge of the Credit Parties, threatened
(in writing) claims against Parent or any of its Subsidiaries alleging (i) that
any research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of the Product in the Territory infringes or violates (or in the past infringed
or violated) the rights of any third parties in or to any Intellectual Property
(“Third Party IP”) or constitutes a misappropriation of (or in the past
constituted a misappropriation of) any Third Party IP, or (ii) that any Product
IP of the Credit Parties or their Subsidiaries is invalid or unenforceable.
40.The manufacture, production, use, commercialization, marketing, importing,
storage, transport, offer for sale, distribution or sale of the Product in the
Territory does not, to the Knowledge of the Credit Parties, infringe or violate
(or in the past infringed or violated) any issued or registered Third Party IP
(including any issued Patent within the Third Party IP) or, to the Knowledge of
the Credit Parties, constitutes a misappropriation of (or in the past
constituted a misappropriation of) any Third Party IP.
-21-



--------------------------------------------------------------------------------



41.To the Knowledge of the Credit Parties, there are no settlements, covenants
not to sue, consents, judgments, orders or similar obligations which: (i)
restrict the rights of any Credit Party or any of its Subsidiaries to use any
Intellectual Property relating to the research, development, manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of the Product in the Territory (in order
to accommodate any Third Party IP or otherwise), or (ii) permit any third
parties to use any Product IP of the Credit Parties and their Subsidiaries.
42.To the Knowledge of the Credit Parties, (i) there is no, nor has there been
any, infringement or violation by any Person of any of the Product IP of the
Credit Parties and their Subsidiaries or the rights therein, and (ii) there is
no, nor has there been any, misappropriation by any Person of any of the Product
IP of the Credit Parties and their Subsidiaries or the subject matter thereof.
43.To the Knowledge of the Credit Parties, each Credit Party and each of its
Subsidiaries has taken all commercially reasonable measures customary in the
pharmaceutical industry to protect the confidentiality and value of all trade
secrets owned by such Credit Party or any of its Subsidiaries or used or held
for use by such Credit Party or any of its Subsidiaries, in each case relating
to the research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of the Product in the Territory.
44.To the Knowledge of the Credit Parties, each Credit Party and each of its
Subsidiaries has taken all commercially reasonable measure to obtain, maintain,
and renew any regulatory filings, submissions and approvals related to any
research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of the Product in the Territory and all data, including any material regulatory
exclusivities such as new chemical entity (NCE) and orphan drug exclusivity in
the U.S., and corresponding exclusivities in counterpart foreign jurisdictions
in the Territory.
45.To the Knowledge of the Credit Parties, a Product made, used or sold under
the Patents owned by the Credit Parties and their Subsidiaries has been marked
with the proper patent notice.
46.To the Knowledge of the Credit Parties, at the time of any shipment of
GALAFOLD® occurring prior to the Closing Date, the units of GALAFOLD® so shipped
complied with their relevant specifications and were manufactured in accordance
with current FDA Good Manufacturing Practices
g..Adverse Proceedings, Compliance with Laws
. Except as set forth on Schedule 4.7 of the Disclosure Letter or advised
pursuant to Section 5.2(b), there are no Adverse Proceedings pending or, to the
Knowledge of the Credit Parties, threatened in writing or contemplated, at law,
in equity, in arbitration or before any Governmental Authority, by or against
Parent or any of its Subsidiaries or against any of their respective assets or
properties or revenues (including involving allegations of sexual harassment or
misconduct by any officer of Parent or any of its Subsidiaries) that, either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change. Neither Parent nor any of its Subsidiaries (a) is in
violation of any Requirements of Law (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change, or (b) is subject to or in default with respect to any
final judgments, orders, writs, injunctions, decrees, rules or regulations of
any court or any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.
-22-



--------------------------------------------------------------------------------



h..Exchange Act Documents; Financial Statements; Financial Condition; No
Material Adverse Change; Books and Records
.
47.The documents filed by Parent with the SEC pursuant to the Exchange Act since
January 1, 2018 (the “Exchange Act Documents”), when they were filed with the
SEC, conformed in all material respects to the requirements of the Exchange Act,
and as of the time they were filed with the SEC, none of such documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements therein (excluding any projections and
forward-looking statements, estimates, budgets and general economic or industry
data of a general nature), in the light of the circumstances under which they
were made, not misleading; provided, that, with respect to projected financial
information, Parent represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time (it being
understood that such projections are not a guarantee of financial performance
and are subject to uncertainties and contingencies, many of which are beyond the
control of Parent or any Subsidiary, and neither Parent nor any Subsidiary can
give any assurance that such projections will be attained, that actual results
may differ in a material manner from such projections and any failure to meet
such projections shall not be deemed to be a breach of any representation or
covenant herein);
48.The financial statements (including the related notes thereto) of Parent and
its Subsidiaries included in the Exchange Act Documents present fairly in all
material respects the consolidated financial condition of Parent and such
Subsidiaries and their consolidated results of operations as of the dates
indicated and the results of their operations and the changes in their cash
flows for the periods specified. Such financial statements have been prepared in
conformity with Applicable Accounting Standards applied on a consistent basis
throughout the periods covered thereby, except as otherwise disclosed therein
and, in the case of unaudited, interim financial statements, subject to normal
year-end audit adjustments and the exclusion of certain footnotes, and any
supporting schedules included in the Exchange Act Documents present fairly in
all material respects the information required to be stated therein;
49.Since December 31, 2019, there has not occurred or failed to occur any change
or event that has had or could reasonably be expected to have, either alone or
in conjunction with any other change(s), event(s) or failure(s), a Material
Adverse Change, except as has been disclosed in the Exchange Act Documents; and
50.The Books of Parent and each of its Subsidiaries in existence immediately
prior to the Closing Date contain full, true and correct entries of all dealings
and transactions in relation to its business and activities in conformity with
Applicable Accounting Standards and all Requirements of Law.
i..Solvency
. Parent and its Subsidiaries, on a consolidated basis, are Solvent. Without
limiting the generality of the foregoing, there has been no proposal made or
resolution adopted by any competent corporate body for the dissolution or
liquidation of any Credit Party, nor do any circumstances exist which may result
in the dissolution or liquidation of any Credit Party.
j..Payment of Taxes
. All foreign, federal and state income and other material Tax returns and
reports (or extensions thereof) of each Credit Party and each of its
Subsidiaries required to be filed by any of them have been timely filed
-23-



--------------------------------------------------------------------------------



and are correct in all material respects, and all material Taxes which are due
and payable by any Credit Party or any of its Subsidiaries and all material
assessments, fees and other governmental charges upon any Credit Party or any of
its Subsidiaries and upon their respective properties, assets, income,
businesses and franchises which are due and payable have been paid when due and
payable except where the validity or amount thereof is being contested in good
faith by appropriate proceedings; provided that (a) the applicable Credit Party
has set aside on its books adequate reserves therefor in conformity with
Applicable Accounting Standards and (b) the failure to pay such Taxes,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.
k..Environmental Matters
. Neither the Parent nor any of its Subject Subsidiaries nor any of their
respective Facilities or operations is subject to any outstanding written order,
consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials Activity
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Change. There are and, to the Knowledge of the Credit
Parties, have been, no conditions, occurrences, or Hazardous Materials
Activities which would reasonably be expected to form the basis of an
Environmental Claim against Parent or any of its Subject Subsidiaries that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change. To the Knowledge of the Credit Parties, no predecessor
of Parent or any of its Subject Subsidiaries has filed any notice under any
Environmental Law indicating past or present treatment of Hazardous Materials at
any Facility, which would reasonably be expected to form the basis of an
Environmental Claim against Parent or any of its Subject Subsidiaries that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change (but, for the avoidance of doubt, Parent has not
undertaken any investigation of or made any inquiries to, or relating to, any of
its or its Subject Subsidiaries’ predecessors), and neither Parent’s nor any of
its Subject Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260 270 or any state equivalent, which would reasonably be expected to
form the basis of an Environmental Claim against Parent or any of its Subject
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change. No event or condition has
occurred or is occurring with respect to any Credit Party relating to any
Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which, individually or in the aggregate, has resulted in, or
could reasonably be expected to result in, a Material Adverse Change.
l..Material Contracts
. After giving effect to the consummation of the transactions contemplated by
this Agreement, except as described on Schedule 4.12 of the Disclosure Letter,
each Material Contract is a valid and binding obligation of the applicable
Credit Party and, to the Knowledge of the Credit Parties, each other party
thereto, and is in full force and effect, and neither the applicable Credit
Party nor, to the Knowledge of the Credit Parties, any other party thereto is in
material breach thereof or default thereunder, except where such breach or
default (which default has not been cured or waived) could not reasonably be
expected to give rise to any cancellation, termination or acceleration right of
the applicable counterparty thereto. No Credit Party or any of its Subsidiaries
has received any written notice from any party thereto asserting or, to the
Knowledge of the Credit Parties threatening to assert, circumstances that could
reasonably be expected to result in the cancellation, termination or
invalidation of any Material Contract.
m..Regulatory Compliance
. No Credit Party is or is required to be an “investment company”, and no Credit
Party is a company “controlled” by an “investment company”, under the Investment
Company Act of 1940, as amended. No
-24-



--------------------------------------------------------------------------------



Credit Party is engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board).
Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change, each Credit Party is in
compliance with all applicable laws and regulations respecting labor,
employment, fair employment practices, work place safety and health, terms and
conditions of employment, wages and hours (including the Federal Fair Labor
Standards Act). No Credit Party is delinquent in any payments to any Employee
for any wages, salaries, commissions, bonuses, fees or other direct compensation
due with respect to any services performed for it to the date hereof or amounts
required to be reimbursed to such Employees;  there are no grievances,
complaints or charges with respect to employment or labor matters (including,
without limitation, charges of employment discrimination, retaliation or unfair
labor practices) pending or, to the knowledge of any Credit Party, threatened in
any judicial, regulatory or administrative forum, or under any private dispute
resolution procedure; and none of the employment policies or practices of Credit
Party are currently being audited, or to the knowledge of any Credit Party,
being investigated by any Governmental Body, except in each case as could not
reasonably be expected to result in a Material Adverse Change. Except as could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Change, each Employee Benefit Plan, and with respect to
each Employee Benefit Plan, each Credit Party and Subsidiary, is in compliance
with all applicable provisions of ERISA, the IRC and other U.S. federal or state
Requirements of Law, respectively. (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) neither any Credit Party nor any ERISA
Affiliate has incurred, or would reasonably be expected to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 et seq. or 4243 of
ERISA with respect to a Multiemployer Plan; (iii) neither any Credit Party nor
any ERISA Affiliate has engaged in a transaction that would be subject to
Section 4069 or 4212(c) of ERISA; and (iv) there are no pending or threatened
claims, actions or lawsuits related to any Employee Benefit Plan, except, with
respect to each of clauses (i), (ii),(iii) and (iv) above, as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Change. Each Employee Benefit Plan that is intended to be
qualified under Section 401(a) of the IRC has received a favorable
determination, opinion or advisory letter from the Internal Revenue Service to
the effect that the form of such Employee Benefit Plan is qualified under
Section 401(a) of the IRC and that the trust related thereto is exempt from
federal income tax under Section 501(a) of the IRC. Except as could not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change, no Credit Party or Subsidiary has any obligation to provide
health or welfare benefits to any individual after termination of employment,
other than coverage in connection with bona fide severance or unsubsidized
coverage that is required by the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”) or similar state law. Except as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change, each arrangement pursuant to which a Credit Party or Subsidiary
has an obligation to pay or accrue nonqualified deferred compensation (within
the meaning of Section 409A of the IRC) has been administered in accordance with
plan documents that satisfy the requirements of Section 409A of the IRC.
n..Margin Stock
. No Credit Party is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” as such terms are defined in
Regulation U of the Federal Reserve Board as now and from time to time hereafter
in effect (such securities being referred to herein as “Margin Stock”). No
Credit Party owns any Margin Stock, and none of the proceeds of the Credit
Extensions or other extensions of credit under this Agreement will be used,
directly or indirectly, for the purpose of purchasing or carrying any Margin
Stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause the Term Loan or other extensions of
-25-



--------------------------------------------------------------------------------



credit under this Agreement to be considered a “purpose credit” within the
meaning of Regulation T, U or X of the Federal Reserve Board. No Credit Party or
any of its Subsidiaries has taken or permitted to be taken any action that might
cause any Loan Document to violate Regulation T, U or X of the Federal Reserve
Board.
o..Subsidiaries
. Schedule 4.15 of the Disclosure Letter (a) sets forth the name and
jurisdiction of incorporation, organization or formation of Parent and each of
its Subsidiaries and (b) sets forth the ownership interest of Parent and any
other Credit Party in each of their respective Subsidiaries, including the
percentage of such ownership.
p..Employee Matters
. Neither Parent nor any of its Subsidiaries is engaged in any unfair labor
practice that could reasonably be expected to result in a Material Adverse
Change. There are no collective bargaining agreements or other contracts,
agreements, or leases (whether written or oral and whether express or implied)
with any Union or work rules or practices agreed to with any Union, binding on
any Credit Party with respect to any employee. There is (a) no unfair labor
practice complaint pending against Parent or any of its Subject Subsidiaries or,
to the Knowledge of the Credit Parties, threatened in writing against any of
them before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
pending against Parent or any of its Subject Subsidiaries or, to the Knowledge
of the Credit Parties, threatened in writing against any of them, (b) no strike
or work stoppage in existence or, to the Knowledge of the Credit Parties,
threatened in writing involving Parent or any of its Subject Subsidiaries, and
(c) to the Knowledge of the Credit Parties, no union representation question
existing with respect to the employees of Parent or any of its Subject
Subsidiaries and, to the Knowledge of the Credit Parties, no union organization
activity that is taking place that in each case specified in any of clauses (a),
(b) and (c), individually or together with any other matter specified in clause
(a), (b) or (c), could reasonably be expected to result in a Material Adverse
Change.
q..Full Disclosure
. None of the documents, certificates or written statements (excluding any
projections and forward-looking statements, estimates, budgets and general
economic or industry data of a general nature) furnished or otherwise made
available to the Agent and the Lenders by or on behalf of any Credit Party for
use in connection with the transactions contemplated hereby (in each case, taken
as a whole and as modified or supplemented by other information so furnished
promptly after the same becomes available) contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein, as of the time when made or delivered,
not misleading in light of the circumstances in which the same were made;
provided, that, with respect to projected financial information, Parent and
Borrower represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time (it being understood that
such projections are not a guarantee of financial performance and are subject to
uncertainties and contingencies, many of which are beyond the control of Parent
or any Subsidiary, and neither Parent nor any Subsidiary can give any assurance
that such projections will be attained, that actual results may differ in a
material manner from such projections and any failure to meet such projections
shall not be deemed to be a breach of any representation or covenant herein). To
the Knowledge of the Credit Parties, there are no facts (other than matters of a
general economic or industry nature) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change and that
have not been disclosed herein or in such other documents, certificates and
written statements furnished or made available to and the Lenders for use in
connection with the transactions contemplated hereby.
-26-



--------------------------------------------------------------------------------



r..FCPA; Patriot Act; OFAC
.
51.None of Parent, its Subsidiaries or, to the Knowledge of the Credit Parties,
any director, officer, agent or employee of Parent or any Subsidiary of Parent
has (i) used any corporate funds of Parent or any of its Subsidiaries for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds of
Parent or any of its Subsidiaries, (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”)
or (iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment, and no part of the proceeds of any Credit Extension will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage in violation
of the FCPA;
52.(i) The operations of Parent and its Subsidiaries are and have been conducted
at all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the Bank Secrecy Act of 1970, as amended by Title III of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT) Act of 2001 and the anti-money laundering
laws, rules and regulations of each jurisdiction (foreign or domestic) in which
Parent or any of its Subsidiaries is subject to such jurisdiction’s Requirements
of Law (collectively, the “Anti-Money Laundering Laws”) and (ii) no action, suit
or proceeding by or before any Governmental Authority or any arbitrator
involving Parent or any of its Subsidiaries with respect to the Anti-Money
Laundering Laws is pending or to the knowledge of Parent, threatened in writing;
and
53.None of Parent, its Subsidiaries or, to the Knowledge of the Credit Parties,
any director, officer, agent or employee of Parent or any Subsidiary of Parent
is currently the target of or subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”)
or imposed by the Trading with the Enemy Act, 50 U.S.C. App. 1 et seq or in the
case of a Credit Party incorporated in the United Kingdom only, to the extent
such laws or regulations are imposed, administered or enforced by the United
Kingdom, the European Union or Her Majesty’s Treasury, provided that such
representation insofar as it relates to any Subsidiary resident in Germany
(Inländer) within the meaning of section 2 para. 15 of the German Foreign Trade
Act “Außenwirtschaftsgesetz” (“AWG”) are made only to the extent that they do
not result in a violation of or conflict with section 7 AWV or EU Regulation
(EC) 2271/96 or any similar applicable anti-boycott law or regulation. The
representations and warranties in this paragraph (c) given in respect of any
Secured Party resident in Germany (Inländer) within the meaning of section 2
para. 15 AWG are given only to the extent that any Secured Party resident in
Germany (Inländer) within the meaning of section 2 para. 15 AWG would be
permitted to give such representations and warranties pursuant to section 7 AWV,
EU Regulation (EC) 2271/96 and any similar applicable anti-boycott law or
regulation. Parent will not, directly or, to the Knowledge of the Credit
Parties, indirectly through an agent, use the proceeds of the Credit Extension,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, for the purpose of financing the
activities of any Person currently the target of or subject to any U.S.
sanctions administered by OFAC.
s..Health Care Matters
.
-27-



--------------------------------------------------------------------------------



54.Compliance with Health Care Laws.
xi.Each Credit Party and, to the Knowledge of the Credit Parties, each of its
Subsidiaries and each officer, Affiliate, and employee acting on behalf of such
Credit Party or any of its Subsidiaries, is in compliance in all material
respects with all Health Care Laws applicable to the research, development,
manufacture, production, use, commercialization, marketing, labeling, importing,
storage, transport, offer for sale, distribution or sale of the Product in the
Territory.
xii.All pre-clinical and clinical investigations in respect of any products or
product candidates of any Credit Party or Subsidiary thereof conducted or
sponsored by each Group Company are being conducted in compliance with all
applicable Requirements of Laws administered or issued by the applicable
Governmental Authorities, except, in each case, for such noncompliance that,
individually or in the aggregate, has not had and could not reasonably be
expected to have a Material Adverse Change.
55.Compliance with FDA Laws.
xiii.Each Credit Party and, to the Knowledge of the Credit Parties, each of its
Subsidiaries, are in compliance in all material respects with all applicable FDA
Laws, including those related to the adulteration or misbranding of products
within the meaning of Sections 501 and 502 of the Food Drug and Cosmetics Act
(including any foreign equivalent, the “FDCA”), relating to any research,
development, manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of the
Product in the Territory. The Product distributed or sold in the Territory at
all times during the past five (5) years has been (i) manufactured in all
material respects in accordance with current FDA Good Manufacturing Practices
and (ii) if and to the extent the Product is required to be approved or cleared
by the FDA pursuant to the FDCA, the Product has been so approved or cleared.
xiv. All products and drugs designed, developed, investigated, manufactured,
prepared, assembled, packaged, tested, labeled, distributed, promoted, sold or
marketed by or on behalf of any Credit Party that are subject to the
jurisdiction of any Regulatory Authority have been and are being designed,
developed, investigated, manufactured, prepared, assembled, packaged, tested,
labeled, distributed, promoted, sold and marketed in compliance in all material
respects with the Public Health Laws and, to the knowledge of each Credit Party,
have been (to the extent applicable) for the previous five years. All activities
conducted by each Credit Party are conducted in compliance in all material
respects with the Public Health Laws.
xv.No Credit Party is subject to any material obligation arising under a
Regulatory Action, and no such obligation has been threatened in writing. There
is no material Regulatory Action or other Proceeding or request for information
pending against any Credit Party or, to the knowledge of each Credit Party, an
officer, director, or employee of any Credit Party, and no Credit Party has any
material liability (whether actual or contingent) for failure to comply with any
Public Health Laws.
xvi.As of the Closing Date, no Credit Party is undergoing any inspection by any
Regulatory Agency related to any activities or products of any Credit Party that
are subject to Public Health Laws.
56.Material Statements. Within the past five (5) years, neither any Credit
Party, nor, to the Knowledge of the Credit Parties, any Subsidiary or any
officer, Affiliate or employee of any Credit
-28-



--------------------------------------------------------------------------------



Party or Subsidiary in its capacity as a Subsidiary or as an officer, Affiliate
or employee of a Credit Party or Subsidiary (as applicable), nor, to the
Knowledge of the Credit Parties, any agent of any Credit Party or Subsidiary,
(i) has made an untrue statement of a material fact or a fraudulent statement to
any Governmental Authority, (ii) has failed to disclose a material fact to any
Governmental Authority, or (iii) has otherwise committed an act, made a
statement or failed to make a statement that, at the time such statement or
disclosure was made (or, in the case of such failure, should have been made) or
such act was committed, would reasonably be expected to constitute a material
violation of any Health Care Law.
57.Proceedings; Audits. There is no material investigation, suit, claim, audit,
action (legal or regulatory) or proceeding (legal or regulatory) by a
Governmental Authority pending or, to the Knowledge of the Credit Parties,
threatened in writing against any Credit Party or any of its Subsidiaries
relating to any of the Health Care Laws or FDA Laws. To the Knowledge of the
Credit Parties, there are no facts, circumstances or conditions which could
reasonably be expected to form the basis for any such material investigation,
suit, claim, audit, action or proceeding, except as has been disclosed in the
Exchange Act Documents.
58.Prohibited Transactions. Within the past five (5) years, neither any Credit
Party, nor, to the Knowledge of the Credit Parties, any Subsidiary or any of
officer, Affiliate or employee of a Credit Party or Subsidiary, nor any other
Person acting on behalf of any Credit Party or any Subsidiary, directly or
indirectly: (i) has offered or paid any remuneration, in cash or in kind, to, or
made any financial arrangements with, any past, present or potential patient,
supplier, physician, or contractor, in order to illegally obtain business or
payments from such Person in material violation of any Health Care Law; (ii) has
given or made, or is party to any illegal agreement to give or make, any illegal
gift or gratuitous payment of any kind, nature or description (whether in money,
property or services) to any past, present or potential patient, supplier,
physician, contractor, or any other Person in material violation of any Health
Care Law; (iii) has given or made, or is party to any agreement to give or make
on behalf of any Credit Party or any of its Subsidiaries, any contribution,
payment or gift of funds or property to, or for the private use of, any
governmental official, employee or agent where either the contribution, payment
or gift or the purpose of such contribution, payment or gift is or was a
material violation of the laws of any Governmental Authority having jurisdiction
over such payment, contribution or gift; (iv) has established or maintained any
unrecorded fund or asset for any purpose or made any materially misleading,
false or artificial entries on any of its books or records for any reason; or
(v) has made, or is party to any agreement to make, any payment to any Person
with the intention or understanding that any part of such payment would be in
material violation of any Health Care Law. To the Knowledge of the Credit
Parties, there are no actions pending or threatened (in writing) against any
Credit Party or any of its Subsidiaries or any of their respective Affiliates
under any foreign, federal or state whistleblower statute, including under the
False Claims Act of 1863 (31 U.S.C. § 3729 et seq.) (or under any foreign
equivalent).
59.Exclusion. Neither any Credit Party nor, to the Knowledge of the Credit
Parties, any Subsidiary or any officer, Affiliate or employee having authority
to act on behalf of any Credit Party or any Subsidiary, is or, to the Knowledge
of the Credit Parties, has been threatened in writing to be: (i) excluded from
any Governmental Payor Program pursuant to 42 U.S.C. § 1320a-7b and related
regulations; (ii) “suspended” or “debarred” from selling any products to the
U.S. government or its agencies pursuant to the Federal Acquisition Regulation
relating to debarment and suspension applicable to federal government agencies
generally (42 C.F.R. Subpart 9.4), or other U.S. Requirements of Law; (iii)
debarred, disqualified, suspended or excluded from participation in Medicare,
Medicaid or any other health care program or is listed on the General Services
Administration list of excluded parties; or (iv) a party to any other action or
proceeding by any Governmental Authority that would prohibit the applicable
Credit Party or Subsidiary from distributing or selling the Product in the
Territory or providing any services to any governmental or other purchaser
pursuant to any Health Care Laws.
-29-



--------------------------------------------------------------------------------



60.HIPAA. Each Credit Party and, to the Knowledge of the Credit Parties, each of
its Subsidiaries, to the extent applicable, is in material compliance with all
applicable foreign, federal, state and local laws and regulations regarding the
privacy and security of health information and electronic transactions,
including HIPAA, and each Credit Party and, to the Knowledge of the Credit
Parties, each of its Subsidiaries, to the extent applicable, has implemented
policies, procedures and training customary in the pharmaceutical industry or
otherwise adequate to assure continued compliance and to detect non-compliance.
61.Corporate Integrity Agreement. Neither any Credit Party or Subsidiary, nor
any of their respective Affiliates, nor any officer, director, managing employee
or, to the Knowledge of the Credit Parties, agent (as those terms are defined in
42 C.F.R. § 1001.1001) of any Credit Party or Subsidiary, is a party or is
otherwise subject to any order, individual integrity agreement, or corporate
integrity agreement with any U.S. Governmental Authority concerning compliance
with any laws, rules, or regulations, issued under or in connection with a
Governmental Payor Program.
t..Regulatory Approvals and Exclusivities
.
62.Each Credit Party and each Subsidiary involved in any research, development,
manufacture, production, use, commercialization, marketing, importing, storage,
transport, offer for sale, distribution or sale of the Product in the Territory
has all Regulatory Approvals material to its business and operations.
63.Each Credit Party, each Subsidiary (as applicable) and, to the Knowledge of
the Credit Parties, each licensee of a Credit Party or a Subsidiary of any
Intellectual Property, is in compliance with, and at all times during the past
five (5) years, has complied with, all applicable foreign, federal, state and
local laws, rules, and regulations, governing the research, development,
manufacture, production, use, commercialization, marketing, importing,
distribution or sale of the Product in the Territory, including all such
regulations promulgated by each applicable Regulatory Agency, the failure of
compliance with which, individually or together with any other such failures,
could reasonably be expected to result in a Material Adverse Change. No Credit
Party or its Subsidiaries has received any written notice from any Regulatory
Agency citing action or inaction by any Credit Party or any of its Subsidiaries
that would constitute a violation of any applicable foreign, federal, state or
local laws, rules, or regulations, which could reasonably be expected to result
in a Material Adverse Change.
u..Supply and Manufacturing
.
64.To the Knowledge of the Credit Parties, the Product has at all times been
manufactured in sufficient quantities and of a sufficient quality to satisfy
demand of the Product, without the occurrence of any event causing inventory of
the Product to have become exhausted prior to satisfying such demand or any
other event in which the manufacture and release to the market of the Product
does not satisfy the sales demand for the Product.
65.Except as disclosed in the Exchange Act Documents or set forth on Schedule
4.21(b) of the Disclosure Letter, to the Knowledge of the Credit Parties, no
manufacturer of the Product is currently subject to a Form 483 that prevents the
manufacturing, testing, and release of the Product and that, with respect to any
such Form 483, all scientific and technical violations or other issues relating
to
-30-



--------------------------------------------------------------------------------



good manufacturing practice requirements documented therein, and any disputes
regarding any such violations or issues, have been corrected or otherwise
resolved.
v..Additional Representations and Warranties
.
66.There is no Indebtedness other than Permitted Indebtedness described in
clauses (a), (b) and (e) of the definition of “Permitted Indebtedness”.
67.There are no Hedging Agreements as of the Closing Date.
w..Centre of Main Interests and Establishments
. With respect to each Credit Party organized under the laws of a jurisdiction
in the European Union or the United Kingdom, for the purposes of Regulation (EU)
2015/848 of the European Parliament and the Council of 20 May 2015 on insolvency
proceedings (recast) (the “Regulation”), its centre of main interest (as that
term is used in Article 3(1) of the Regulation) is situated in the jurisdiction
in which it was incorporated and it has no “establishment” (as that term is used
in Article 2(h) of the Regulation) in any other jurisdiction
x..Pensions
. No U.K. Credit Party is or has at any time since 27 April 2004 been:
68.an employer (for the purposes of sections 38 to 51 of the Pensions Act 2004)
of an occupational pension scheme which is not a money purchase scheme (both
terms as defined in the Pensions Schemes Act 1993); or
69.“connected” with or an “associate” of (as those terms are used in sections 38
and 43 of the Pensions Act 2004) such an employer.
5.AFFIRMATIVE COVENANTS
Each Credit Party covenants and agrees that, until payment in full of all
Obligations, in cash in immediately available funds (other than inchoate
indemnity obligations), each Credit Party shall, and shall cause each of its
Subsidiaries to:
a..Maintenance of Existence
. (a) Preserve, renew and maintain in full force and effect its and all its
Subsidiaries’ legal existence under the Requirements of Law in their respective
jurisdictions of organization, incorporation or formation; (b) maintain all
rights, privileges (including its good standing), permits, licenses and
franchises necessary or desirable for it and all of its Subsidiaries in the
ordinary course of its business, except in the case of clause (a) (other than
with respect to Parent and the Borrower) and clause (b) above, (i) to the extent
that failure to do so could not reasonably be expected to result in a Material
Adverse Change or (ii) pursuant to a transaction permitted by this Agreement;
(c) comply with all Requirements of Law of any Governmental Authority to which
it is subject, including, obtaining any and all licenses, permits, franchise and
other governmental and regulatory authorizations necessary to the ownership of
its properties or the conduct of its business; and (d) perform and observe all
the material terms and provisions of each Material Contract to be performed or
observed by it, except in the case of clause (c)
-31-



--------------------------------------------------------------------------------



and clause (d), where the failure to do so could not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Change.
b..Financial Statements, Notices
. Deliver to the Agent, for distribution to the Lenders:


70.Financial Statements.
xvii.Annual Financial Statements. As soon as available, but in any event within
one hundred and twenty (120) days after the end of each fiscal year of Parent,
beginning with the fiscal year ending December 31, 2020, a consolidated balance
sheet of Parent and its Subsidiaries as of the end of such fiscal year, and the
related consolidated statements of income, cash flows and stockholders’ equity
for such fiscal year, setting forth in each case in comparative form the figures
for the previous fiscal year, all prepared in accordance with Applicable
Accounting Standards, with such consolidated financial statements to be audited
and accompanied by (x) a report and opinion of Parent’s independent certified
public accounting firm of recognized national standing (which report and opinion
shall be prepared in accordance with Applicable Accounting Standards and shall
not be subject to any qualification as to “going concern” or scope of audit),
stating that such financial statements fairly present, in all material respects,
the consolidated financial condition, results of operations and cash flows of
Parent and its Subsidiaries as of the dates and for the periods specified in
accordance with Applicable Accounting Standards, and (y) if and only if Parent
is required to comply with the internal control provisions pursuant to Section
404 of the Sarbanes-Oxley Act of 2002 requiring an attestation report of such
independent certified public accounting firm, an attestation report of such
independent certified public accounting firm as to Parent’s internal controls
pursuant to Section 404 of the Sarbanes-Oxley Act of 2002 attesting to
management’s assessment that such internal controls meet the requirements of the
Sarbanes-Oxley Act of 2002; provided, however, that Parent shall be deemed to
have made such delivery of such consolidated financial statements if such
consolidated financial statements shall have been made available within the time
period specified above on the SEC’s EDGAR system (or any successor system
adopted by the SEC);
xviii.Quarterly Financial Statements. As soon as available, but in any event
within sixty (60) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of Parent, beginning with the fiscal quarter ending
September 30, 2020, a consolidated balance sheet of Parent and its Subsidiaries
as of the end of such fiscal quarter, and the related consolidated statements of
income and cash flows and for such fiscal quarter and (in respect of the second
and third fiscal quarters of such fiscal year) for the then-elapsed portion of
Parent’s fiscal year, setting forth in each case in comparative form the figures
for the comparable period or periods in the previous fiscal year, all prepared
in accordance with Applicable Accounting Standards, subject to normal year-end
audit adjustments and the absence of disclosures normally made in footnotes;
provided, however, that Parent shall be deemed to have made such delivery of
such consolidated financial statements if such consolidated financial statements
shall have been made available within the time period specified above on the
SEC’s EDGAR system (or any successor system adopted by the SEC). Such
consolidated financial statements shall be certified by a Responsible Officer of
Parent as, to his or her knowledge, fairly presenting, in all material respects,
the consolidated financial condition, results of operations and cash flows of
Parent and its Subsidiaries as of the dates and for the periods specified in
accordance with Applicable Accounting Standards consistently applied, and on a
basis consistent with the audited consolidated financial statements referred to
under Section 5.2(a)(i), subject to normal year-end audit adjustments and the
absence of footnotes; and
-32-



--------------------------------------------------------------------------------



xix.Other Information. As promptly as practicable (and in any event within
fifteen (15) days of the request therefor), such additional information
regarding the business or financial affairs of Parent or any of its
Subsidiaries, or compliance with the terms of this Agreement or any other Loan
Documents, as Agent or any Lender may from time to time reasonably request
(subject to reasonable requirements of confidentiality, including requirements
imposed by Requirements of Law or contract; provided that Parent shall not be
obligated to disclose any information that is reasonably subject to the
assertion of attorney-client privilege or attorney work-product).
71.Budget. As soon as available, and in any event within sixty (60) days after
the end of each fiscal year of the Parent, commencing with the fiscal year
ending December 31, 2020, a consolidated budget for the then-current fiscal year
(collectively, the “Budget”), which Budget shall be accompanied by a certificate
of a Responsible Officer stating that such Budget have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such Budget, it being
understood that actual results may vary from such Budget and that such
variations may be material.
72.Compliance Certificates.
xx.Commencing with the fiscal quarter ending March 31, 2021, concurrently with
the delivery of any financial statements pursuant to Sections 5.2(a)(i) and
(ii), a certification (the “Consolidated Revenue Compliance Certificate”)
substantially in the form of Exhibit D hereto as to (x) the absence of a Default
or Event of Default (or to the extent a Default or Event of Default has occurred
and is continuing, a description and actions taken or proposed taken with
respect thereto), (y) the calculation of Consolidated Revenue and confirmation
as to whether the Credit Parties are in compliance with Section 6.16, and (z) to
the extent not previously disclosed to the Agent, (1) a description of any
change in the jurisdiction of organization of any Credit Party, (2) a list of
any registered Intellectual Property acquired or developed by any Credit Party
during the applicable period and (3) a description of any Person that has become
a Subsidiary, in each case since the date of the most recent Consolidated
Revenue Compliance Certificate delivered pursuant to this clause (i) (or, in the
case of the first such report so delivered, since the Closing Date).
xxi.As soon as available, but in any event within thirty (30) days after the end
of each calendar month, a certification substantially in the form of Exhibit E
hereto as to (x) the absence of a Default or Event of Default (or to the extent
a Default or Event of Default has occurred and is continuing, a description and
actions taken or proposed taken with respect thereto), and (y) the calculation
of Liquidity and confirmation as to whether the Credit Parties are (and have at
all times since the date of the previously delivered Compliance Certificate (or
if there has not previously been a Compliance Certificate delivered, the Closing
Date)) in compliance with Section 6.17.
73.DAC6. The Parent shall supply to the Agent (in sufficient copies for all of
the Lenders, if the Agent so requests): (x) promptly upon the making of such
analysis or the obtaining of such advice, any analysis made or advice obtained
on whether any transaction contemplated by the Loan Documents or any transaction
carried out (or to be carried out) in connection with any transaction
contemplated by the Loan Documents contains a hallmark as set out in Annex IV of
DAC6; and (y) promptly upon the making of such reporting and to the extent
permitted by applicable law and regulation, any reporting made to any
governmental or taxation authority by or on behalf of any Subsidiary or by any
adviser to any such Subsidiary in relation to DAC6 or any law or regulation
which implements DAC6 and
-33-



--------------------------------------------------------------------------------



any unique identification number issued by any governmental or taxation
authority to which any such report has been made (if available).
74.Notice of Defaults or Events of Default, ERISA Events, Material Adverse
Changes; Breach of Material Contract; Junior Indebtedness. Written notice as
promptly as practicable (and in any event within five (5) Business Days) after a
Responsible Officer of Parent or the Borrower shall have obtained knowledge
thereof, of the occurrence of any:
xxii.Default or Event of Default;
xxiii.ERISA Event, material commitment by a Credit Party or ERISA Affiliate to
maintain or contribute to a Plan or a Multiemployer Plan, or establishment by a
Credit Party or a Subsidiary thereof of an Employee Benefit Plan that provides
material subsidized post-termination medical or welfare benefits (other than in
connection with bona fide severance or to comply with COBRA or similar state
law);
xxiv.Material Adverse Change;
xxv.material breach or non-performance of, or any default under, any Material
Contract;
xxvi.(x) default or event of default under or in respect of any Junior
Indebtedness, specifying the nature and extent thereof and the action (if any)
which is proposed to be taken with respect thereto, and (y) material amendments,
waivers, consents, supplements and forbearance agreements under or in respect of
any Junior Indebtedness, and upon execution thereof, copies of such amendments,
waivers, consents, supplements and forbearance agreements;
xxvii.product recalls, safety alerts, corrections, withdrawals, marketing
suspensions, removals or the like conducted, to be undertaken or issued by a
Credit Party, any Subsidiary thereof or their respective suppliers whether or
not at the request, demand or order of any Governmental Authority or otherwise
with respect to any Product, or any basis for undertaking or issuing any such
action or item;
xxviii.claim by any Person that the conduct of such Credit Party’s or such
Subsidiary’s business (including the development, manufacture, use, sale or
other commercialization of any Product) infringes on Intellectual Property of
such Person; and
xxix. infringement or other violation by any Person on the Intellectual Property
of a Credit Party or Subsidiary thereof.
75.Legal Action Notice. Prompt written notice (which shall be deemed given to
the extent reported in the Parent’s periodic reporting under the Exchange Act
and available on the SEC’s EDGAR system (or any successor system adopted by the
SEC)) of any legal action, litigation, investigation or proceeding pending or
threatened in writing against any Credit Party or any Subsidiary (i) that could
reasonably be expected to result in uninsured damages or costs to such Credit
Party or such Subsidiary in an amount in excess of the materiality thresholds
applied by Parent in accordance with the Exchange Act and related regulations
and standards for purposes of its Exchange Act reporting or (ii) which alleges
potential violations of the Health Care Laws, the FDA Laws or any applicable
statutes, rules, regulations, standards, guidelines, policies and order
administered or issued by any foreign Governmental Authority, which,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change; and in each case, provide such additional information
as the Agent may
-34-



--------------------------------------------------------------------------------



reasonably request in relation thereto; provided that the Credit Parties shall
not be obligated to disclose any information that is reasonably subject to the
assertion of attorney-client privilege or attorney work-product).
c..Taxes
. Timely file all foreign, federal and state income and other material required
Tax returns and reports or extensions therefor and timely pay all material
foreign, federal, state and local Taxes, assessments, deposits and contributions
imposed upon it or any of its properties or assets or in respect of any of its
income, businesses or franchises before any penalty or fine accrue thereon;
provided, however, that no such Tax or any claim for Taxes that have become due
and payable and have or may become a Lien on any Collateral shall be required to
be paid if (a) it is being contested in good faith by appropriate proceedings
instituted within applicable time limits and diligently conducted, so long as
adequate reserves with respect thereto have been maintained in accordance with
Applicable Accounting Standards and (b) solely in the case of a Tax or claim
that has or may become a Lien against any Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of any Collateral to
satisfy such Tax or claim. No Credit Party will, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income Tax
return with any Person (other than Parent or any of its Subsidiaries).
d..Insurance
. Maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons of comparable size engaged in the same or
similar business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons of
comparable size engaged in the same or similar businesses as Parent and its
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons. Any products liability or general liability insurance maintained
in the United States and England and Wales regarding Collateral shall name Agent
as additional insured or loss payee, as applicable.
e..Operating Accounts
. In the case of any Credit Party, contemporaneously with the establishment of
any new Collateral Account at or with any bank or other depository or financial
institution located in the United States or England and Wales, subject such
account to a Control Agreement that is reasonably acceptable to the Agent or,
with respect to a Collateral Account in England and Wales, deliver the notices
of assignment required pursuant to the English Debenture, in order to perfect
the Agent’s Lien in favor and for the benefit of Agent and the other Secured
Parties. For each Collateral Account that each Credit Party at any time
maintains, such Credit Party shall cause the applicable bank or other depository
or financial institution located in the United States or England and Wales at or
with which any Collateral Account is maintained to execute and deliver a Control
Agreement or deliver notices of assignment as required pursuant to the English
Debenture, as the case may be, to perfect Agent’s Lien in favor and for the
benefit of Agent and the other Secured Parties in such Collateral Account in
accordance with the terms hereunder, which Control Agreement may not be
terminated without the prior written consent of the Agent. The provisions of the
previous two (2) sentences shall not apply to (i) deposit accounts exclusively
used for payroll, payroll Taxes and other employee wage and benefit payments to
or for the benefit of any Credit Party’s employees, (ii) zero balance accounts,
(iii) accounts (including trust accounts) used exclusively for escrow, customs,
insurance or fiduciary purposes, (iv) merchant accounts, (v) accounts used
exclusively for compliance with any Requirements of Law to the extent such
Requirements of Law prohibit the granting of a Lien thereon, (vi) accounts which
constitute cash collateral in respect of a Permitted Lien and (vii) any account,
the cash balance of which does not exceed
-35-



--------------------------------------------------------------------------------



$20,000,000 in the aggregate with respect to all such accounts under this clause
(vii) at any time (all such accounts, collectively, the “Excluded Accounts”).
Notwithstanding the foregoing, the Credit Parties shall have until the date that
is forty-five (45) days (or such longer period as the Agent may agree in its
sole discretion) after the closing date of any Acquisition or other Investment
to comply with the provisions of this Section 5.5 with regard to Collateral
Accounts of the Credit Parties acquired in connection with such Acquisition or
other Investment.
f..Compliance with Laws
. Comply with the Requirements of Law and all orders, writs, injunctions,
decrees and judgments applicable to it or to its business or its assets or
properties (including Environmental Laws, ERISA, the IRC (including requirements
for intended tax treatment), Health Care Laws and the Federal Fair Labor
Standards Act), except if the failure to comply therewith could not,
individually or together with any other such failures, reasonably be expected to
result in a Material Adverse Change; provided, that with respect to Requirements
of Laws and all orders, writs, injunctions, decrees and judgments with respect
to Anti-Terrorism Laws, Anti-Money Laundering Laws, OFAC, FCPA, and similar
Laws, the Credit Parties and each of their Subsidiaries shall comply in all
material respects; provided further that such compliance insofar as it relates
to any Subsidiary resident in Germany (Inländer) within the meaning of section 2
para. 15 of the German Foreign Trade Act “Außenwirtschaftsgesetz” (“AWG”) is
made only to the extent that they do not result in a violation of or conflict
with section 7 AWV or EU Regulation (EC) 2271/96 or any similar applicable
anti-boycott law or regulation. Compliance under this Section 5.6 in respect of
any Secured Party resident in Germany (Inländer) within the meaning of section 2
para. 15 AWG is only to the extent that any Secured Party resident in Germany
(Inländer) within the meaning of section 2 para. 15 AWG would be permitted to
comply pursuant to section 7 AWV, EU Regulation (EC) 2271/96 and any similar
applicable anti-boycott law or regulation.
g..Protection of Intellectual Property Rights
.
76.Except where the failure to do so could not reasonably be expected to
materially interfere with the Credit Parties’ ability to conduct their business
as conducted on the Effective Date or result in any material loss of rights
relating to the Product, (i) file, prosecute, protect, defend and maintain the
validity and enforceability of the Product IP; (ii) maintain the confidential
nature of any material trade secrets and trade secret rights used in any
research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of the Product in the Territory; and (iii) not allow any Product IP to be
abandoned, forfeited or dedicated to the public or any Material Contract to be
terminated by Parent or any of its Subsidiaries, as applicable, without the
Agent’s prior written consent (such consent not to be unreasonably withheld or
delayed); provided, however, that with respect to any such Product IP that is
not owned by Parent or any of its Subsidiaries, the obligations in clauses (i)
and (iii) above shall apply only to the extent Parent or any of its Subsidiaries
have the right to take such actions or to cause any licensee or other third
party to take such actions pursuant to applicable agreements or contractual
rights.
77. (i) Except as Parent may otherwise determine in its reasonable business
judgment, use commercially reasonable efforts, at its (or its Subsidiaries’, as
applicable) sole expense, either directly or indirectly, with respect to any
licensee or licensor under the terms of any Credit Party’s (or any of its
Subsidiary’s) agreement with the respective licensee or licensor, as applicable,
to take any and all actions (including taking legal action to specifically
enforce the applicable terms of any license agreement) and prepare, execute,
deliver and file agreements, documents or instruments which are necessary or
desirable to (A)  file, prosecute and maintain the Product IP and (B) diligently
defend or
-36-



--------------------------------------------------------------------------------



assert the Product IP against material infringement, misappropriation, violation
or interference by any other Persons and, in the case of Copyrights, Trademarks
and Patents within the Product IP, against any claims of invalidity or
unenforceability (including by bringing any legal action for infringement,
dilution, violation or defending any counterclaim of invalidity or action of a
non-Affiliate third party for declaratory judgment of non-infringement or
non-interference); and (ii) use commercially reasonable efforts to cause any
licensee or licensor of any Product IP not to, and such Credit Party shall not,
disclaim or abandon, or fail to take any action necessary or desirable to
prevent the disclaimer or abandonment of Product IP.
h..
a..Books and Records
. Maintain proper Books, in which entries that are full, true and correct in all
material respects and are in conformity with Applicable Accounting Standards
consistently applied shall be made of all material financial transactions and
matters involving the assets, properties and business of such Credit Party (or
such Subsidiary), as the case may be.
b..Access to Collateral; Audits; Lender Calls
.
78. Allow Agent and each Lender, or their respective agents or representatives,
at any time during the occurrence and continuance of an Event of Default during
normal business hours and upon reasonable advance notice, to visit and inspect
the Collateral and inspect, copy and audit any Credit Party’s Books. The
foregoing inspections and audits shall be at the relevant Credit Party’s
expense.
79.Upon the reasonable request of the Agent, conduct a meeting (which may be
telephonic) of the Agent and Lenders to discuss the most recently reported
financial results and the financial condition of Credit Parties, at which there
shall be present a Responsible Officer and such other officers of the Credit
Parties as may be reasonably requested to attend by Agent or Required Lenders,
such request or requests to be made at a reasonable time prior to the scheduled
date of such meeting.
c..Use of Proceeds
. (a) Use the proceeds of the Term Loan solely (i) to refinance the Existing
Indebtedness of the Credit Parties on the Closing Date (ii) to pay fees,
premiums, costs, and expenses in connection with the funding of the Term Loan
and repayment of the Existing Indebtedness, and (iii) for general corporate
purposes of Parent and its Subsidiaries and (b) not use the proceeds of the Term
Loan to purchase or carry, or to reduce or retire or refinance any credit
incurred to purchase or carry, any margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System) or to
extend credit to others for the purpose of purchasing or carrying any margin
stock. If requested by the Agent, Parent shall complete and sign Part I of a
copy of Federal Reserve Form G-3 referred to in Regulation U and deliver such
copy to the Agent.
d..Further Assurances
. Promptly upon the reasonable written request of the Agent, execute,
acknowledge and deliver such further documents and do such other acts and things
in order to effectuate or carry out more effectively the purposes of this
Agreement and the other Loan Documents at its expense, including after the
Closing Date taking such steps as are reasonably deemed necessary or desirable
by the Agent to maintain, protect
-37-



--------------------------------------------------------------------------------



and enforce the Agent’s Lien in favor and for the benefit of the Agent and the
other Secured Parties on Collateral securing the Obligations created under the
Security Agreement, the Non-US Security Agreement and the other Loan Documents
in accordance with the terms of the Security Agreement, the Non-US Security
Agreement and the other Loan Documents, subject to Permitted Liens; provided,
however, that with respect to any pledge of Equity Interests of Subsidiaries
that do not constitute a Subject Subsidiary which, pursuant to Section 5.12
hereof, are required to be pledged to secure the Obligations, the Credit Parties
and their Subsidiaries shall not be required to take any action under laws
outside the United States or England and Wales to attach, maintain, perfect,
protect or enforce the Lien of Agent in favor and for the benefit of the Agent
and the other Secured Parties on any such Collateral.
e..Additional Collateral; Guarantors
.
80.From and after the Closing Date, except as otherwise approved in writing by
the Agent, each Credit Party shall cause each of its Subsidiaries organized in
the United States or England and Wales (other than Excluded Subsidiaries) to
guarantee the Obligations and to cause each such Subsidiary to grant to the
Agent in favor and for the benefit of the Agent and the other Secured Parties a
first priority security interest in and Lien upon, and pledge to the Agent in
favor and for the benefit of the Agent and the other Secured Parties, subject to
Permitted Liens, all of such Subsidiary’s properties and assets constituting
Collateral, whether now existing or hereafter acquired or existing, to secure
such guaranty; provided, that such Credit Party’s obligations to cause any
Subsidiaries formed or acquired after the Closing Date to take the foregoing
actions shall be subject to the timing requirements of Section 5.13.
Furthermore, except as otherwise approved in writing by Agent, each Credit
Party, from and after the Closing Date, shall, and shall cause each of its
Subsidiaries to grant the Agent in favor and for the benefit of the Agent and
the other Secured Parties a first priority security interest in and Lien upon,
and pledge to the Agent in favor and for the benefit of the Agent and the other
Secured Parties, subject to Permitted Liens, the limitations set forth herein
and the limitations set forth in the other Loan Documents, all of the Equity
Interests (other than Excluded Equity Interests) of each first-tier Subsidiary
owned by a Credit Party. In connection with each pledge of certificated Equity
Interests required under the Loan Documents, the Credit Parties shall deliver,
or cause to be delivered, to the Agent, such certificate(s) together with stock
powers or assignments, as applicable, properly endorsed for transfer to the
Agent or duly executed in blank, in each case reasonably satisfactory to the
Agent. In connection with each pledge of uncertificated Equity Interests
required under the Loan Documents, the Credit Parties shall deliver, or cause to
be delivered, to the Agent an executed uncertificated stock control agreement
among the issuer, the registered owner and the Agent substantially in the form
attached as an Annex to the Security Agreement.
81.In the event any Credit Party acquires any fee title to real estate in the
U.S. with a fair market value (reasonably determined in good faith by a
Responsible Officer of Parent) in excess of $10,000,000, unless otherwise agreed
by the Agent, such Person shall execute or deliver, or cause to be executed or
delivered, to the Agent, (i) within sixty (60) days after such acquisition, an
appraisal complying with the Financial Institutions Reform, Recovery and
Enforcement Act of 1989, (ii) within forty-five (45) days after receipt of
notice from the Agent that such real estate is located in a Special Flood Hazard
Area, Federal Flood Insurance, (iii) within sixty (60) days after such
acquisition, a fully executed Mortgage, in form and substance reasonably
satisfactory to the Agent, together with an A.L.T.A. lender’s title insurance
policy issued by a title insurer reasonably satisfactory to the Agent, in form
and substance (including any endorsements) and in an amount reasonably
satisfactory to the Agent insuring that the Mortgage is a valid and enforceable
first priority Lien on the respective property, free and clear of all defects,
encumbrances and Liens (other than Permitted Liens), (iv) simultaneously with
such acquisition, then-current A.L.T.A. surveys, certified to the Agent by a
licensed surveyor sufficient to
-38-



--------------------------------------------------------------------------------



allow the issuer of the lender’s title insurance policy to issue such policy
without a survey exception and (v) within sixty (60) days after such
acquisition, an environmental site assessment prepared by a qualified firm
reasonably acceptable to the Agent, in form and substance satisfactory to the
Agent.
82.Save as expressly contemplated by the English Debenture, no actions in any
jurisdiction other than the United States or England and Wales shall be required
in order to create any security interests in assets located or titled outside of
the United States or England and Wales or to perfect such security interests,
including any intellectual property registered in any jurisdiction other than
the United States or England and Wales (it being understood that there shall be
no Collateral Documents governed under the Laws of any jurisdiction other than
the United States or England and Wales).
f..Formation or Acquisition of Subsidiaries
. If Parent or any of its Subsidiaries at any time after the Closing Date forms
or acquires a Subsidiary organized in the United States or England and Wales
(other than an Excluded Subsidiary) (including by division), as promptly as
practicable but in no event later than thirty (30) days (or such longer period
as the Agent may agree in its sole discretion) after such formation or
acquisition: (a) without limiting the generality of clause (d) below, Parent and
the Borrower will cause such Subsidiary to execute and deliver to the Agent a
joinder to the Security Agreement in the form attached thereto and any relevant
IP Security Agreement or other Collateral Documents, as applicable; (b) Parent
and the Borrower will deliver to the Agent (i) true, correct and complete copies
of the Operating Documents of such Subsidiary or in the case of a U.K. Credit
Party, its constitutional documents, (ii) a Secretary’s Certificate, certifying
that the copies of such Operating Documents (or in the case of a U.K. Credit
Party, its constitutional documents) are true, correct and complete (such
Secretary’s Certificate to be in form and substance reasonably satisfactory to
the Agent) and (iii) a good standing certificate for such Subsidiary certified
by the Secretary of State (or the equivalent thereof) of its jurisdiction of
organization, incorporation or formation; (c) Borrower and Parent will deliver
to the Agent a Perfection Certificate, updated to reflect the formation or
acquisition of such Subsidiary; and (d) Borrower and Parent will cause such
Subsidiary to satisfy all requirements contained in this Agreement (including
Section 5.12) and each other Loan Document if and to the extent applicable to
such Subsidiary. Borrower and the Agent hereby agree that any such Subsidiary
shall constitute a Credit Party for all purposes hereunder as of the date of the
execution and delivery of the joinder contemplated by clause (a) above. Any
document, agreement or instrument executed or issued pursuant to this Section
5.13 shall be a Loan Document.
g..Post-Closing Requirements
. Parent will, and will cause each of its Subsidiaries to, take each of the
actions set forth on Schedule 5.14 of the Disclosure Letter within the time
period prescribed therefor on such schedule (or such longer period as the Agent
may agree in its sole discretion). All representations and warranties and
covenants contained in this Agreement and the other Loan Documents shall be
deemed modified to the extent necessary to take the actions set forth on
Schedule 5.14 of the Disclosure Letter within the time periods set forth
therein, rather than elsewhere provided in the Loan Documents, such that to the
extent any such action set forth in Schedule 5.14 of the Disclosure Letter is
not overdue, the applicable Credit Party shall not be in breach of any
representation or warranty or covenant contained in this Agreement or any other
Loan Document applicable to such action for the period from the Closing Date
until the date on which such action is required to be fulfilled as set forth on
Schedule 5.14 of the Disclosure Letter.
h..Environmental
.
-39-



--------------------------------------------------------------------------------



83.Deliver to the Agent:
xxx.as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Parent or any of its Subsidiaries or
by independent consultants, governmental authorities or any other Persons, with
respect to significant environmental matters at any Facility or with respect to
any material Environmental Claims;
xxxi.promptly upon a Responsible Officer of any Credit Party or any of its
Subsidiaries obtaining knowledge of the occurrence thereof, written notice
describing in reasonable detail (A) any Release required to be reported to any
federal, state or local governmental or regulatory agency under any applicable
Environmental Laws, (B) any remedial action taken by any Credit Party or any
other Person in response to (x) any Hazardous Materials Activities, the
existence of which, individually or in the aggregate, could reasonably be
expected to result in one or more Environmental Claims resulting in a Material
Adverse Change, or (y) any Environmental Claims that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change,
and (C) any Credit Party’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any Facility that could cause such
Facility or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws, provided, that with respect to real property adjoining or in the vicinity
of any Facility, no Credit Party shall have a duty to affirmatively investigate
or make any efforts to become or stay informed regarding any such adjoining or
nearby properties;
xxxii.as soon as practicable following the sending or receipt thereof by any
Credit Party, a copy of any and all written communications with respect to (A)
any Environmental Claims that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change, (B) any Release
required to be reported to any federal, state or local governmental or
regulatory agency, or (C) any request for information from any Governmental
Authority that suggests such Governmental Authority is investigating whether any
Credit Party or any of its Subsidiaries may be potentially responsible for any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change;
xxxiii.prompt written notice describing in reasonable detail (A) any proposed
acquisition of stock, assets, or property by Parent or any of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to (x)
expose Parent or any of its Subsidiaries to, or result in, Environmental Claims
that could reasonably be expected to result in a Material Adverse Change or (y)
affect the ability of Parent or any of its Subsidiaries to maintain in full
force and effect all material Governmental Approvals required under any
Environmental Laws for their respective operations, and (B) any proposed action
to be taken by Parent or any of its Subsidiaries to modify current operations in
a manner that, individually or together with any other such proposed actions,
could reasonably be expected to subject Parent or any of its Subsidiaries to any
additional material obligations or requirements under any Environmental Laws;
and
xxxiv.with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Agent in relation to any matters
disclosed pursuant to this Section 5.15(a).
84.Each Credit Party shall, and shall cause each of its Subsidiaries to,
promptly take any and all actions reasonably necessary to (i) cure any violation
of applicable Environmental Laws by
-40-



--------------------------------------------------------------------------------



Parent or any of its Subsidiaries that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change, and (ii) make an
appropriate response to any Environmental Claim against Parent or any of its
Subsidiaries and discharge any obligations it may have to any Person thereunder
where failure to do so, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change.
i..Pensions
. The Parent shall ensure that no U.K. Credit Party is or at any time will be an
employer (for the purposes of sections 38 to 51 of the Pensions Act 2004) of an
occupational pension scheme which is not a money purchase scheme (both terms as
defined in the Pension Schemes Act 1993) or “connected” with or an “associate”
of (as those terms are used in sections 38 or 43 of the Pensions Act 2004) such
an employer.
j..PSC Regime
. With respect to each U.K. Credit Party, whose shares are subject to
Collateral:
85.each such Credit Party shall (i) within the relevant timeframe, comply with
any notice it receives pursuant to Part 21A of the Companies Act 2006 from any
company incorporated in the United Kingdom whose shares are the subject of the
Collateral and (ii) promptly provide the Agent with a copy of that notice;
86.to the extent, in each case, where failure to comply, issue, provide, permit
or notify would have or would reasonably likely to have a Material Adverse
Change and invalidate or prejudice the validity, legality and/or enforceability
of such Collateral each such Credit Party shall promptly: (i) notify the Agent
of its intention to issue, or its receipt of, any warning notice or restrictions
notice under Schedule 1 B of the Companies Act 2006 in respect of any shares
which are subject to Collateral; and (ii) provide to the Agent a copy of any
such warning notice or restrictions notice, in each case before it issues, or
after it receives, any such notice;
87.shall not do anything, or permit anything to be done, which could result in
any other person becoming a PSC Registrable Person in respect of a company whose
shares are subject to Collateral or require that company to issue a notice under
sections 7900 or 790E, or a warning or restrictions notice under Schedule 1 B,
of the Companies Act 2006; and
88.for the purposes of withdrawing any restrictions notice or for any
application (or similar) to the court under Schedule 1 B of the Companies Act
2006, each such Credit Party shall provide such assistance as the Agent may
reasonably request in respect of any shares which are subject to Collateral and
provide the Agent with all information, documents and evidence that it may
reasonably request in connection with the same.
6.NEGATIVE COVENANTS
Each Credit Party covenants and agrees that, until payment in full of all
Obligations, in cash in immediately available funds (other than inchoate
indemnity obligations), such Credit Party shall not, and shall cause each of its
Subsidiaries not to:
a..Dispositions
. Convey, sell, lease, transfer, assign, contribute, covenant not to sue in
relation to, enter into a coexistence agreement in relation to, grant any
option, warrant or other right in relation to, exclusively or
-41-



--------------------------------------------------------------------------------



non-exclusively license out, or otherwise dispose of (including without
limitation (a) any sale-leaseback, (b) by way of merger or (c) pursuant to a
plan of division), directly or indirectly and whether in one or a series of
transactions (collectively, “Transfer”), all or any part of (i) the property or
assets of any Credit Party, (ii) the Product or (iii) any Intellectual Property
that does not constitute Collateral under the Loan Documents, but is related to
any research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of the Product in the Territory; except, in each case of this Section 6.1, for
Permitted Transfers; provided, that (x) in no event shall any Credit Party,
directly or indirectly, Transfer the Product or any Intellectual Property
related to any research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of the Product to any Person, other than entering into a
license arrangement as expressly permitted pursuant to clauses (j) and (k) of
the definition of “Permitted Transfer” and (y) Transfers of the Gene Therapy
Portfolio shall only be permitted to the extent made pursuant to clause (a) of
the definition of “Permitted Transfer”.
b..Fundamental Changes
.
89.Without at least ten (10) Business Days prior written notice to the Agent,
solely in the case of a Credit Party: (i) change its jurisdiction of
organization, incorporation or formation, (ii) change its organizational
structure or type, (iii) change its legal name, or (iv) change any
organizational number (if any) assigned by its jurisdiction of organization,
incorporation or formation; provided, that in no event shall either the Parent
or the Borrower change its jurisdiction of organization, incorporation or
formation, or change its organizational structure or type, without the prior
written consent of the Agent.
90.Permit a Credit Party to be a direct or indirect Wholly-Owned Subsidiary of a
Subsidiary of the Parent that is not also a Credit Party.
91. Permit any Subsidiary of the Parent to issue any Equity Interests (whether
for value or otherwise) to any Person other than (i) with respect to any
Subsidiary of the Parent that is, as of the Closing Date, a Credit Party, the
issuance of Equity Interests of such Credit Party to the direct parent (as of
the Closing Date) of such Credit Party, (ii) with respect to any Subsidiary of
Parent that becomes a Credit Party after the Effective Date, the issuance of
Equity Interests to a Credit Party and (iii), with respect to any Subsidiary of
the Parent that is not a Credit Party, to any other Subsidiary of the Parent,
provided that no such issuance shall cause a Subsidiary that is (A) a
Wholly-Owned Subsidiary of a Credit Party to cease to be wholly-owned by such
Credit Party, or (B) majority-owned by a Credit Party to cease to be
majority-owned by a Credit Party.
92.Permit a Wholly-Owned Subsidiary of a Credit Party to cease to a Wholly-Owned
Subsidiary of such Credit Party, other than in connection with a Permitted
Transfer of all of the Equity Interests of such Wholly-Owned Subsidiary to a
Person that is not a Credit Party or Subsidiary thereof.
93.Permit Scioderm Limited to conduct, transact or engage in any business or
operations, or otherwise hold any assets, other than to the extent necessary for
the purposes of dissolving such Person.
c..Mergers, Acquisitions, Liquidations or Dissolutions
.
-42-



--------------------------------------------------------------------------------



94.Merge, divide itself into two (2) or more entities, consolidate, liquidate or
dissolve, or permit any of its Subsidiaries to merge, divide itself into two (2)
or more entities, consolidate, liquidate or dissolve with or into any other
Person, except that:
xxxv.any Subsidiary of Parent (other than the Borrower) may merge or consolidate
with or into Parent, provided that Parent is the surviving entity,
xxxvi.any Subsidiary of the Borrower may merge or consolidate with or into the
Borrower, provided that Borrower is the surviving entity
xxxvii.any Subsidiary of Parent (other than the Borrower) may merge or
consolidate with any other Subsidiary of Parent (other than the Borrower),
provided that if any party to such merger or consolidation is a Credit Party
then either (x) such Credit Party is the surviving entity or (y) the surviving
or resulting entity executes and delivers to the Agent a joinder to the Security
Agreement in the form attached thereto and any relevant IP Security Agreement or
other Collateral Documents, as applicable, and otherwise satisfies the
requirements of Section 5.13 substantially contemporaneously with completion of
such merger or consolidation to;
xxxviii.any Subsidiary of Parent (other than the Borrower) may divide itself
into two (2) or more entities or be dissolved or liquidated, provided that the
properties and assets of such Subsidiary are allocated or distributed to an
existing or newly-formed Credit Party; and
xxxix.any Permitted Investment may be structured as a merger or consolidation;
or
95.make, or permit any of its Subsidiaries to make, Acquisitions, including any
purchase of the assets of any division or line of business of any other Person,
other than Permitted Acquisitions or Permitted Investments.
d..Indebtedness
. Directly or indirectly, create, incur, assume, permit to exist or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness (including any Indebtedness consisting of obligations evidenced by
a bond, debenture, note or other similar instrument) that is not Permitted
Indebtedness; provided, however, that the accrual of interest, the accretion of
accreted value and the payment of interest in the form of additional
Indebtedness shall not be deemed to be an incurrence of Indebtedness for
purposes of this Section 6.4.
e..Encumbrances
. Except for Permitted Liens, (i) create, incur, allow, or suffer to exist any
Lien on (x) any property or asset of any Credit Party, (y) the Product or (z)
any Intellectual Property that does not constitute Collateral under the Loan
Documents, but is related to any research, development, manufacture, production,
use, commercialization, marketing, importing, storage, transport, offer for
sale, distribution or sale of the Product in the Territory; provided, that in no
event shall any Credit Party permit any Product, the Gene Therapy Portfolio, or
any Intellectual Property related to any research, development, manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of the Product or the Gene Therapy
Portfolio, be subject to a Lien incurred in connection with Indebtedness for
borrowed money or (ii) permit (other than pursuant to the terms of the Loan
Documents) any property and assets of the Credit Parties (other than Excluded
Assets) to not be subject to the first priority security interest granted in the
Loan Documents or otherwise pursuant to the
-43-



--------------------------------------------------------------------------------



Collateral Documents, in each case of this clause (ii), other than as a direct
result of any action by the Agent or failure of the Agent to perform an
obligation of the Agent under the Loan Documents.
f..No Further Negative Pledge
s. Enter into any agreement, document or instrument directly or indirectly
prohibiting (or having the effect of prohibiting) or limiting the ability of
such Credit Party or Subsidiary to create, incur, assume or suffer to exist any
Lien upon any Collateral, whether now owned or hereafter acquired, in favor and
for the benefit of the Agent and the other Secured Parties with respect to the
Obligations or under the Loan Documents, in each case of this Section 6.6(a),
other than Permitted Negative Pledges.
g..Maintenance of Collateral Accounts
. Maintain any Collateral Account except pursuant to the terms of Section 5.5
hereof.
h..Distributions; Investments
.
96.Declare or pay any dividends or make any distribution or payment on or
redeem, retire, defease, acquire, cancel, terminate or purchase (or set apart
assets for a sinking or other analogous fund for the redemption, retirement,
defeasance, acquisition, cancellation, termination or purchase of) any Equity
Interests (or warrants, options or other right or obligation to purchase of
acquire any such Equity Interests), whether in cash, property or obligations
(each, a “Restricted Distribution”), except, in each case of this Section 6.8,
for Permitted Distributions.
97.Directly or indirectly make any Investment other than Permitted Investments.
98.Notwithstanding the generality of the foregoing clauses (a) and (b), in no
event shall a Credit Party, directly or indirectly, make a Restricted
Distribution or Investment with any property or asset constituting the Product
or any Intellectual Property related to any research, development, manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of the Product, in each case, to any
Person.
i..No Restrictions on Subsidiary Distributions.
Enter into any agreement, document or instrument directly or indirectly
prohibiting (or having the effect of prohibiting) or limiting the ability of any
Subsidiary of Parent to (a) pay dividends or make any other distributions on any
of such Subsidiary’s Equity Interests owned by Parent or any other Subsidiary of
Parent, (b) repay or prepay any Indebtedness owed by such Subsidiary to Parent
or any other Subsidiary of Parent, (c) make loans or advances to Parent or any
other Subsidiary of Parent, or (d) transfer, lease or license any Collateral to
Parent or any other Subsidiary of Parent, except, in each case of this Section
6.9, for Permitted Subsidiary Distribution Restrictions.
j..Junior Indebtedness.
Make or permit any voluntary or optional prepayment, or otherwise repay, redeem,
purchase, defease, acquire or satisfy prior to its regularly scheduled due date
any (a) Indebtedness which is secured by a Lien on any Collateral, to the extent
such Lien is junior in priority to the Lien on such Collateral securing any
Obligations, (b) Subordinated Debt, (c) Permitted Convertible Bond Indebtedness
or (d) unsecured Indebtedness for borrowed money (clauses (a) through (d),
collectively, “Junior Indebtedness”), except:
-44-



--------------------------------------------------------------------------------



(i) the conversion by Parent of any Permitted Convertible Bond Indebtedness
issued and outstanding as of the Closing Date into or in exchange for other
securities; (ii) cash payments to redeem any such Permitted Convertible Bond
Indebtedness or to induce or to settle the conversion of any such Permitted
Convertible Bond Indebtedness by the holders thereof, in an aggregate amount not
to exceed $20,000,000 in any fiscal year; (iii) under the terms of any
subordination, intercreditor, or other similar agreement to which any Junior
Indebtedness is subject; (iv) Permitted Refinancing of any Junior Indebtedness
with any Indebtedness permitted to be incurred under Section 6.4; (v) any
prepayment, exchange or conversion of any Permitted Convertible Bond
Indebtedness that is made or settled in Equity Interests of Parent or, solely in
respect of any fractional shares to be issued, in cash; and (vi) with the
proceeds from substantially concurrent equity contributions or issuances of new
Equity Interests of Parent.
k..Amendments or Waivers of Organizational Documents or Junior Indebtedness
.
99.Amend, restate, supplement or otherwise modify, or waive, any provision of
its Operating Documents (or in the case of a U.K. Credit Party, its
constitutional documents), which amendment, restatement, supplement,
modification or waiver would be materially adverse to the interests of the
Secured Parties.
100. Amend, restate, supplement or otherwise modify, or waive, the terms of any
(i) Subordinated Indebtedness, except to the extent permitted by the
subordination agreement executed by the Agent or (ii) Junior Indebtedness not
constituting Subordinated Debt if the effect of such amendment, restatement,
supplement, modification or waiver would: (A) increase the interest rate on such
Indebtedness by more than two percent (2.00%); (B) shorten the dates upon which
payments of principal or interest are due on such Indebtedness; (C) add or
change in a manner adverse to the Credit Parties any event of default or add or
make more restrictive any covenant with respect to such Indebtedness; (D) change
in a manner adverse to the Credit Parties the prepayment provisions of such
Indebtedness; (E) change the subordination provisions thereof (or the
subordination terms of any guaranty thereof); (F) change or amend any other term
if such change or amendment would materially increase the obligations of the
Credit Parties or confer additional material rights on the holder of such
Indebtedness in a manner adverse to the Credit Parties, the Agent or the Lenders
(in their respective capacities as such); or (G) otherwise be materially adverse
to the interests of the Secured Parties.
l..Compliance
.
101.Become an “investment company” under the Investment Company Act of 1940, as
amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose;
102.Cause or suffer to exist, and no ERISA Affiliate shall cause or suffer to
exist, (i) any event that would result in the imposition of a Lien on any assets
or properties of any Credit Party or a Subsidiary of a Credit Party with respect
to any Plan or Multiemployer Plan or (ii) any other ERISA Event that, in the
case of clauses (i) and (ii), could reasonably be expected to, individually or
in the aggregate, result in a Material Adverse Change; or
103.Permit the occurrence of any other event with respect to any Employee
Benefit Plan, or any other plan or arrangement to provide pension, profit
sharing, severance or deferred
-45-



--------------------------------------------------------------------------------



compensation which could reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Change.
m..Compliance with Anti-Terrorism Laws
. Agent hereby notifies each Credit Party that pursuant to the requirements of
Anti-Terrorism Laws, and such Person’s policies and practices, Agent is required
to obtain, verify and record certain information and documentation that
identifies each Credit Party and its principals, which information includes the
name and address of each Credit Party and its principals and such other
information that will allow Agent to identify such party in accordance with
Anti-Terrorism Laws. No Credit Party will, nor will any Credit Party permit any
of its Subsidiaries or Affiliates to, directly or indirectly, knowingly enter
into any documents or contracts with any Person listed on the OFAC Lists. Each
Credit Party shall promptly (but in any event within three (3) Business Days)
notify Agent in writing upon any Responsible Officer of Parent or Borrower
having knowledge that any Credit Party or any Subsidiary or Affiliate of any
Credit Party is listed on the OFAC Lists or (a) is convicted on, (b) pleads nolo
contendere to, (c) is indicted on, or (d) is arraigned and held over on charges
involving money laundering or predicate crimes to money laundering. No Credit
Party will, nor will any Credit Party permit any of its Subsidiaries or
Affiliates to, directly or indirectly, (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids
or violates, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in Executive Order No. 13224 or other
Anti-Terrorism Law.
n..Amendments or Waivers of Material Contracts
. (a) Waive, amend, cancel or terminate, exercise or fail to exercise, any
material rights constituting or relating to any Material Contract or (b) breach,
default under, or take any action or fail to take any action that, with the
passage of time or the giving of notice or both, would constitute a default or
event of default under any Material Contract, in each case of this Section 6.14,
(i) which could reasonably be expected to, individually or together with any
other such waivers, amendments, cancellations, terminations, exercises or
failures, result in a Material Adverse Change or (ii) would be materially
adverse to the interests of the Agent and the Lenders.
o..Transactions with Affiliates
. Enter into or permit to exist any arrangement, contract or transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate that is not a Credit Party or a Wholly-Owned Subsidiary of a Credit
Party unless such transaction is in the ordinary course of business and pursuant
to reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of the Parent or such Subsidiary.
p..Minimum Consolidated Revenue
. Permit Consolidated Revenue of the Parent and its Subsidiaries as of the last
day for any period of four consecutive fiscal quarters ending on any date set
forth below to be less than the minimum Consolidated Revenue amount set forth
below opposite such date:
-46-



--------------------------------------------------------------------------------




Fiscal Quarter EndingMinimum Consolidated RevenueMarch 31, 2021$140,000,000June
30, 2021$140,000,000September 30, 2021$140,000,000December 31,
2021$175,000,000March 31, 2022$175,000,000June 30, 2022$175,000,000September 30,
2022$200,000,000December 31, 2022$200,000,000March 31, 2023$200,000,000June 30,
2023 and each fiscal quarter thereafter$225,000,000

q..Minimum Liquidity
. Permit Liquidity of the Parent and its Subsidiaries to be less than
$75,000,000 at any time.
7.EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
a..Payment Default
. Any Credit Party fails to (a) make any payment of any principal of the Term
Loan when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment (whether voluntary or mandatory)
thereof or by acceleration thereof or otherwise, or (b) within five (5) Business
Days after the same becomes due, any payment of interest or premium pursuant to
Section 2.2, including any applicable fees, the Prepayment Premium, or any other
Obligations (which five (5) Business Day cure period shall not apply to any
payments due on the Term Loan Maturity Date or the date of acceleration pursuant
to Section 8.1(a) or Section 2.2(b)(ii) hereof). A failure to pay any such
interest, premium or Obligations pursuant to the foregoing clause (b) prior to
the end of such five (5) Business Day-period shall not constitute an Event of
Default (unless such payment is due on the Term Loan Maturity Date or the date
of acceleration pursuant to Section 8.1(a) or Section 2.2(b)(ii) hereof).
b..Covenant Default
.
104.The Credit Parties: (i) fail or neglect to perform any obligation in
Sections 5.2, 5.3, 5.4, 5.5, 5.6, 5.7, 5.10, 5.12, 5.13 or 5.14 or (ii) violate
any covenant in Section 6; or
105.The Credit Parties fail or neglect to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents on its part to be performed, kept or observed and such
failure continues for ten (10) days, after the earlier of the date on which (i)
a Responsible Officer of any Credit Party becomes aware of such failure and (ii)
written notice thereof shall have been given to the Parent or Borrower by the
Agent. Cure periods provided under this Section 7.2(b) shall not apply, among
other things, to any of the covenants referenced in clause (a) above.
-47-



--------------------------------------------------------------------------------



c..Material Adverse Change
. A Material Adverse Change occurs.
d..Attachment; Levy; Restraint on Business
.
106.(i) The service of process seeking to attach, by trustee or similar process,
any funds of any Credit Party or of any entity under the control of any Credit
Party (including a Subsidiary) in excess of $20,000,000 on deposit or otherwise
maintained with the Agent, or (ii) a notice of lien or levy is filed against any
of material portion of Collateral by any Governmental Authority, and the same
under sub-clauses (i) and (ii) hereof are not, within thirty (30) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, that no Credit Extensions shall be made during
any thirty (30) day cure period; or
107.(i) Any material portion of Collateral is attached, seized, levied on, or
comes into possession of a trustee or receiver, or (ii) any court order enjoins,
restrains, or prevents Parent and its Subsidiaries from conducting any material
part of their business, taken as a whole.
e..Insolvency
.
108.An involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking: (i) relief in
respect of any Credit Party, or of a substantial part of the property of any
Credit Party, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law; (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or for a substantial part of the property or assets of any Credit Party;
or (iii) the winding-up or liquidation of any Credit Party, and such proceeding
or petition shall continue undismissed or unstayed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;
109.Any Credit Party shall: (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (a) above; (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Credit Party or for a
substantial part of the property or assets of any Credit Party; (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding; (v) make a general assignment for the benefit of creditors;
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due; (vii) take any action for the purpose of effecting any
of the foregoing; or (viii) wind up or liquidate (except as otherwise expressly
permitted hereunder); or
110.Any corporate action, legal proceedings or other procedure or step is taken
in relation to: (i) the suspension of payments, a moratorium of any
indebtedness, winding-up, dissolution, administration or reorganisation (by way
of voluntary arrangement, scheme of arrangement or otherwise) of any Subsidiary;
(ii) a composition, compromise, assignment or arrangement with any creditor of
any Subsidiary; (iii) the appointment of a liquidator, receiver, administrative
receiver, administrator,
-48-



--------------------------------------------------------------------------------



compulsory manager or other similar officer in respect of any Credit Party or
any of its assets; or (iv) enforcement of any Collateral over any assets of any
Credit Party, or any analogous procedure or step is taken in any jurisdiction.
The foregoing shall not apply to any winding-up petition which is frivolous or
vexatious and is discharged, stayed or dismissed within fourteen (14) days of
commencement.
f..Other Agreements
. Any Credit Party shall (a) fail to pay any principal or interest, regardless
of amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (b) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness, if the effect of any failure referred to in this
clause (b) is to cause, or to permit the holder or holders of such Indebtedness
or a trustee or other representative on its or their behalf to cause (with or
without the giving of notice, and taking into account any applicable grace
periods or waivers), such Indebtedness to become due prior to its stated
maturity or become subject to a mandatory offer to purchase by the obligor;
provided that this clause (b) shall not apply to secured Indebtedness that
becomes due as a result of the sale, transfer or other disposition (including as
a result of a casualty or condemnation event) of the property or assets securing
such Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement and such Indebtedness is repaid in accordance
with its terms); provided further that, it shall not constitute an Event of
Default pursuant to this Section 7.6 unless the aggregate principal amount of
all such Indebtedness referred to in clauses (a) and (b) exceeds the $20,000,000
at any one time.
g..Judgments
. One or more final, non-appealable judgments, orders, or decrees for the
payment of money in an amount in excess of $20,000,000 (but excluding any final
judgments, orders, or decrees for the payment of money that are covered by
independent third-party insurance as to which liability has not been denied by
such insurance carrier or by an indemnification claim against a solvent and
unaffiliated Person that is not a Credit Party as to which such Person has not
denied liability for such claim), shall be rendered against one or more Credit
Parties and the same are not, within thirty (30) days after the entry thereof,
discharged or execution thereof stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay.
h..Misrepresentations
. Any Credit Party or any Person acting for any Credit Party makes or is deemed
to make any representation, warranty, or other statement now or later in this
Agreement, any other Loan Document or in any writing delivered to the Agent or
the Lenders or to induce the Agent or any Lender to enter this Agreement or any
other Loan Document, and such representation, warranty, or other statement is
incorrect in any material respect (or, to the extent any such representation,
warranty or other statement is qualified by materiality or Material Adverse
Change, in any respect) when made or deemed to be made.
i..Loan Documents; Collateral
. Any material provision of any Loan Document shall for any reason cease to be
valid and binding on or enforceable against any Credit Party, or any Credit
Party shall so state in writing or bring an action to limit its obligations or
liabilities thereunder; or any Collateral Document shall for any reason (other
than pursuant to the terms thereof) cease to create a valid security interest in
any portion of the Collateral having a fair market value, together with all such
Collateral that is not subject to a valid security interest, in excess of
$20,000,000, purported to be covered thereby or such security interest shall for
any reason
-49-



--------------------------------------------------------------------------------



(other than pursuant to the terms of the Loan Documents) cease to be a perfected
and first priority security interest in any portion of the Collateral having a
fair market value, together with all such Collateral that is not subject to a
valid security interest, in excess of $20,000,000 subject thereto, subject only
to Permitted Liens, in each case, other than as a direct result of any action by
the Agent or any Lender or the failure of the Agent or any Lender to perform an
obligation under the Loan Documents.
j..Subordinated Debt
. Any document, instrument, or agreement evidencing the subordination of any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Credit Party shall contest in any
manner the validity or enforceability thereof or deny that it has any further
liability or obligation thereunder, or the Obligations shall for any reason be
subordinated or shall not have the priority contemplated by this Agreement,
other than with respect to Permitted Liens.
k..ERISA Event
. An ERISA Event occurs that, individually or together with any other ERISA
Events, results or could reasonably be expected to result in a Material Adverse
Change or the imposition of a Lien on any Collateral.
8.RIGHTS AND REMEDIES UPON AN EVENT OF DEFAULT
a..Rights and Remedies
. If any Event of Default occurs and is continuing, the Agent may and, at the
request of the Required Lenders, shall take any or all of the following actions:
111.declare all Obligations (including, for the avoidance of doubt, the
Prepayment Premium, as applicable) immediately due and payable (but if an Event
of Default described in Section 7.5 occurs all Obligations, including the
Prepayment Premium, as applicable, are automatically and immediately due and
payable without any action by the Agent), whereupon all Obligations for
principal, interest, premium or otherwise (including, for the avoidance of
doubt, the Prepayment Premium, as applicable) shall become due and payable by
Borrower without presentment, demand, protest or other notice of any kind, which
are all expressly waived by the Credit Parties hereby;
112.stop advancing money or extending credit for Borrower’s benefit under this
Agreement;
113.settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Agent considers advisable, notify any
Person owing the Credit Parties money of the Agent’s security interest in such
funds, and verify the amount of the Collateral Accounts;
114.make any payments and do any acts it considers necessary or reasonable to
protect the Collateral or Agent’s security interest in favor and for the benefit
of the Agent and the other Secured Parties in the Collateral. The Credit Parties
shall assemble the Collateral if the Agent requests and make it available as
Agent designates. The Agent or its agents or representatives may enter premises
where the Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest in favor and for the benefit of
the Agent and the other Secured Parties and pay all expenses incurred. The
Credit Parties grant the Agent a license to enter and occupy (and for its agents
or representatives to enter and occupy) any of its premises, without charge, to
exercise any of the Agent’s rights or remedies;
-50-



--------------------------------------------------------------------------------



115.apply to the Obligations (i) any balances and deposits of the Credit Parties
it holds, or (ii) any amount held by the Agent or the Lenders owing to or for
the credit or the account of any Credit Party;
116.ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. With respect to any and all
Intellectual Property owned by any Credit Party and included in Collateral, each
Credit Party hereby grants to the Agent, for the benefit of all Secured Parties,
as of the Closing Date, a non-exclusive, royalty-free license or other right to
use, without charge, such Intellectual Property in advertising for sale and
selling any Collateral and, in connection with the Agent’s exercise of its
rights under this Section 8.1, the Credit Parties’ rights under all licenses and
all franchise Contracts inure to the benefit of all Secured Parties.
117.place a “hold” on any account maintained with the Agent or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;
118.demand and receive possession of the Books of the Credit Parties regarding
Collateral; and
119.exercise all rights and remedies available to the Agent and each Lender
under the Collateral Documents or any other Loan Documents or at law or equity,
including all remedies provided under the Code (including disposal of the
Collateral pursuant to the terms thereof).
b..Power of Attorney
. Each Credit Party hereby irrevocably appoints the Agent and any Related Party
thereof as its lawful attorney-in-fact, exercisable upon the occurrence and
during the continuance of an Event of Default, to: (a) endorse such Credit
Party’s name on any checks or other forms of payment or security; (b) sign such
Credit Party’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) settle and adjust disputes and claims about the
Collateral Accounts directly with depository banks where the Collateral Accounts
are maintained, for amounts and on terms the Agent determines reasonable; (d)
make, settle, and adjust all claims under such Credit Party’s products liability
or general liability insurance policies maintained in the United States
regarding Collateral; (e) pay, contest or settle any Lien, charge, encumbrance,
security interest, and adverse claim in or to the Collateral, or any judgment
based thereon, or otherwise take any action to terminate or discharge the same;
and (f) transfer the Collateral into the name of the Agent or a third party as
the Code permits. Each Credit Party hereby appoints the Agent and any Related
Party thereof as its lawful attorney-in-fact to file or record any documents
necessary to perfect or continue the perfection of the Agent’s security interest
in favor and for the benefit of the Agent and the other Secured Parties in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations) have been satisfied in
full in cash in immediately available funds and the Agent or any Lender is not
under any further obligation to make Credit Extensions hereunder. The foregoing
appointment of the Agent and any Related Party thereof as each Credit Party’s
attorney in fact, and all of the Agent’s (or such Related Party’s) rights and
powers, coupled with an interest, are irrevocable until all Obligations (other
than inchoate indemnity obligations) have been fully repaid in cash in
immediately available funds and the Agent’s and each Lenders’ obligation to
provide Credit Extensions terminates.
c..Application of Payments and Proceeds Upon Default
. During the continuance of an Event of Default, Agent may, and shall upon the
direction of Required Lenders, apply any and all payments received by Agent in
respect of any Obligation in accordance with
-51-



--------------------------------------------------------------------------------



clauses first through sixth below. All payments received by Agent in respect of
the Obligations after any or all of the Obligations have been accelerated (so
long as such acceleration has not been rescinded), including proceeds of
Collateral, shall be applied as follows:
i.First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Lender Expenses) payable to the Agent in its capacity as such;
ii.Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest, but including
Lender Expenses) payable to the Lenders, ratably among them in proportion to the
amounts described in this clause Second payable to them;
iii.Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Term Loan and any fees or premiums (including the
Prepayment Premium), ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them;
iv.Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loan and any breakage, termination or other payment
Obligations, ratably among the Lender in proportion to the respective amounts
described in this clause Fourth payable to them;
v.Fifth, to the payment of all other Obligations (other than a Defaulting
Lender) that are due and payable to the Agent and the other Secured Parties on
such date), in each case, ratably based upon the respective aggregate amounts of
all such Obligations owing to the Agent and the other Secured Parties on such
date;
vi.Sixth, to payment of any Obligations owed to Defaulting Lenders; and
vii.Last, the balance, if any, after all of the Obligations have been paid in
full, in cash in immediately available funds, to the Borrower or as otherwise
required by Law.
d..Agent’s Liability for Collateral
. So long as the Agent and each Lender complies with Requirements of Law
regarding the safekeeping of the Collateral in the possession or under the
control of the Agent and/or the Lenders, neither the Agent nor any Lender shall
not be liable or responsible for: (a) the safekeeping of the Collateral; (b) any
loss or damage to the Collateral; or (c) any act or default of any other Person.
In no event shall the Agent or any Lender have any liability for any diminution
in the value of the Collateral for any reason. The Credit Parties bear all risk
of loss, damage or destruction of the Collateral.
e..No Waiver; Remedies Cumulative
. The Agent’s and/or the Lenders’ failure, at any time or times, to require
strict performance by any Credit Party of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of the Agent
or any Lender thereafter to demand strict performance and compliance herewith or
therewith. No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given. The Agent’s and the Lenders’ rights and remedies
under this Agreement and the other Loan Documents are cumulative. The Agent and
the Lenders have all rights and remedies provided under the Code, by law, or
-52-



--------------------------------------------------------------------------------



in equity. The exercise by the Agent or any Lender of one right or remedy is not
an election and shall not preclude the Agent or any Lender from exercising any
other remedy under this Agreement or other remedy available at law or in equity,
and the waiver by the Agent and/or the Lenders of any Event of Default is not a
continuing waiver. The Agent’s and/or the Lenders’ delay in exercising any
remedy is not a waiver, election, or acquiescence.
f..Demand Waiver
. Each Credit Party waives demand, notice of default or dishonor, notice of
payment and nonpayment, notice of any default, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by the Agent on which any Credit
Party is liable.
9.NOTICES
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address (if any)
indicated below. Any party to this Agreement may change its mailing or
electronic mail address or facsimile number by giving all other parties hereto
written notice thereof in accordance with the terms of this Section 9.
If to Borrower or any other Credit Party:
        Amicus Therapeutics International Holding Ltd
One Globeside
Fieldhouse Lane
Marlow
        Buckinghamshire SL7 1HZ
United Kingdom
        Attention: Nicole Reichman
Telephone: +44 1753 910635
        Email: Nreichman@amicusrx.com
with a copy to:


        Amicus Therapeutics, Inc.
1 Cedar Brook Drive
Cranbury, NJ 08512
        Attention: Samantha Prout
Telephone: (609) 662-3871
        Email: sprout@amicusrx.com
with a copy to:
        Amicus Therapeutics, Inc.
1 Cedar Brook Drive
Cranbury, NJ 08512
        Attention: Ellen Rosenberg
-53-



--------------------------------------------------------------------------------



Telephone: (609) 662-5019
        Email: erosenberg@amicusrx.com


with a copy to (which shall not constitute notice) to:


        Troutman Pepper Hamilton Sanders LLP
3000 Two Logan Square
        Eighteenth and Arch Streets
        Philadelphia, PA 19103.2799
Attention: Bradley J. Boericke
Telephone: (215) 981-4790
Facsimile: (215) 981-4750
        Email: Bradley.Boericke@troutman.com




If to the Agent: Hayfin Services LLP
        One Eagle Place
        London SW1Y 6AF
        United Kingdom
        Attention: Loan Operations
        Telephone: 020 7074 2900
        Email: gc@hayfin.com | Loanops@hayfin.com| Michael.Tischler@hayfin.com |
Andrew.Merrill@hayfin.com


with copies (which shall not constitute notice) to:


Proskauer Rose LLP
One International Place
Boston, MA 02110
Attention: Peter Antoszyk
Email: pantoszyk@proskauer.com


10.CHOICE OF LAW, VENUE, AND JURY TRIAL WAIVER
the Loan Documents shall be governed by, and construed and interpreted in
accordance with the laws of the State of New York, without regard to any
principles of conflicts of law that could require the application of the law of
any other jurisdiction. Each party hereto submits to the exclusive jurisdiction
of the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and agrees that all claims in respect of any
such action, litigation or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by Requirements of Law, in
such Federal court; provided, however, that nothing in this Agreement shall be
deemed to operate to preclude the Agent or any Lender from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of the Agent or any Lender. Each Credit Party expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and each Credit Party hereby waives any objection
that it may have based upon lack of personal jurisdiction, improper venue, or
forum non conveniens and hereby consents to the granting of such legal or
equitable relief as is deemed appropriate by such court. Each Credit Party
hereby waives personal service of the summons, complaints, and other process
issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to such party at the address set forth in (or otherwise provided in
-54-



--------------------------------------------------------------------------------



accordance with the terms of) Section 9 of this Agreement and that service so
made shall be deemed completed upon the earlier to occur of such party’s actual
receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO WAIVES ITS
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR ALL PARTIES HERETO TO ENTER INTO THIS AGREEMENT. EACH
PARTY HERETO HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
11.GENERAL PROVISIONS
a..Successors and Assigns
.
120.This Agreement binds and is for the benefit of the parties hereto and their
respective successors and permitted assigns.
121.No Credit Party may transfer, pledge or assign this Agreement or any other
Loan Document or any rights or obligations hereunder or thereunder without the
prior written consent of the Agent and each Lender. Any Lender may sell,
transfer, assign or pledge this Agreement or any other Loan Document or any of
its rights or obligations hereunder or thereunder, including with respect the
Term Loan, to any third party without Borrower’s prior written consent,
including to grant a participation in all or any part of, or any interest in,
Lender’s obligations, rights or benefits under this Agreement and the other Loan
Documents, including with respect to the Term Loan (any such sale, transfer,
assignment, pledge or grant of a participation, a “Lender Transfer”); provided,
however, (i) that no Lender may make a Lender Transfer to (x) a Competitor of
Parent without Parent’s prior written consent, (y) a natural person, or (z) any
Credit Party or Affiliate thereof, (ii) except in the case of a Lender Transfer
to a Lender, an Affiliate of a Lender or an Approved Fund or an assignment of
the entire remaining amount of the assigning Lender’s Term Loan, the amount of
the Term Loan of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Agent) shall not be less than $5,000,000,
provided that such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any, (iii) the parties to each Lender Transfer
shall execute and deliver to the Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (unless waived or reduced by the
Agent in its sole discretion); provided, that to the extent Affiliates and
Approved Funds of a Lender deliver to the Agent multiple Lender Transfers for
concurrent acceptance, the processing and recordation fee for all such
Assignments and Assumptions shall equal $3,500 in the aggregate, and (iv) the
assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire. Subject to acceptance and recording thereof by the
Agent, from and after the effective date specified in each Assignment and
Assumption, (1) the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and (2) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto, but shall continue to be entitled to the
benefits of Sections 2.5, 2.6, and 11.2 with respect to facts and circumstances
occurring prior to the effective date of such assignment and will continue to be
liable with respect to obligations that survive the termination of this
-55-



--------------------------------------------------------------------------------



Agreement, including such assigning Lender’s obligations under Section 12). Upon
request, and the surrender by the assigning Lender of its Note, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause (b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (c) below.
122.In the case of a Lender Transfer in the form of a participation granted by a
Lender to any third party, (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of its obligations hereunder, (iii)
Borrower shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) any agreement or instrument pursuant to which such Lender sells such
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification, or other
modification hereto, in each case subject to the terms and conditions of this
Agreement. Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.5 and 2.6 (subject to the requirements and limitations
therein, including the requirements under Section 2.6(d) (it being understood
that the documentation required under Section 2.6(d) shall be delivered to the
Agent)) to the same extent as if it were a Lender that had acquired its interest
by assignment pursuant to clause (b) above; provided that, with respect to any
participation, such participant shall not be entitled to receive any greater
payment under Sections 2.5 or 2.6 than the Lender (the party that participated
the interest) would have been entitled to receive, except to the extent of any
entitlement to receive a greater payment resulting from a Change in Law that
occurs after such participant acquired the applicable participation.
123.The Agent shall record any Lender Transfer in the Register. The Agent shall
provide Borrower with written notice of a Lender Transfer delivered no later
than five (5) Business Days prior to the date on which such Lender Transfer is
consummated. For the avoidance of doubt, if a Lender sells a participation it
shall, acting solely for this purpose as a non-fiduciary agent of Borrower,
maintain a register on which it enters the name and address of each participant
and principal amounts (and stated interest) of each participant’s interest in
the Term Loan or other obligations under the Loan Documents (the “Participant
Register”); provided, however, that the Lender shall have no obligation to
disclose all or any portion of the Participant Register (including the identity
of any participant or any information relating to a participant’s interest in
any commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and the Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
124.Any attempted transfer, pledge or assignment of this Agreement or any other
Loan Document or any rights or obligations hereunder or thereunder in violation
of this Section 11.1 shall be null and void.
b..Indemnification; Lender Expenses
.
125.Each Credit Party agrees to indemnify and hold harmless each of the Agent,
each Lender and their respective Affiliates and Approved Funds (and its or their
respective successors and assigns) and each manager, member, partner,
controlling Person, director, officer, employee, agent or sub-agent, advisor and
affiliate thereof (each such Person, an “Indemnified Person”) from and against
any
-56-



--------------------------------------------------------------------------------



and all Indemnified Liabilities; provided, however, that (i) no Credit Party
shall have an obligation to any Indemnified Person hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise from
the bad faith, gross negligence or willful misconduct of that Indemnified Person
(or its Affiliates, Approved Funds or controlling Persons or their respective
directors, officers, managers, partners, members, agents, sub-agents or
advisors), in each case, as determined by a final, non-appealable judgment of a
court of competent jurisdiction, (ii) Borrower shall have no obligation to any
Indemnified Person hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from a material breach of any funding
obligation of such Indemnified Person hereunder, and (iii) no Credit Party shall
have an obligation to any Indemnified Person hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise from
any claim by one Indemnified Person against another Indemnified Person that does
not relate to any act or omission of any Credit Party, and (iv) no Credit Party
shall be liable for any settlement of any claim or proceeding effected by any
Indemnified Person without the prior written consent of such Credit Party (which
consent shall not be unreasonably withheld or delayed), but if settled with such
consent or if there shall be a final judgment against an Indemnified Person,
each of the Credit Parties shall, jointly and severally, indemnify and hold
harmless such Indemnified Person from and against any loss or liability by
reason of such settlement or judgment in the manner set forth in this Agreement.
This Section 11.2(a) shall not apply with respect to Taxes other than any Taxes
that represent liabilities, obligations, losses, damages, penalties, claims,
costs, expenses and disbursements arising from any non-Tax claim.
126.To the extent permitted by Requirements of Law, no party to this Agreement
shall assert, and each party to this Agreement hereby waives, any claim against
any other party hereto (and its or their successors and assigns), and each
manager, member, partner, controlling Person, director, officer, employee, agent
or sub-agent, advisor and affiliate thereof, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, arising out of, as a result of, or in any way related to, this Agreement
or any Loan Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, the Term Loan or the use of the proceeds thereof or any act or
omission or event occurring in connection therewith, and each party to this
Agreement hereby waives, releases and agrees not to sue upon any such claim or
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.
127.Borrower shall pay, promptly following written demand therefor (including
documentation to reasonably support such request) all Lender Expenses of the
Agent and each Lender.
c..Severability of Provisions
. In case any provision in or obligation hereunder or under any other Loan
Document shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
d..Correction of Loan Documents
. Lender may correct patent errors and fill in any blanks in the Loan Documents
consistent with the agreement of the parties hereto so long as Lender provides
the Credit Parties with written notice of such correction and allows the Credit
Parties at least ten (10) days to object to such correction in writing delivered
to Lender. In the event of such objection, such correction shall not be made
except by an amendment to this Agreement in accordance with Section 11.5.
-57-



--------------------------------------------------------------------------------



e..Amendments in Writing; Integration
.
128.
1.No amendment or modification of any provision of this Agreement or any other
Loan Document (other than (i) the Fee Letter or (ii) any Control Agreement,
which may be amended in writing by the Agent and the applicable Credit Party),
or waiver, discharge or termination of any obligation hereunder or thereunder,
no approval or consent hereunder or thereunder (including any consent to any
departure by Borrower or any other Credit Party herefrom or therefrom), shall in
any event be effective unless the same shall be in writing and signed by
Borrower (on its own behalf and on behalf of each other Credit Party) and the
Required Lenders (or by the Agent acting at the direction of the Required
Lenders); provided, however, that no such amendment, modification, waiver,
discharge or termination contemplated in clauses (i) through (vi) shall, unless
in writing and signed by all the Lenders expressly set forth therein, in
addition to the Required Lenders (or by the Agent acting at the direction of the
Required Lenders) and the Borrower, do any of the following:
viii.extend or increase the Term Loan Commitments or Term Loan of any Lender
without the written consent of such Lender (it being understood that a waiver of
any condition precedent set forth in Section 3 or of any Default, Event of
Default, mandatory prepayment or mandatory reduction of the Term Loan or Term
Loan Commitment shall not constitute an extension or increase of the Term Loan
or Term Loan Commitment of any Lender;
ix.postpone any date scheduled for, or reduce the amount of, any payment of
principal, interest, fees, premiums (including the Prepayment Premium), or other
amounts payable hereunder or under any other Loan Documents, without the written
consent of each Lender directly and adversely affected thereby, it being
understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of the Term Loan shall not constitute a postponement of any date
scheduled for the payment of principal or interest;
x.reduce or forgive the principal of, or the rate of interest specified herein
on, the Term Loan, or any fees, premiums (including the Prepayment Premium) or
other amounts payable hereunder or under any other Loan Document (or extend the
timing of payments of such fees or other amounts) without the written consent of
each Lender directly and adversely affected thereby; provided that, for the
avoidance of doubt, only the consent of the Required Lenders shall be necessary
to amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;
xi.amend, modify or eliminate (w) this Section 11.5, (x) the definition of
“Required Lenders” or any other provision specifying the number of Lenders or
portion of the Term Loan required to take any action under the Loan Documents,
(y) any provision set forth in any Loan Document that alters the pro rata
sharing provisions amongst the Lenders or (z) Section 8.3, in each case, without
the written consent of each Lender;
xii.unless otherwise permitted under the Agreement, release all or substantially
all of the Collateral in any transaction or series of related transactions,
without the written consent of each applicable Lender; or
-58-



--------------------------------------------------------------------------------



xiii.unless otherwise permitted under the Agreement, release all or
substantially all of the Guarantors (or all or substantially all of the
aggregate value of the Guarantees), without the written consent of each
applicable Lender;
and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above,
affect the rights or duties of, or any fees or other amounts payable to, the
Agent under this Agreement or any other Loan Document, or otherwise amend,
modify or eliminate any provisions of Section 12.
2.Notwithstanding anything to the contrary contained in this Section 11.5, if
the Agent and the Borrower shall have jointly identified an obvious error
(including, but not limited to, an incorrect cross-reference) or any error or
omission of a technical or immaterial nature, in each case, in any provision of
this Agreement or any other Loan Document (including, for the avoidance of
doubt, any exhibit, schedule or other attachment to any Loan Document), then the
Agent (acting in its sole discretion) and the Borrower or any other relevant
Credit Party shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document.
3.This Agreement and the Loan Documents represent the entire agreement about
this subject matter and supersede prior negotiations or agreements. All prior
agreements, understandings, representations, warranties, and negotiations among
the parties hereto about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.
f..Counterparts
. This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered, is
an original, and all taken together, constitute one Agreement.
g..Survival
. All covenants, representations and warranties made in this Agreement continue
in full force until this Agreement has terminated pursuant to its terms and all
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement) have
been paid in full in cash in immediately available funds. The obligation of
Borrower or any other the Credit Parties in Section 11.2 to indemnify
Indemnified Persons shall survive until the statute of limitations with respect
to such claim or cause of action shall have run.
h..Confidentiality
. Any information regarding the Credit Parties and their Subsidiaries and their
businesses provided to the Agent or any Lender by or on behalf of any Credit
Party pursuant to the Loan Documents shall be deemed “Confidential Information”;
provided, however, that Confidential Information does not include information
that is either: (i) in the public domain or in the possession of the Agent, any
Lender or any of their respective Affiliates or Approved Funds or when disclosed
to the Agent, a Lender or any of their respective Affiliates or Approved Funds,
or becomes part of the public domain after disclosure to the Agent, a Lender or
any of their respective Affiliates or Approved Funds, in each case, other than
as a result of a breach by Agent, a Lender or any of their respective Affiliates
or Approved Funds of the obligations under this Section 11.8; or (ii) disclosed
to the Agent, any Lender or any of their Affiliates or Approved Funds by a third
party if Agent, any Lender or any of their Affiliates and Approved Funds do not
know that the third party is prohibited from disclosing the information. Each of
the Agent and the
-59-



--------------------------------------------------------------------------------



Lenders shall not disclose any Confidential Information to a third party or use
Confidential Information for any purpose other than the exercise of its rights
and the performance of its duties or obligations under the Loan Documents. The
foregoing in this Section 11.8 notwithstanding, each of the Agent and the
Lenders may disclose Confidential Information: (a) to its and its Affiliates’
and Approved Funds’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors on a need to know basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (including, for the avoidance of doubt, in
connection with any proposed Lender Transfer); (c) as required by law,
regulation, subpoena, or other order, provided, that (x) prior to any disclosure
under this clause (c), the Agent and each Lender agrees to endeavor to provide
Borrower with prior written notice thereof and with respect to any law,
regulation, subpoena or other order, to the extent that the Agent or such Lender
is permitted to provide such prior notice to Borrower pursuant to the terms
hereof, and (y) any disclosure under this clause (c) shall be limited solely to
that portion of the Confidential Information as may be specifically compelled by
such law, regulation, subpoena or other order; (d) to the extent requested by
regulators having jurisdiction over the Agent or any Lender or as otherwise
required in connection with the Agent’s or any Lender’s examination or audit by
such regulators; (e) as the Agent or any Lender considers reasonably necessary
in exercising remedies under the Loan Documents; (f) to third-party service
providers of the Agent or any Lender; (g) with the consent of the Borrower; (h)
in connection with public filings required to be made by the Agent or any
Lender; and (i) to any of Lender’s Related Parties; provided, however, that the
third parties to which Confidential Information is disclosed pursuant to clauses
(a), (b), (f) and (i) are bound by obligations of confidentiality and non-use
that are no less restrictive than those contained herein. Nothing in any Loan
Document shall prevent disclosure of any Confidential Information or other
matter to the extent that preventing that disclosure would otherwise cause any
transaction contemplated by the Loan Documents or any transaction carried out in
connection with any transaction contemplated by the Loan Documents to become an
arrangement in Part II A 1 of Annex IV of Director 2011/16/EU.
The provisions of this Section 11.8 shall survive for a period of two (2) years
following the date on which this Agreement terminates in accordance with the
terms hereof.
i..Release of Collateral or Guarantors
.
4.Upon the payment in full of all Obligations, in cash in immediately available
funds (other than inchoate indemnity obligations), and subject to the
reinstatement provisions set forth in Section 8.1 of the Security Agreement, (i)
the Collateral shall be automatically released from the security interests and
Liens created by the Collateral Documents in favor of the Agent, for the benefit
of itself and the Secured Parties, and (ii) each Guarantor shall be
automatically released from its obligations to guaranty the Obligations pursuant
to Article II of the Security Agreement.
5.At the time any Collateral is sold or to be sold as part of or in connection
with any sale expressly permitted (other than a lease or license, and other than
to a Person that is a Credit Party) hereunder or under any other Loan Document,
such Collateral shall be automatically released from the security interests and
Liens created by the Collateral Documents in favor of the Agent, for the benefit
of itself and the Secured Parties.
6.No Guarantor shall be released from its guaranty of any Obligation prior to
the payment in full of all Obligations, in cash in immediately available funds
(other than inchoate indemnity obligations) unless all of the Equity Interests
of such Guarantor owned by any Credit Party are sold or
-60-



--------------------------------------------------------------------------------



transferred (in a transaction or series of transactions) to a Person that is not
a Credit Party in any sale or transaction expressly permitted hereunder or under
any other Loan Document.
j..Right of Set-Off
. In addition to any rights now or hereafter granted under Requirements of Law
and not by way of limitation of any such rights, upon the occurrence of an Event
of Default and at any time thereafter during the continuance of any Event of
Default, the Agent is hereby authorized by each Credit Party at any time or from
time to time, without prior notice to any Credit Party, any such notice being
hereby expressly waived by Borrower (on its own behalf and on behalf of each
other Credit Party), to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by the Agent or any Lender to
or for the credit or the account of any Credit Party against and on account of
the obligations and liabilities of any Credit Party to the Agent or any Lender
hereunder and under the other Loan Documents, including all claims of any nature
or description arising out of or connected hereto or with any other Loan
Document, irrespective of whether or not (a) the Agent or any Lender shall have
made any demand hereunder or (b) the principal of or the interest on the Term
Loan or any other amounts due hereunder shall have become due and payable
pursuant to Section 2 and although such obligations and liabilities, or any of
them, may be contingent or unmatured. The Agent agrees promptly to notify
Borrower after any such set off and application made by the Agent; provided that
the failure to give such notice shall not affect the validity of such set off
and application.
k..Marshalling; Payments Set Aside
. Neither the Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Credit Party or any other Person or against or in payment
of any or all of the Obligations. To the extent that any Credit Party makes a
payment or payments to the Agent or any Lender, or the Agent or any Lender
enforces any Liens or exercises its rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred. Each Lender severally agrees to pay to the Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect, and Agent’s Liens securing such obligation shall be
effective, revived, and remain in full force and effect, in each case, as fully
as if such recovered payment had not been made. The provisions of this Section
11.11 shall survive the payment in full of the Obligations and the termination
of this Agreement
l..Electronic Execution of Documents
. The words “execution,” “signed,” “signature” and words of like import in any
Loan Document shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity and enforceability as a manually executed signature or the use of a
paper-based recordkeeping systems, as the case may be, to the extent and as
provided for in any Requirements of Law, including any state law based on the
Uniform Electronic Transactions Act.
m..Captions
-61-



--------------------------------------------------------------------------------



. Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.
n..Construction of Agreement
. The parties hereto mutually acknowledge that they and their respective
attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty, this Agreement shall be construed without
regard to which of the parties hereto caused the uncertainty to exist.
o..Third Parties
. Nothing in this Agreement, whether express or implied, is intended to: (a)
except as expressly provided in Section 11.2(a), confer any benefits, rights or
remedies under or by reason of this Agreement on any Persons other than the
express parties to it and their respective successors and permitted assigns; (b)
relieve or discharge the obligation or liability of any Person not an express
party to this Agreement; or (c) give any Person not an express party to this
Agreement any right of subrogation or action against any party to this
Agreement.
p..No Advisory or Fiduciary Duty
. The Agent and each Lender may have economic interests that conflict with those
of the Credit Parties. Each Credit Party agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Agent and the
Lenders, on the one hand, and such Credit Party, its Subsidiaries, and any of
their respective stockholders or affiliates, on the other hand. Each Credit
Party acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents are arm’s-length commercial transactions between the Agent and the
Lenders, on the one hand, and such Credit Party, its Subsidiaries and their
respective affiliates, on the other hand, (ii) in connection therewith and with
the process leading to such transaction, each of the Agent and the Lenders are
acting solely as a principal and not the advisor, agent or fiduciary of such
Credit Party, its Subsidiaries or their respective affiliates, management,
stockholders, creditors or any other Person, (iii) neither the Agent nor any
Lender has assumed an advisory or fiduciary responsibility in favor of any
Credit Party, its Subsidiaries or their respective affiliates with respect to
the transactions contemplated hereby or the process leading thereto
(irrespective of whether the Agent, any Lender or any of their respective
affiliates has advised or is currently advising such Credit Party, its
Subsidiaries or their respective affiliates on other matters) or any other
obligation to such Credit Party, its Subsidiaries or their respective affiliates
except the obligations expressly set forth in the Loan Documents and (iv) each
Credit Party, its Subsidiaries and their respective affiliates have consulted
their own legal and financial advisors to the extent each deemed appropriate.
Each Credit Party further acknowledges and agrees that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Credit Party agrees that it will not claim that
either the Agent or any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Credit Party, its
Subsidiaries or their respective affiliates in connection with such transaction
or the process leading thereto.
q..Contractual recognition of bail-in
. Notwithstanding any other term of any Loan Document or any other agreement,
arrangement or understanding between the parties, each party acknowledges and
accepts that any liability of any party to any other party under or in
connection with the Loan Documents may be subject to Bail-In Action by the
relevant Resolution Authority and acknowledges and accepts to be bound by the
effect of:
-62-



--------------------------------------------------------------------------------



7.any Bail-In Action in relation to any such liability, including (without
limitation):
xiv.a reduction, in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest) in respect of any such
liability;
xv.a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and
xvi.a cancellation of any such liability; and
xvii.a variation of any term of any Loan Document to the extent necessary to
give effect to any Bail-In Action in relation to any such liability.
r.. Currency Equivalents Generally.
8.For purposes of determining compliance with the provisions of this Agreement
generally, any amount in a currency other than Dollars will be converted to
Dollars in a manner consistent with that used in calculating net income in the
Borrower’s annual financial statements delivered pursuant to Section 5.2(a) at
the time of determination; provided that no Default or Event of Default shall be
deemed to have occurred thereafter solely as a result of such changes in rates
of exchange thereafter .
9.Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Agent may from time to time specify with the Borrower’s
consent to appropriately reflect a change in currency of any country and any
relevant market convention or practice relating to such change in currency.
s..Reinstatement
. Each Credit Party agrees that, if any payment made by any Credit Party or
other Person and applied to the Obligations is at any time annulled, avoided,
set aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any Collateral
are required to be returned by any Secured Party to such Credit Party, its
estate, trustee, receiver or any other party, including any Credit Party, under
any bankruptcy law, state or federal law, common law or equitable cause, then,
to the extent of such payment or repayment, any Lien or other Collateral
securing such liability shall be and remain in full force and effect, as fully
as if such payment had never been made. If, prior to any of the foregoing, (a)
any Lien or other Collateral granted pursuant to the Collateral Documents
securing such Credit Party’s liability hereunder shall have been released or
terminated by virtue of the foregoing or (b) any provision of the Guaranty
hereunder shall have been terminated, cancelled or surrendered, such Lien, other
Collateral or provision shall be reinstated in full force and effect and such
prior release, termination, cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of such Credit
Party in respect of any Lien or other Collateral securing such obligation or the
amount of such payment.
t..Restricted Licenses.
10.Notwithstanding any restrictions on transfers or encumbrances set forth in
any Specified Intercompany Agreement, each of Parent and U.K. OpCo intend for
the Specified Intercompany Agreements to not constitute a Restricted License
and, in connection therewith, hereby consent to the grant of a security interest
in favor of the Agent in such other Person’s interests under each Specified
Intercompany Agreement. Furthermore, each of Parent and U.K. OpCo consent to the
assignment by
-63-



--------------------------------------------------------------------------------



such other Person of its interests under each Specified Intercompany Agreement
to the Agent or any designee in connection with any exercise of remedies
permitted under the Loan Documents.
11.Each Credit Party hereby agrees that, following the Effective Date, it will
not enter into, and shall not permit its Subsidiaries to enter into, as licensor
any license agreement with any other Credit Party or a Subsidiary of a Credit
Party as licensee, which prohibits or otherwise restricts the licensee from
granting a security interest to the Agent in such licensee’s interest in such
license agreement in a manner enforceable under Requirements of Law, except to
the extent the licensor of such license is otherwise prohibited from permitting
such security interest.
12.AGENT
a..Appointment and Authority
.
12.Each of the Lenders hereby irrevocably appoints Hayfin Services LLP to act on
its behalf as the Agent hereunder and under the other Loan Documents and
authorizes the Agent, through its agents or employees, to take such actions on
its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section 12 (other than Section 12.6
(solely with respect to the removal and consent rights of the Borrower set forth
therein) and Section 12.10 (solely with respect to the requirement for
execution, filing and other actions with respect to the Collateral Documents and
other collateral documentation set forth therein)) are solely for the benefit of
the Agent and the Lenders, and no Credit Party shall have rights as a third
party beneficiary of any of such provisions. Without limiting the generality of
the foregoing, or of any other provision of the Loan Documents that provides
rights or powers to Agent, Lenders agree that Agent shall have the right to
exercise the following powers as long as this Agreement remains in effect: (i)
maintain, in accordance with its customary business practices, ledgers and
records reflecting the status of the Obligations, the Collateral, payments and
proceeds of Collateral, and related matters, (ii) execute or file any and all
financing or similar statements or notices, amendments, renewals, supplements,
documents, instruments, proofs of claim, notices and other written agreements
with respect to the Loan Documents, or to take any other action with respect to
any Collateral or Loan Documents which may be necessary to perfect, and maintain
perfected, the security interests and Liens upon Collateral pursuant to the Loan
Documents, (iii) exclusively receive, apply, and distribute payments and
proceeds of the Collateral as provided in the Loan Documents, (iv) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes, (v) perform, exercise, and enforce any and all other rights
and remedies of the Secured Parties with respect to any Credit Party or its
Subsidiaries, the Obligations, the Collateral, or otherwise related to any of
same as provided in the Loan Documents, and (vi) incur and pay such Lender
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.
13.The Agent shall also act as the secured party and “collateral agent” under
the Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Credit Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Agent, as secured party and “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Agent pursuant to Section 12.5 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Agent, shall be entitled to the
benefits of all provisions of Section 2.4, Section 11
-64-



--------------------------------------------------------------------------------



(including Section 11.2), and this Section 12, as though such co-agents,
sub-agents and attorneys-in-fact were the secured party and “collateral agent”
under the Loan Documents as if set forth in full herein with respect thereto.
Without limiting the generality of the foregoing, the Lenders hereby expressly
authorize the Agent to (i) execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with
respect thereto (including any intercreditor agreement), as contemplated by and
in accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by the Agent shall bind the
Lenders and (ii) negotiate, enforce or settle any claim, action or proceeding
affecting the Lenders in their capacity as such, at the direction of the
Required Lenders, which negotiation, enforcement or settlement will be binding
upon each Lender.
b..Rights as a Lender
. Hayfin Services LLP and its Affiliates and Approved Funds may make loans to,
issue letters of credit for the account of, accept deposits from, provide other
bank products to, acquire Equity Interests in, and generally engage in any kind
of banking, trust, financial advisory, underwriting, or other business with any
Credit Party and its Subsidiaries and Affiliates, Approved Funds and any other
Person party to any Loan Document as though Hayfin Services LLP were not Agent
hereunder, and, in each case, without notice to or consent of any Secured Party.
The Lenders and each other Secured Party acknowledge that, pursuant to such
activities, Hayfin Services LLP or its Affiliates or Approved Funds may receive
information regarding a Credit Party or its Affiliates, Approved Funds or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of such Credit Party or such other Person and that prohibit
the disclosure of such information to the Lenders, and the Lenders acknowledge
that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them.
c..Exculpatory Provisions
. Neither the Agent nor any Agent-Related Person shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent and each
Agent-Related Person:
1.shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing and without limiting the
generality of the foregoing, the use of the term “agent” herein and in other
Loan Documents with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under any agency
doctrine of any applicable law and instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties;
2.shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt refraining from any action that, in its
opinion or the opinion of its counsel, may be a violation of automatic stay
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
reorganization, receivership, conservatorship, liquidation, assignment for the
benefit of creditors, moratorium, rearrangement, or similar law, or that may
effect a forfeiture, modification or
-65-



--------------------------------------------------------------------------------



termination of property of a Defaulting Lender in violation of any federal,
state or foreign bankruptcy, insolvency, reorganization, receivership,
conservatorship, liquidation, assignment for the benefit of creditors,
moratorium, rearrangement, or similar law;
3.shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates or
Approved Funds that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates or Approved Funds in any capacity;
4.shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in Section
8 and Section 11.5) or (ii) in the absence of its own bad faith, gross
negligence or willful misconduct as determined by the final and non-appealable
judgment of a court of competent jurisdiction;
5.shall be deemed not to have knowledge of any Default unless and until written
notice stating it is “notice of default” and referring to this Agreement and
describing such Default is given to the Agent by the Borrower or a Lender;
6.shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Section 3 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent; and
7.shall not be responsible for the negligence or misconduct of any sub-agent
that it selects as provided in Section 12.5 absent bad faith, gross negligence
or willful misconduct by the Agent (as determined in a final non-appealable
judgment by a court of competent jurisdictions) in the selection of such
sub-agents.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates or Approved Funds, participants or assignees, may rely on the Agent
to carry out such Lender’s, Affiliate’s, Approved Funds’ participant’s or
assignee’s customer identification program, or other obligations required or
imposed under or pursuant to any Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Credit Parties or their respective Subsidiaries, any of their respective
Affiliates, Approved Funds or agents, the Loan Documents or the transactions
hereunder: (i) any identity verification procedures, (ii) any record keeping,
(iii) any comparisons with government lists, (iv) any customer notices or (v)
any other procedures required under any Anti-Terrorism Law. No Agent-Related
Person shall have any liability to any Lender or any of their respective
Affiliates or Approved Funds if any request for a Term Loan or other extension
of credit was not authorized by the Borrower.
Each party to this Agreement acknowledges and agrees that the Agent may from
time to time use one or more outside service providers for the tracking of all
UCC-1 financing statements (and/or other collateral related filings and
registrations from time to time) required to be filed or recorded pursuant to
-66-



--------------------------------------------------------------------------------



the Loan Documents and the notification to the Agent, of, among other things,
the upcoming lapse or expiration thereof, and that each of such service
providers will be deemed to be acting at the request and on behalf of Borrower
and the other Credit Parties. The Agent shall not be liable for any action taken
or not taken by any such service provider. Neither the Agent nor any of its
officers, partners, directors, employees or agents shall be liable to the
Lenders for any action taken or omitted by the Agent under or in connection with
any of the Loan Documents.
d..Reliance by Agent
. The Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Term Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Agent may presume that such
condition is satisfactory to such Lender unless the Agent shall have received
notice to the contrary from such Lender prior to the making of such Term Loan.
The Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
e..Delegation of Duties
. The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent. The Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Section 12 shall
apply to any such sub-agent and to the Related Parties of the Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.
f..Resignation of Agent
. Hayfin Services LLP (or any successor Agent) may resign as the Agent upon ten
(10) days’ notice to the Lenders and the Borrower; provided, that if no
successor Agent is appointed in accordance with the terms set forth below within
such 10-day period, the Agent’s resignation shall not be effective until the
earlier to occur of (x) the date of the appointment of the successor agent or
(y) the date that is thirty (30) days after the last day of such 10-day period.
Upon the resignation or removal of the Agent under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders.
If no successor agent is appointed by the Required Lenders prior to the
effective date of the resignation or removal of the Agent, the retiring or
removed Agent may appoint, after consulting with the Lenders and the Borrower, a
successor agent from among the Lenders; provided that if the Agent shall notify
the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring or removed Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the Agent
on behalf of the Lenders under any of the Loan Documents, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Agent as provided for above
-67-



--------------------------------------------------------------------------------



in this Section 12.6. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent. Upon
resignation or removal, the retiring or removed Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section 12.6).
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation or the removed Agent’s removal
hereunder and under the other Loan Documents, the provisions of this Section 12
and Sections 2.4 and 11.2 shall continue in effect for the benefit of such
retiring or removed Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Agent was acting as Agent.
g..Non-Reliance on Agent and Other Lenders
. Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender further
represents and warrants that it has reviewed each document made available to it
in connection with this Agreement and has acknowledged and accepted the terms
and conditions applicable to the recipients thereof . Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
h..No Other Duties, Etc
. Anything herein to the contrary notwithstanding, the Agent shall have no
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Agent or a Lender
hereunder.
i..Agent May File Proofs of Claim
. In case of the pendency of any proceeding under any federal, state or foreign
bankruptcy, insolvency, reorganization, receivership, conservatorship,
liquidation, assignment for the benefit of creditors, moratorium, rearrangement,
or similar law or any other judicial proceeding relative to any Credit Party,
the Agent (irrespective of whether the principal of any Term Loan shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated), by intervention in such
proceeding or otherwise:
8.to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agent and their respective agents and counsel and all
other amounts due the Lenders and the Agent under Sections 2.4 and 11.2) allowed
in such judicial proceeding; and
9.to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
-68-



--------------------------------------------------------------------------------



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, if the Agent shall consent
to the making of such payments directly to the Lenders, to pay to the Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agent and its agents and counsel, and any other amounts due the Agent
under Sections 2.4 and 11.2.
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any reorganization plan,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender to authorize the Agent to vote in respect of the claim of any
Lender or in any such proceeding.
j..Collateral and Guaranty Matters
. The Lenders irrevocably authorize the Agent:
10.to enter into and sign for and on behalf of the Lenders as Secured Parties
the Collateral Documents for the benefit of the Lenders and the other Secured
Parties;
11.to automatically release any Lien on any property granted to or held by the
Agent under any Loan Document (i) upon termination of the Term Loan Commitments
and payment in full of all Obligations, in cash in immediately available funds,
(ii) at the time the property subject to such Lien is disposed or to be disposed
as part of or in connection with any disposition or sale permitted (other than a
lease and other than to a Person that is a Credit Party) hereunder or under any
other Loan Document, (iii) subject to Section 11.5, if the release of such Lien
is approved, authorized or ratified in writing by the applicable Lenders
required pursuant to Section 11.5, or (iv) if the property subject to such Lien
is owned by a Guarantor, upon release of such Guarantor from its obligations
under the Security Agreement, to the extent permitted hereunder; and
12.to release or subordinate any Lien on any property granted to or held by the
Agent under any Loan Document to the holder of any Lien on such property that is
securing Indebtedness of the type contemplated by clause (d) of the definition
of “Permitted Indebtedness” to the extent required by the holder of, or pursuant
to the terms of any agreement governing, the obligations secured by such Liens.
Upon request by the Agent at any time, the Required Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Security Agreement pursuant to this Section 12.10. In each
case as specified in this Section 12.10, the Agent will (and each Lender
irrevocably authorizes the Agent to), at the Borrower’s expense, execute and
deliver to the applicable Credit Party such documents as such Credit Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest in such item, or to evidence the release of such
Guarantor from its obligations under the Security Agreement, in each case in
accordance with the terms of the Loan Documents and this Section 12.10.
Agent shall have no obligation whatsoever to any of the Lenders or other Secured
Parties (i) to verify or assure that the Collateral exists or is owned by a
Credit Party or any of its Subsidiaries or is cared for, protected, or insured
or has been encumbered, (ii) to verify or assure that Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not,
-69-



--------------------------------------------------------------------------------



or (v) to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender or any other Secured Party as to any of the foregoing,
except as otherwise expressly provided herein.
The Credit Parties and the Lenders hereby irrevocably authorize Agent, based
upon the instruction of the Required Lenders, to (a) consent to the sale of,
credit bid, or purchase (either directly or indirectly through one or more
entities) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the Bankruptcy Code, including Section 363 of the
Bankruptcy Code, (b) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
or other disposition thereof conducted under the provisions of the UCC,
including pursuant to Sections 9-610 or 9-620 of the UCC, or (c) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any other sale or foreclosure conducted or
consented to by Agent in accordance with applicable law in any judicial action
or proceeding or by the exercise of any legal or equitable remedy. In connection
with any such credit bid or purchase, (i) the Obligations owed to the Lenders
and the other Secured Parties shall be entitled to be, and shall be, credit bid
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims being estimated for such purpose if the fixing or liquidation thereof
would not impair or unduly delay the ability of Agent to credit bid or purchase
at such sale or other disposition of the Collateral and, if such contingent or
unliquidated claims cannot be estimated without impairing or unduly delaying the
ability of Agent to credit bid at such sale or other disposition, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the Collateral that is the subject of such credit bid or purchase) and the
Lenders and the other Secured Parties whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the Collateral that is the subject of such credit bid or purchase
(or in the Equity Interests of any of the entities that are used to consummate
such credit bid or purchase), and (ii) Agent, based upon the instruction of the
Required Lenders, may accept non-cash consideration, including debt and equity
securities issued by any entities used to consummate such credit bid or purchase
and in connection therewith Agent may reduce the Obligations owed to the Lenders
and the other Secured Parties (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) based upon the value of such non-cash consideration.
k..Indemnification by Lenders
. To the extent required by any applicable Laws, the Agent may withhold from any
payment to any Lender an amount equivalent to any applicable withholding Tax.
Without limiting or expanding the provisions of Section 2.6, each Lender shall
severally indemnify and hold harmless the Agent against, and shall make payable
in respect thereof within ten (10) days after demand therefor, (i) any and all
Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Agent)
incurred by or asserted against the Agent by the IRS or any other Governmental
Authority as a result of the failure of the Agent to properly withhold Tax from
amounts paid to or for the account of such Lender for any reason (including
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Agent of a change in circumstance that
rendered the exemption from, or reduction of withholding Tax ineffective), (ii)
any Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified Agent for such Indemnified Taxes and
without limiting the obligation of Borrower to do so),
-70-



--------------------------------------------------------------------------------



(iii) any Taxes attributable to such Lender’s failure to comply with the
provision of Section 11.1 relating to the maintenance of a Participant Register
and (iv) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Agent under this Section 12.12.
The agreements in this Section 12.12 shall survive the resignation and/or
replacement of the Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.
l..Patriot Act
. Each Lender or assignee or participant of a Lender that is not organized under
the laws of the United States or a state thereof (and is not excepted from the
certification requirement contained in Section 313 of the Patriot Act and the
applicable regulations because it is both (a) an affiliate of a depository
institution or foreign bank that maintains a physical presence in the United
States or foreign country, and (b) subject to supervision by a banking authority
regulating such affiliated depository institution or foreign bank) shall deliver
to the Agent the certification, or, if applicable, recertification, certifying
that such Lender is not a “shell” and certifying to other matters as required by
Section 313 of the Patriot Act and the applicable regulations: (i) within ten
(10) days after the Closing Date, and (ii) at such other times as are required
under the Patriot Act.
m..Costs and Expenses; Indemnification
. Agent may incur and pay Lender Expenses to the extent Agent reasonably deems
necessary or appropriate for the performance and fulfillment of its functions,
powers, and obligations pursuant to the Loan Documents, including court costs,
attorneys’ fees and expenses, fees and expenses of financial accountants,
advisors, consultants, and appraisers, costs of collection by outside collection
agencies, auctioneer fees and expenses, and costs of security guards or
insurance premiums paid to maintain the Collateral, whether or not the Borrower
is obligated to reimburse Agent or Lenders for such expenses pursuant to this
Agreement or otherwise. Agent is authorized and directed to deduct and retain
sufficient amounts from payments or proceeds of the Collateral received by Agent
to reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders. In the event Agent is not reimbursed for
such costs and expenses by the Credit Parties and their Subsidiaries, each
Lender hereby agrees that it is and shall be obligated to pay to Agent such
Lender’s ratable share thereof. Whether or not the transactions contemplated
hereby are consummated, each of the Lenders, on a ratable basis, shall indemnify
and defend the Agent-Related Persons (to the extent not reimbursed by or on
behalf of Borrower and without limiting the obligation of Borrower to do so)
from and against any and all indemnified liabilities described in Section 11.2;
provided, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such indemnified liabilities resulting solely from such
Person’s bad faith, gross negligence or willful misconduct nor shall any Lender
be liable for the obligations of any Defaulting Lender in failing to make an
extension of credit hereunder. Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s ratable share of any costs
or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document to the extent that Agent is not reimbursed for such
expenses by or on behalf
-71-



--------------------------------------------------------------------------------



of Borrower. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.
n..Survival
. This Section 12 shall survive the termination of this Agreement, the
repayment, satisfaction or discharge of all Obligations and the resignation or
replacement of the Agent.
13.GUARANTY
a..Guaranty
. To induce the Lenders to make the Term Loan to Borrower on the Closing Date,
each Guarantor, jointly and severally with each other Guarantor, absolutely,
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, the full and punctual payment when due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance with any Loan Document, of all the Obligations of Borrower existing
on the date hereof or hereinafter incurred or created (the “Guaranteed
Obligations”). This Guaranty by each Guarantor hereunder constitutes a guaranty
of payment and not of collection. Each Guarantor hereby acknowledges and agrees
that the Guaranteed Obligations, at any time and from time to time, may exceed
the Maximum Guaranteed Amount of such Guarantor and may exceed the aggregate of
the Maximum Guaranteed Amounts of all Guarantors, in each case without
discharging, limiting or otherwise affecting the obligations of any Guarantor
hereunder or the rights, powers and remedies of any Secured Party hereunder or
under any other Loan Document.
b..Limitation of Guaranty
. Any term or provision of this Guaranty or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount for which any Guarantor
shall be liable hereunder (the “Maximum Guaranteed Amount”) shall not exceed the
maximum amount for which such Guarantor can be liable without rendering this
Guaranty or any other Loan Document, as it relates to such Guarantor, subject to
avoidance under applicable Requirements of Law relating to fraudulent conveyance
or fraudulent transfer (including the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act and Section 548 of title 11 of the United States
Code or any applicable provisions of comparable Requirements of Law)
(collectively, “Fraudulent Transfer Laws”). Any analysis of the provisions of
this Guaranty for purposes of Fraudulent Transfer Laws shall take into account
the right of contribution established in Section 13.7 and, for purposes of such
analysis, give effect to any discharge of intercompany debt as a result of any
payment made under the Guaranty.
c..Authorization; Other Agreements
. Agent on behalf of itself and the other Secured Parties is hereby authorized,
without notice, to or demand upon any Guarantor and without discharging or
otherwise affecting the obligations of any Guarantor hereunder and without
incurring any liability hereunder, from time to time, to do each of the
following but subject in all cases to the terms and conditions of the other Loan
Documents
13.subject to compliance with Section 11.5, (i) modify, amend, supplement or
otherwise change, (ii) accelerate or otherwise change the time of payment or
(iii) waive or otherwise consent to noncompliance with, any Guaranteed
Obligation or any Loan Document;
-72-



--------------------------------------------------------------------------------



14.apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;
15.refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;
16.(i) sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Guaranteed Obligation or any other guaranty therefor in any manner,
(ii) receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and
(iv) otherwise deal in any manner with Borrower or any other Guarantor, maker or
endorser of any Guaranteed Obligation or any part thereof; and
17.settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.
d..Guaranty Absolute and Unconditional
. Each Guarantor hereby waives and agrees not to assert any defense (other than
the indefeasible payment in full, in cash in immediately available funds, of the
Guaranteed Obligations as specified in clause (f) below), whether arising in
connection with or in respect of any of the following clauses (a) through (f) or
otherwise, and hereby agrees that its obligations under this Guaranty are
irrevocable, absolute and unconditional and shall not be discharged as a result
of or otherwise affected by any of the following clauses (a) through (f) (which
may not be pleaded and evidence of which may not be introduced in any proceeding
with respect to this Guaranty, in each case except as otherwise agreed in
writing by Agent):
18.the invalidity or unenforceability of any obligation of Borrower or any other
Guarantor under any Loan Document or any other agreement or instrument relating
thereto (including any amendment, consent or waiver thereto), or any security
for, or other guaranty of, any Guaranteed Obligation or any part thereof, or the
lack of perfection or continuing perfection or failure of priority of any
security for the Guaranteed Obligations or any part thereof;
19.the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from Borrower or any other Guarantor or other action to enforce the
same or (ii) any action to enforce any Loan Document or any Lien thereunder;
20.the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;
21.any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against Borrower, any other Guarantor or any of
Borrower’s other Subsidiaries or any procedure, agreement, order, stipulation,
election, action or omission thereunder, including any discharge or disallowance
of, or bar or stay against collecting, any Guaranteed Obligation (or any
interest thereon) in or as a result of any such proceeding;
22.any foreclosure, whether or not through judicial sale, and any other sale or
other disposition of any Collateral or any election following the occurrence of
an Event of Default and during the continuance thereof by Agent on behalf of
itself and any other Secured Party to proceed separately against any Collateral
in accordance with Agent’s and any other Secured Party’s rights under any
applicable Requirements of Law; or
-73-



--------------------------------------------------------------------------------



23.any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of Borrower, any other
Guarantor or any other Subsidiary of Borrower, in each case other than the
indefeasible payment in full in cash in immediately available funds of the
Guaranteed Obligations (other than inchoate indemnity obligations).
e..Waivers
. To the fullest extent permitted by Requirements of Law, each Guarantor hereby
unconditionally and irrevocably waives and agrees not to assert any claim,
defense, setoff or counterclaim based on diligence, promptness, presentment,
requirements for any demand or notice hereunder, including any of the following:
(a) any demand for payment or performance and protest and notice of protest; (b)
any notice of acceptance; (c) any presentment, demand, protest or further notice
or other requirements of any kind with respect to any Guaranteed Obligation
(including any accrued but unpaid interest thereon) becoming immediately due and
payable; and (d) any other notice in respect of any Guaranteed Obligation or any
part thereof, and any defense arising by reason of any disability or other
defense of Borrower or any other Guarantor. Until the indefeasible payment in
full, in cash in immediately available funds, of the Guaranteed Obligations
(other than inchoate indemnity obligations), each Guarantor further
unconditionally and irrevocably agrees not to (x) enforce or otherwise exercise
any right of subrogation or any right of reimbursement or contribution or
similar right against Borrower or any other Guarantor by reason of any Loan
Document or any payment made thereunder, or (y) assert any claim, defense,
setoff or counterclaim it may have against any other Credit Party or set off any
of its obligations to such other Credit Party against obligations of such Credit
Party to such Guarantor; provided, that such claims, rights and remedies shall
remain waived and released at any time the Agent or any of the other Secured
Parties (with or through their designees) have acquired all or any portion of
the Collateral by credit bid, strict foreclosure or through any other exercise
of remedies available to the Agent or the other Secured Parties pursuant to this
Agreement or the other Loan Documents. No obligation of any Guarantor hereunder
shall be discharged other than by complete performance. Each Guarantor further
waives any right such Guarantor may have under any applicable Requirement of Law
to require any Secured Party to seek recourse first against the Borrower or any
other Person, or to realize upon any Collateral for any of the Obligations, as a
condition precedent to enforcing such Guarantor’s liability and obligations
under this Guaranty.
f..Reliance
. Each Guarantor hereby assumes responsibility for keeping itself informed of
the financial condition of Borrower, each other Guarantor and any other
guarantor, maker or endorser of any Guaranteed Obligation or any part thereof,
and of all other circumstances bearing upon the risk of nonpayment of any
Guaranteed Obligation or any part thereof that reasonable and diligent inquiry
would reveal, and each Guarantor hereby agrees that neither Agent nor any other
Secured Party shall have any duty to advise any Guarantor of information known
to it regarding such condition or any such circumstances. In the event Agent, or
any other Secured Party, in its sole discretion, undertakes at any time or from
time to time to provide any such information to any Guarantor, such Person shall
be under no obligation to (a) undertake any investigation not a part of its
regular business routine, (b) disclose any information that Agent or any other
Secured Party, pursuant to accepted or reasonable commercial finance or banking
practices, wishes to maintain confidential or (c) make any future disclosures of
such information or any other information to any Guarantor.
g..Contribution
. To the extent that any Guarantor shall be required hereunder to pay any
portion of any Guaranteed Obligation exceeding the greater of (a) the amount of
the value actually received by such Guarantor and
-74-



--------------------------------------------------------------------------------



its Subsidiaries from the Term Loan and other Obligations and (b) the amount
such Guarantor would otherwise have paid if such Guarantor had paid the
aggregate amount of the Guaranteed Obligations (excluding the amount thereof
repaid by Borrower) in the same proportion as such Guarantor’s net worth on the
date enforcement is sought hereunder bears to the aggregate net worth of all
Guarantors on such date, then such Guarantor shall be reimbursed by such other
Guarantors for the amount of such excess, pro rata, based on the respective net
worth of such other Guarantors on such date.
14.DEFINITIONS
a..Definitions
. For the purposes of and as used in the Loan Documents: (a) references to any
Person include its successors and assigns and, in the case of any Governmental
Authority, any Person succeeding to its functions and capacities; (b) except as
the context otherwise requires (including to the extent otherwise expressly
provided in any Loan Document), (i) references to any law, statute, treaty,
order, policy, rule or regulation include any amendments, supplements and
successors thereto and (ii) references to any contract, agreement, instrument or
other document include any amendments, restatements, supplements or
modifications thereto or thereof from time to time to the extent permitted by
the provisions thereof; (c) the word “shall” is mandatory; (d) the word “may” is
permissive; (e) the word “or” has the inclusive meaning represented by the
phrase “or”; (f) the words “include”, “includes” and “including” are not
limiting; (g) the singular includes the plural and the plural includes the
singular; (h) numbers denoting amounts that are set off in parentheses are
negative unless the context dictates otherwise; (i) each authorization herein
shall be deemed irrevocable and coupled with an interest; (j) all accounting
terms shall be interpreted, and all determinations relating thereto shall be
made, in accordance with Applicable Accounting Standards; (k) references to any
time of day shall be to Eastern Standard time; (l) the words “herein”, “hereof”,
“hereby”, “hereto” and “hereunder” refer to this Agreement as a whole; and (m)
unless otherwise expressly provided, references to specific sections, articles,
clauses, sub-clauses, annexes and exhibits are to this Agreement and references
to specific schedules are to the Disclosure Letter. As used in this Agreement,
the following capitalized terms have the following meanings:
“Acquisition” means (a) any Stock Acquisition, or (b) any Asset Acquisition.
“Acquisition Consideration” is defined in the definition of “Permitted
Acquisition”.
“Adverse Proceeding” means any action, suit, proceeding, hearing (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of any Credit Party or any of
its Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims), whether
pending or, to the Knowledge of the Credit Parties, threatened against or
adversely affecting any Credit Party or any of its Subsidiaries or any property
of any Credit Party or any of its Subsidiaries.
“Affiliate” means, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company or limited liability partnership, that Person’s
managers and members. As used in this definition, “control” means (a) direct or
indirect beneficial ownership of at least ten percent (10%) (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) of the voting share capital or other equity interest
in a Person or (b) the power to direct or cause the direction of the management
of such Person by contract or otherwise. In no event shall the Agent or any
Lender be deemed to be an Affiliate of Parent or any of its Subsidiaries.
-75-



--------------------------------------------------------------------------------



“Agent” means Hayfin Services LLP, in its capacity as administrative agent and
collateral agent under this Agreement and any other Loan Document, or any
successor administrative agent and collateral agent.
“Agent-Related Person” means the Agent, together with each of its respective
Affiliates, Approved Funds, officers, directors, employees, partners, agents,
advisors and other representatives.
“Agreement” is defined in the preamble hereof.
“Anti-Money Laundering Laws” is defined in Section 4.18(b).
“Anti-Terrorism Laws” means any Anti-Money Laundering Laws or other laws
relating to terrorism or money laundering, including Executive Order No. 13224
(effective September 24, 2001), the Patriot Act, the laws comprising or
implementing the Bank Secrecy Act, and the laws administered by OFAC.
“Applicable Accounting Standards” means with respect to Parent and its
Subsidiaries, generally accepted accounting principles in the United States as
set forth in the opinions and pronouncements of the Accounting Principles Board
of the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other Person as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination, consistently applied.
“Applicable Mandatory Prepayment” is defined in Section 2.2(e).
“Applicable Margin” means a percentage per annum equal to (a) for LIBOR Rate
Loans, six and one-half percent (6.50%) and (b) for Base Rate Loans, five and
one-half percent (5.50%).
“Approved Fund” means Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course that is administered,
advised or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers, advises or manages a
Lender.
“Article 55 BRRD” means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.
“Asset Acquisition” means, with respect to Parent or any of its Subsidiaries,
any purchase, in-license or other acquisition of any properties or assets of any
other Person (including any purchase or other acquisition of any business unit,
line of business or division of such Person). For the avoidance of doubt, “Asset
Acquisition” includes any co-promotion or co-marketing arrangement pursuant to
which Parent or any Subsidiary acquires rights to promote or market the products
of another Person.
“Asset Sale” means any Transfer, other than Transfers expressly permitted under
clauses (a), (b), (d), (e), (f), (g), (h), (i), (j)(i), (j)(ii) (solely to the
extent the terms of the exclusive license permitted by such clause (j)(ii) are
consistent with a commercial transaction negotiated at arm’s-length), (j)(iii),
(j)(iv) or (k) of the definition “Permitted Transfer”.
“Assignment and Assumption”: an Assignment and Assumption substantially in the
form of Exhibit G hereto or any other form approved by the Agent.
“Bail-In Action” means the exercise of any Write-down and Conversion Powers.
-76-



--------------------------------------------------------------------------------



“Bail-In Legislation” means:
24.in relation to an EEA Member Country which has implemented, or which at any
time implements, Article 55 BRRD, the relevant implementing law or regulation as
described in the EU Bail-In Legislation Schedule from time to time; and
25.in relation to any state other than such an EEA Member Country or (to the
extent that the United Kingdom is not such an EEA Member Country) the United
Kingdom, any analogous law or regulation from time to time which requires
contractual recognition of any Write-down and Conversion Powers contained in
that law or regulation.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Base Rate” means for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Rate in effect on such
day plus ½ of 1% and (c) 2.00%. Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Rate shall be effective as of the opening of
business on the day of such change in the Prime Rate or the Federal Funds Rate,
respectively.
“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.
“Blocked Person” means (a) any Person listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person fifty
percent (50%) or more owned by, or acting for or on behalf of, any Person that
is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224, (c) a Person with which the Agent or any Lender is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law, (d) a Person that commits, threatens or conspires to commit
or supports “terrorism” as defined in Executive Order No. 13224, or (e) a Person
that is named a “specially designated national” or “blocked person” on the most
current list published by OFAC or other similar list.
“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, or if there is
none, the Board of Directors of the managing member of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.
“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.
“Books” means all books and records including ledgers, records regarding a
Credit Party’s assets or liabilities, the Collateral, business operations or
financial condition, and all computer programs or storage or any equipment
containing such information.
“Borrower” is defined in the preamble hereof.
“Borrowing Notice” is defined in Section 2.2(a)(ii).
“Borrowing Resolutions” means, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to the
Agent pursuant to Section 3.1 approving the Loan Documents to which such Person
is a party and the transactions contemplated thereby (including
-77-



--------------------------------------------------------------------------------



the Term Loan), together with a certificate executed by its Secretary on behalf
of such Person certifying that (a) such Person has the authority to execute,
deliver, and perform its obligations under each of the Loan Documents to which
it is a party, (b) that attached as Exhibit A to such certificate is a true,
correct, and complete copy of the resolutions then in full force and effect
authorizing and ratifying the execution, delivery, and performance by such
Person of the Loan Documents to which it is a party, (c) the name(s) and
title(s) of the officers of such Person authorized to execute the Loan Documents
to which such Person is a party on behalf of such Person, together with a sample
of the true signature(s) of such Person(s), and (d) that the Agent and the
Lenders may conclusively rely on such certificate with respect to the authority
of such officers unless and until such Person shall have delivered to the Agent
and the Lenders a further certificate canceling or amending such prior
certificate.
“Budget” is defined in Section 5.2(b).
“Business Day” means any day that is not a Saturday or a Sunday or a day on
which banks are authorized or required to be closed in New York, New York,
London or Luxembourg.
“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with Applicable Accounting Standards,
is required to be accounted for as a finance lease on the balance sheet of that
Person.
“Cash Equivalents” means
(a) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government or, in the case of any Subsidiary not organized in the United States,
by the government of any other member country of O.E.C.D. (provided that the
full faith and credit of the United States or such other member country of
O.E.C.D., as applicable, is pledged in support of those securities), in each
case, having maturities of not more than two (2) years from the date of
acquisition;
(b) certificates of deposit, time deposits with maturities of one year or less
from the date of acquisition, bankers’ acceptances with maturities not exceeding
one year and overnight bank deposits and demand deposits, in each case, with any
commercial bank having (i) capital and surplus in excess of $500,000,000 in the
case of U.S. banks or (ii) capital and surplus in excess of $100,000,000 (or the
U.S. dollar equivalent as of the date of determination) in the case of non-U.S.
banks;
(c) commercial paper or marketable short-term money market or readily marketable
direct obligations and similar securities having one of the two highest ratings
obtainable from Moody’s or S&P and, in each case, maturing within two (2) years
after the date of acquisition;
(d) repurchase obligations with a term of not more than seven (7) days for
underlying securities of the types described in clauses (a) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (b) above;
(e) investment funds investing ninety-five percent (95.0%) of their assets in
securities of the types described in clauses (a) through (d) above and clause
(f) below;
(f) investments in money market funds rated “AAA” (or the equivalent thereof) or
better by S&P or “Aaa” (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another rating agency) and that have portfolio assets of
at least $1,000,000,000; and
-78-



--------------------------------------------------------------------------------



(g) other investments in accordance with the Borrower’s investment policy as of
the Closing Date.
“Change in Control” means: (a) a transaction or series of transactions
(including any merger or consolidation with Parent) in which any “person” or
“group” (within the meaning of Section 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such Person or
its Subsidiaries, and any Person acting in its capacity as trustee, agent or
other fiduciary or administrator of any such plan) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934),
directly or indirectly, of greater than thirty-five percent (35%) of the shares
of the then outstanding capital stock of Parent ordinarily entitled to vote in
the election of directors; (b) a sale of all or substantially all of the
consolidated assets of Parent and its Subsidiaries in one transaction or a
series of transactions (whether by way of merger, stock purchase, asset purchase
or otherwise); (c) a merger or consolidation involving Parent or the Borrower in
which the Parent or the Borrower is not the surviving Person; or (d) Parent
ceasing to directly own one hundred percent (100%) of the issued and outstanding
Equity Interests of Borrower.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Charged Company” is defined in Section 3.1(g).
“Cipaglucosidase Alfa/Miglustat” means the Credit Parties’ therapy formerly
known as AT-GAA, in clinical development as of the Effective Date, that consists
of a recombinant human acid alpha-glucosidase (rhGAA) enzyme with an optimized
carbohydrate structure (designated by Parent as ATB200) administered with a
small molecule pharmacological chaperon.
“Closing Date” means the date on which the Term Loans are advanced by the
Lenders to the Borrower.
“Code” means the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles of the Code, the definition of
such term contained in Article 9 of the Code shall govern; provided, further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection, or priority of, or remedies with respect to, the
Agent’s Lien in favor and for the benefit of the Agent and the other Secured
Parties on any Collateral is governed by the Uniform Commercial Code in effect
in a jurisdiction other than the State of New York, the term “Code” shall mean
the Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.
-79-



--------------------------------------------------------------------------------



“Collateral” means all property of the Credit Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by the Collateral
Documents, but in any event excluding all Excluded Assets.
“Collateral Account” means any Deposit Account of a Credit Party maintained with
a bank or other depository or financial institution located in the United States
or England and Wales, any Securities Account of a Credit Party maintained with a
securities intermediary located in the United States or England and Wales, or
any Commodity Account of a Credit Party maintained with a commodity intermediary
located in the United States or England and Wales, in each case, other than an
Excluded Account.
“Collateral Documents” means the Security Agreement, the Non-US Security
Agreement, the Control Agreements, the IP Agreements, any Mortgages and all
other instruments, documents and agreements delivered by any Credit Party
pursuant to this Agreement or any of the other Loan Documents, in each case, in
order to grant to the Agent in favor and for the benefit of the Agent and the
other Secured Parties or perfect a Lien on any Collateral as security for the
Obligations, and all amendments, restatements, modifications or supplements
thereof or thereto.
“Commodity Account” means any “commodity account” as defined in the Code with
such additions to such term as may hereafter be made.
“Competitor” means, at any time of determination, (i) any Person identified as a
competitor in the Parent’s 10-K annual filing with the SEC, available on the
SEC’s EDGAR system (or any successor system adopted by the SEC), (ii) any Person
identified in writing by the Borrower to the Agent which the Parent in good
faith intends to identify as a competitor in the Parent’s subsequent 10-K annual
filing; provided, to the extent the Person identified in writing by the Borrower
is not subsequently identified as a competitor in the Parent’s next 10-K annual
filing, such Person shall not constitute a Competitor, and (iii) Affiliates of
such Persons set forth in clause (i) or (ii) above (in the case of Affiliates of
such Persons set forth in clause (i) or (ii) above, other than bona fide debt
funds) that are either (x) identified in writing from time to time, in each
case, by the Borrower to the Agent or (y) reasonably identifiable as an
Affiliate of such Persons on the basis of such Affiliate’s name; provided, that,
to the extent Persons are identified as Competitors in writing by the Borrower
to the Agent after the Closing Date, the inclusion of such Persons as
Competitors shall not retroactively apply to prior assignments or
participations.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Revenue” means (a) the gross revenue of Parent and its
Subsidiaries for any applicable four fiscal quarter period from the sale of the
Product, determined in conformity with Applicable Accounting Standards, minus
(b) the sum of all applicable (i) freight, insurance and other transportation
and shipping charges, in each case included in the gross invoice price for such
Product, (ii) sales, use, value-added, excise taxes and duties, in each case
included in the gross invoice price for such Product, (iii) billbacks,
chargebacks, customer adjustments (including payment discounts and customer
pricing), performance allowances, promotional monies, trade, quantity, cash
discounts, volume incentives, off invoice discounts, government and other
third-party rebates, and product service fees with respect to such Product, (iv)
allowances or credits, including those in respect of rejection, defects, damaged
item credits, sales returns, retroactive price reductions, shipping charges,
shipment shortages, shelf-stock adjustments, invoice errors, and replacement
costs with respect to such Product, (v) allowances for invoices in respect of
such Product outstanding in excess of seventy-five (75) days and reserved as
“bad debt” by the Parent on its financial statements, and (vi) such other
discounts and other deductions customary in the trade, in each case attributable
to the sale of such Product in such Fiscal
-80-



--------------------------------------------------------------------------------



Period as accrued (or as would be accrued) on financial statements prepared in
accordance with Applicable Accounting Standards.
“Consolidated Revenue Compliance Certificate” is defined in Section 5.2(c).
“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another Person directly or indirectly
guaranteed, endorsed, co-made, discounted or sold with recourse by that Person,
or for which that Person is directly or indirectly liable; (b) any obligation
for undrawn letters of credit for the account of that Person; or (c) any
obligation of that Person to pay an earn-out, milestone payment or similar
contingent or deferred consideration to a counterparty incurred or created in
connection with an Acquisition, Transfer, Investment or other sale or
disposition, including, with respect to any purchase price holdback in respect
of a portion of the purchase price of an asset sold to that Person to satisfy
unperformed obligations of the seller of such asset, any obligation to pay such
seller the excess of such holdback over such obligations. The amount of a
Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it reasonably determined by
such Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
“Control Agreement” means, with respect to any Credit Party, any control
agreement entered into among such Credit Party, Lender and, in the case of a
Deposit Account, the bank or other depository or financial institution located
in the United States at which such Credit Party maintains such Deposit Account,
or, in the case of a Securities Account or a Commodity Account, the securities
intermediary or commodity intermediary located in the United States at which
such Credit Party maintain such Securities Account or Commodities Account, in
either case, pursuant to which the Agent obtains control (within the meaning of
the Code) over such Collateral Account.
“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret (and all related IP Ancillary Rights).
“Credit Extension” means the Term Loan or any other extension of credit by
Lender for Borrower’s benefit pursuant to this Agreement.
“Credit Party” means Borrower and each Guarantor.
“DAC6” means Annex IV of the Council Directive of 25 May 2018 (2018/822/EU)
amending Directive 2011/16/EU (“DAC6”)
“Default” means any breach of or default under any term, provision, condition,
covenant or agreement contained in this Agreement or any other Loan Document or
any other event, in each case that, with the giving of notice or the lapse of
time or both, would constitute an Event of Default.
“Defaulting Lender” means any Lender that, as reasonably determined by the Agent
(a) has refused (which refusal may be given verbally or in writing and has not
been retracted) or failed to perform any of its funding obligations hereunder,
including in respect of its Term Loan, which refusal or failure is not cured
within one Business Day after the date of such refusal or failure, (b) has
notified the Borrower or the Agent that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
-81-



--------------------------------------------------------------------------------



commits to extend credit, (c) has failed, within three (3) Business Days after
request by the Agent, to confirm in a manner reasonably satisfactory to the
Agent that it will comply with its funding obligations (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, after the date of this
Agreement, (i) become the subject of a proceeding under any liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally, (ii) had
a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment or (iv) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender upon delivery of written notice of
such determination to the Borrower and each Lender.
“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
“Disclosure Letter” means the disclosure letter, dated as of the Effective Date,
delivered by the Credit Parties to the Agent.
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein, and Norway.
“Effective Date” is defined in the preamble hereof.
“Employee Benefit Plan” means any employee benefit plan, as defined in Section
3(3) of ERISA, maintained for employees of Parent or any of its Subsidiaries, or
any such plan to which Parent or any of its Subsidiaries contributes or is
required to contribute, or with respect to which Parent or any of its
Subsidiaries has any liability.
“English Debenture” means the English law governed debenture between the
Borrower, U.K. OpCo, U.K. Operations and the Agent, for the benefit of the
Secured Parties and dated on or about the date of this Agreement.
“English Share Charge” means the English law governed share charge over the
shares of the Borrower between the Parent and the Agent, for the benefit of the
Secured Parties and dated on or about the date of this Agreement.
-82-



--------------------------------------------------------------------------------



“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.
“Environmental Laws” means any and all current or future, foreign or domestic,
statutes, ordinances, orders, rules, regulations, judgments, Governmental
Approvals, or any other requirements of Governmental Authorities relating to (i)
environmental matters, including those relating to any Hazardous Materials
Activity; (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (iii) occupational safety and health, industrial
hygiene, land use or the protection of human, plant or animal health or welfare,
in each case, in any manner applicable to any Credit Party or any of its
Subsidiaries or any Facility.
“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of capital
stock of a corporation, any and all equivalent ownership interests in such
Person (other than a corporation), including partnership interests and
membership interests, and any and all warrants, rights or options to purchase or
other arrangements or rights to acquire (by purchase, conversion, dividend,
distribution or otherwise) any of the foregoing (and all other rights, powers,
privileges, interests, claims and other property in any manner arising therefrom
or relating thereto); provided that Equity Interests shall not include any
Permitted Convertible Bond Indebtedness.
“ERISA” means the Employee Retirement Income Security Act of 1974, and its
regulations.
“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, is, or within the
last six (6) years was, treated as a single employer under Section 414 of the
IRC or Section 4001 of ERISA.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived by regulation); (b) a Plan
is in “at risk” status (as defined in Section 430 of the IRC or Section 303 of
ERISA); (c) with respect to a Plan, the failure to satisfy the minimum funding
standard of Section 412 of the IRC and Section 302 of ERISA, whether or not
waived; (d) the failure to make by its due date a required installment under
Section 430(j) of the IRC (or Section 430(j) of the IRC, as amended by the
Pension Protection Act of 2006) with respect to any Plan or the failure to make
any required contribution to a Multiemployer Plan; (e) the filing pursuant to
Section 412(c) of the IRC or Section 303(d) of ERISA (or after the effective
date of the Pension Protection Act of 2006, Section 412(c) of the IRC and
Section 302(c) of ERISA) of an application for a waiver of the minimum funding
standard with respect to any Plan; (f) the incurrence by Parent or its
Subsidiaries or any of their respective ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (g) the receipt
by Parent or its Subsidiaries or any of their respective ERISA Affiliates from
the Pension Benefit Guaranty Corporation (referred to and defined in ERISA) or a
plan administrator of any notice relating to the intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan, or the occurrence of
any event or condition which would reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (h) the incurrence, or the reasonable likelihood of
incurrence, by Parent or its Subsidiaries or any of their respective ERISA
Affiliates of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (i) the receipt by Parent or its Subsidiaries or any of
their respective ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to
-83-



--------------------------------------------------------------------------------



be, insolvent, in reorganization or in endangered, critical or critical and
declining status, in each case, within the meaning of Title IV of ERISA; (j) the
“substantial cessation of operations” within the meaning of Section 4062(e) of
ERISA with respect to a Plan; (k) the imposition on account of any Plan of a
lien under the IRC or ERISA on the assets of Parent or its Subsidiaries or any
of their respective ERISA Affiliates, or notification to Parent or its
Subsidiaries or any of their respective ERISA Affiliates that such a lien will
be imposed, or the posting of a bond or other security in lieu thereof; (l) the
occurrence of an event, circumstance, transaction or failure which results in,
or which would reasonably be expected to result in, material liability to a
Credit Party or Subsidiary under Title I of ERISA or a tax under any of Sections
4971 through 5000 of the IRC.
“EU Bail-In Legislation Schedule” means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.
“Event of Default” is defined in Section 7.
“Event of Loss” means, with respect to any property or asset, any of the
following: (a) any loss, destruction or damage of such property or asset; or (b)
any condemnation, seizure or taking, by exercise of the power of eminent domain
or otherwise, of such property or asset, or confiscation of such property or
asset or the requisition of the use of such property or asset.
“Exchange Act” means the Securities Exchange Act of 1934.
“Exchange Act Documents” is defined in Section 4.8(a).
“Excluded Accounts” is defined in Section 5.5.
“Excluded Assets” means, collectively: (i) leasehold interests in real property,
(ii) fee interests in real property with a fair market value (reasonably
determined in good faith by a Responsible Officer of Parent) less than
$10,000,000, (iii) with respect to any U.S. Credit Party, Excluded Property (as
defined in the Security Agreement), and (iv) with respect to any U.K. Credit
Party, Excluded Property (as defined in the English Debenture).
“Excluded Equity Interests” means, collectively: (i) any Equity Interests in a
Subsidiary of a U.K. Credit Party that is not organized in the United States or
under the laws of England and Wales; (ii) any Equity Interests of any Subsidiary
with respect to which the grant to the Agent in favor and for the benefit of the
Agent and the other Secured Parties of a security interest in and Lien upon, and
the pledge to the Agent in favor and for the benefit of the Agent and the other
Secured Parties of, such Equity Interests, to secure the Obligations (and any
guaranty thereof) are validly prohibited by Requirements of Law; (iii) any
Equity Interests of any Subsidiary with respect to which the grant to the Agent
in favor and for the benefit of the Agent and the other Secured Parties of a
security interest in and Lien upon, and the pledge to the Agent in favor and for
the benefit of the Agent and the other Secured Parties of, such Equity
Interests, to secure the Obligations (and any guaranty thereof) require the
consent, approval or waiver of any Governmental Authority or other third party
and (x) with respect to a consent, approval or waiver of a third party, the
requirement to obtain such consent, approval or waiver shall have been in place
at the Closing Date or at the time such Subsidiary is acquired (is not created
in contemplation of or in connection with such Person becoming a Subsidiary) and
(y) such consent, approval or waiver has not been obtained by Parent following
Parent’s commercially reasonable efforts to obtain the same; (iv) any Equity
Interests of any Subsidiary that is a non-Wholly-Owned Subsidiary that the grant
to the Agent in favor and for the benefit of the Agent and the other Secured
Parties of a security interest in and Lien upon, and the pledge to the Agent of,
such Equity Interests, to secure the Obligations (and any guaranty thereof) are
validly prohibited by, or would give any third party (other than Parent or an
Affiliate of
-84-



--------------------------------------------------------------------------------



Parent) the right to terminate its obligations under, the Operating Documents or
the joint venture agreement or shareholder agreement with respect to, or any
other contract with such third party relating to such non-Wholly-Owned
Subsidiary, including any contract evidencing Indebtedness of such
non-Wholly-Owned Subsidiary (other than customary non-assignment provisions
which are ineffective under Article 9 of the Code or other Requirements of Law),
but only (x) to the extent, and for so long as such Operating Document, joint
venture agreement, shareholder agreement or other contract is in effect and (y)
to the extent such prohibition shall have been in place at the Closing Date or
at the time such Subsidiary is acquired and is not created in contemplation of
or in connection with such Person becoming a non-Wholly-Owned Subsidiary; and
(v) any Equity Interests of any other Subsidiary with respect to which, Parent
and the Agent reasonably determine by mutual agreement that the cost of granting
the Agent in favor and for the benefit of the Agent and the other Secured
Parties a security interest, in and Lien upon, and pledging to the Agent in
favor and for the benefit of the Agent and the other Secured Parties, such
Equity Interests, to secure the Obligations (and any guaranty thereof) are
excessive, relative to the value to be afforded to the Secured Parties thereby.
“Excluded Subsidiaries” means, collectively, (i) any Subsidiary with respect to
which the grant to the Agent in favor and for the benefit of the Agent and the
other Secured Parties of a security interest in and Lien upon, and the pledge to
the Agent in favor and for the benefit of the Agent and the other Secured
Parties of, such Subsidiary’s properties and assets subject or purported to be
subject from time to time to a Lien under any Collateral Document and the Equity
Interests of such Subsidiary to secure the Obligations (and any guaranty
thereof) are validly prohibited by Requirements of Law; (ii) any Subsidiary with
respect to which the grant to the Agent in favor and for the benefit of the
Agent and the other Secured Parties of a security interest in and Lien upon, and
the pledge to the Agent in favor and for the benefit of the Agent and the other
Secured Parties of, such Subsidiary’s properties and assets subject or purported
to be subject from time to time to a Lien under any Collateral Document and the
Equity Interests of such Subsidiary to secure the Obligations (and any guaranty
thereof) require the consent, approval or waiver of any Governmental Authority
or other third party (other than Parent or an Affiliate of Parent) and such
consent, approval or waiver has not been obtained by Parent or such Subsidiary
following Parent’s and such Subsidiary’s commercially reasonable efforts to
obtain the same; (iii) any Subsidiary that is formed of acquired after the
Closing Date that is a non-Wholly-Owned Subsidiary, with respect to which, the
grant to Lender in favor and for the benefit of Lender and the other Secured
Parties of a security interest in and Lien upon, and the pledge to Lender of,
the properties and assets of such non-Wholly-Owned Subsidiary, to secure the
Obligations (and any guaranty thereof) are validly prohibited by, or would give
any third party (other than Parent or an Affiliate of Parent) the right to
terminate its obligations under, such non-Wholly-Owned Subsidiary’s Operating
Documents or the joint venture agreement or shareholder agreement with respect
thereto or any other contract with such third party relating to such
non-Wholly-Owned Subsidiary, including any contract evidencing Indebtedness of
such non-Wholly-Owned Subsidiary (other than customary non-assignment provisions
which are ineffective under Article 9 of the Code or other Requirements of Law),
but only, in each case, to the extent, and for so long as such Operating
Document, joint venture agreement, shareholder agreement or other contract is in
effect; (iv) any Subsidiary which as of the Closing Date is a non-Wholly-Owned
Subsidiary; (v) any Immaterial Subsidiary; (vi) any Subsidiary which is not
organized or incorporated in the United States or England and Wales; and (vii)
any other Subsidiary with respect to which, Borrower and Lender reasonably
determine by mutual agreement that the cost of granting the Agent in favor and
for the benefit of the Agent and the other Secured Parties a security interest
in and Lien upon, and pledging to the Agent in favor and for the benefit of the
Agent and the other Secured Parties, such Subsidiary’s properties and assets
subject or purported to be subject from time to time to a Lien under any
Collateral Document and the Equity Interests of such Subsidiary to secure the
Obligations (and any guaranty thereof) are excessive relative to the value to be
afforded to the Secured Parties thereby.
-85-



--------------------------------------------------------------------------------



“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Agent or a Lender or required to be withheld or deducted from a payment to
the Agent or a Lender, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of the Agent or such Lender being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are otherwise Other Connection Taxes, (b) in
the case of Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to any Obligation pursuant to a
law in effect on the date on which (i) Lender acquires an interest in any
Obligation or (ii) Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.6, amounts with respect to such Taxes were
payable either to Lender’s assignor immediately before Lender became a party
hereto or to Lender immediately before it changed its lending office, (c) Taxes
attributable to Lender’s failure to comply with Section 2.6(e), (d) any U.S.
federal withholding Taxes imposed under FATCA and (e) any U.K. Excluded Taxes.
“Existing Indebtedness” means Indebtedness incurred by Parent and the U.S.
Credit Parties pursuant to that certain Loan Agreement, dated as of September
19, 2018, by and between Parent, the U.S. Credit Parties, and BPCR Limited
Partnership (as successor to Biopharma Credit PLC), as Lender.
“Facility” means, with respect to any Credit Party, any real property (including
all buildings, fixtures or other improvements located thereon) now, hereafter or
heretofore owned, leased, operated or used by such Credit Party or any of its
Subsidiaries or any of their respective predecessors or Affiliates.
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the IRC, and any
fiscal or regulatory legislation, regulations, rules or practices adopted
pursuant to any intergovernmental agreement, treaty, or convention among
Governmental Authorities and implementing such sections of the IRC.
“FCPA” is defined in Section 4.18(a).
“FDA” means the United States Food and Drug Administration (and any foreign
equivalent, including the European Agency for the Evaluation of Medicinal
Products).
“FDA Good Manufacturing Practices” means the standards set forth in 21 C.F.R.
Parts 210, 211 and 600 (and any foreign equivalents).
“FDA Laws” means all applicable statutes, rules, regulations and orders
administered or issued by FDA (and any foreign equivalent).
“FDCA” is defined in Section 13.2
“Federal Funds Rate” means for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
-86-



--------------------------------------------------------------------------------



“Fee Letter” means that certain fee letter, dated the date hereof, by and among
Parent, Borrower and the Agent.
“Fraudulent Transfer Laws” is defined in Section 13.2.
“Gene Therapy Portfolio Asset Sale” means any Transfer of all or any portion of
the Gene Therapy Portfolio pursuant to clause (a) of the definition of
“Permitted Transfer”, but excluding (i) any exclusive license of (or grant of a
covenant not to sue with respect to) all or any portion of the Gene Therapy
Portfolio or an exclusive grant of development, manufacturing, production,
commercialization, marketing, co-promotion, distribution, sale or similar
commercial rights with respect to the Gene Therapy Portfolio, to third parties,
in each case, outside the United States, the United Kingdom, France, Germany,
Spain or Italy, solely to the extent the terms of the exclusive license are
consistent with a commercial transaction negotiated at arm’s-length and (ii) any
non-exclusive license of (or grant of a covenant not to sue with respect to) all
or any portion of the Gene Therapy Portfolio.
“Gene Therapy Portfolio” means any Intellectual Property and other tangible or
intangible assets or rights subject to or derived directly from the licenses
described in Schedule 1(a) of the Disclosure Letter.
“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, government department, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government, any securities exchange and any self-regulatory
organization.
“Governmental Payor Programs” means all governmental third party payor programs
in which any Credit Party or its Subsidiaries participates, including Medicare,
Medicaid, TRICARE or any other federal or state health care programs.
“GSK Agreement” means the Second Restated Agreement, dated November 19, 2013, by
and between Borrower and Glaxo Group Limited.
“Guaranteed Obligations” is defined in Section 13.1.
“Guarantor” means Parent and each Subsidiary of Parent that is a present or
future guarantor of the Obligations, other than (i) the Borrower and (ii) any
Excluded Subsidiary; provided, that in no event shall a Subsidiary that is not
organized in the United States or England and Wales constitute a Guarantor.
“Guaranty” means the guaranty of the Guaranteed Obligations made by Guarantors
as set forth in this Agreement.
“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.
-87-



--------------------------------------------------------------------------------



“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
“Health Care Laws” means, collectively: (a) any and all federal, state or local
laws, rules, regulations, orders, ordinances, statutes and requirements issued
under or in connection with Medicare, Medicaid or any other Government Payor
Program; (b) federal and state laws and regulations governing the
confidentiality of patient information, including HIPAA; (c) accreditation
standards and requirements of all applicable state laws or regulatory bodies;
(d) any and all federal, state and local fraud and abuse laws of any
Governmental Authority, including the federal Anti-Kickback Statute (42 U.S.C. §
1320a-7(b)), the civil False Claims Act (31 U.S.C. § 3729 et seq.), Sections
1320a-7 and 1320a-7a of Title 42 of the United States Code and the regulations
promulgated pursuant to such statutes; (e) the Medicare Prescription Drug,
Improvement, and Modernization Act of 2003 (Pub. L. No. 108-173) and the
regulations promulgated thereunder; (f) the Physician Payment Sunshine Act (42
U.S.C. § 1320a-7h); (g) all reporting and disclosure requirements under the
Medicaid Drug Rebate Program (e.g., Monthly and Quarterly Average Manufacturer
Price, Baseline Average Manufacturer Price, and Rebate Per Unit, as applicable),
Medicare Part B (Quarterly Average Sales Price), Section 602 of the Veteran’s
Health Care Act (Public Health Service 340B Quarterly Ceiling Price), Section
603 of the Veteran’s Health Care Act (Quarterly and Annual Non-Federal Average
Manufacturer Price and Federal Ceiling Price), Best Price, Federal Supply
Schedule Contract Prices and Tricare Retail Pharmacy Refunds, and Medicare Part
D; (h) all other applicable health care laws, rules, codes, statutes,
regulations, manuals, orders, ordinances, policies, administrative guidance and
requirements pertaining to Medicare or Medicaid; in each case, in any manner
applicable to any Credit Party or any of its Subsidiaries; (i) any and all
federal, state or local laws, rules, regulations, ordinances, statutes and
requirements relating to (A) the regulation of managed care, third party payors
and Persons bearing the financial risk for the provision or arrangement of
health care services, (B) billings to insurance companies, health maintenance
organizations and other Managed Care Plans or otherwise relating to insurance
fraud, and (C) any insurance, health maintenance organization or managed care
Requirements of Law; and (j) any and all foreign health care laws, rules, codes,
regulations, manuals, orders, ordinances, statutes, guidelines, requirements and
policies which, in each case, are analogous to any of the foregoing and
applicable to any Credit Party or any of its Subsidiaries in any manner.
“Hedging Agreement” means any interest rate, currency, commodity or equity swap,
collar, cap, floor or forward rate agreement, or other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity or equity prices or values (including any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation execution in connection with
any such agreement or arrangement.
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
any and all rules or regulations promulgated from time to time thereunder, and
any state laws with regard to the security and privacy of health information
which are not preempted by the Health Insurance Portability and Accountability
Act of 1996 pursuant to 45 C.F.R. Part 160, Subpart B.
“Immaterial Subsidiary” means, at any date of calculation, any of Parent’s
Subsidiaries (other than the Borrower) (a) whose total assets for the four
fiscal quarter period ending on the date most recently ended for which financial
statements have been delivered to Agent pursuant to Section 5.2(a)(i) or (ii)
(whichever was most recently delivered to Agent) was less than 2.50% of the
total assets of Parent and its Subsidiaries and (b) whose contribution to the
Consolidated Revenue for such period was less than
-88-



--------------------------------------------------------------------------------



2.50% of the Consolidated Revenue of Parent and its Subsidiaries for such
period, in each case, determined in accordance with Applicable Accounting
Standards; provided that if, at any time and from time to time after the Closing
Date, Immaterial Subsidiaries that are not Guarantors solely because they do
meet the thresholds set forth in clauses (a) and (b) comprise in the aggregate
more than 5.00% of total assets as of the end of the most recently ended fiscal
quarter of the Parent for which financial statements have been delivered to
Agent pursuant to Section 5.2(a)(i) or (ii) (whichever was most recently
delivered to Agent) or more than 5.00% of the Consolidated Revenue of Parent and
its Subsidiaries for such applicable period, then Borrower shall (i) designate
in writing to Agent one or more of such Immaterial Subsidiary(ies) as no longer
an Immaterial Subsidiary(ies) to the extent required such that the foregoing
condition ceases to be true and (ii) comply with the provisions of Section 5.12
applicable to any such designated Subsidiary (in each case, in the time periods
applicable as if such Immaterial Subsidiary(ies) had become Guarantors at such
time).
“Indebtedness” means, with respect to any Person, without duplication: (a) all
indebtedness for advanced or borrowed money of, or credit extended to, such
Person; (b) all obligations issued, undertaken or assumed by such Person as the
deferred purchase price of assets, properties, services or rights (other than
(i) accrued expenses and trade payables entered into in the ordinary course of
business consistent with past practice which are not more than one hundred and
eighty (180) days past due or subject to a bona fide dispute, (ii) obligations
to pay for services provided by employees and individual independent contractors
in the ordinary course of business consistent with past practice which are not
more than one hundred twenty (120) days past due or subject to a bona fide
dispute, (iii) liabilities associated with customer prepayments and deposits and
(iv) prepaid or deferred revenue arising in the ordinary course of business
consistent with past practice), including any obligation or liability to pay
deferred or contingent purchase price or other consideration for such assets,
properties, services or rights; (c) the face amount of all letters of credit
issued for the account of such Person and, without duplication, all drafts drawn
thereunder and all reimbursement or payment obligations with respect to letters
of credit, surety bonds, performance bonds and other similar instruments issued
by such Person; (d) all obligations of such Person evidenced by notes, bonds,
debentures or other debt securities or similar instruments (including debt
securities convertible into Equity Interests), including obligations so
evidenced incurred in connection with the acquisition of properties, assets or
businesses; (e) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement or incurred as financing, in
either case with respect to property acquired by such Person (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property); (f) all Capital
Lease obligations of such Person; (g) the principal balance outstanding under
any synthetic lease, off-balance sheet loan or similar off balance sheet
financing product by such Person; (h) all obligations of such Person, whether or
not contingent, to purchase, redeem, retire, defease or otherwise acquire for
value any of its own Equity Interests (or any Equity Interests of a direct or
indirect parent entity thereof) prior to the date that is one hundred and eighty
(180) days after the Term Loan Maturity Date, valued at, in the case of
redeemable preferred Equity Interests, the greater of the voluntary liquidation
preference and the involuntary liquidation preference of such Equity Interests
plus accrued and unpaid dividends; (i) all indebtedness referred to in clauses
(a) through (h) above of other Persons secured by (or for which the holder of
such indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien upon or in assets or properties (including accounts and contracts
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness of such other Persons; and (j) all
Contingent Obligations of such Person. For the avoidance of doubt,
“Indebtedness” shall include Permitted Convertible Bond Indebtedness, but shall
not include Permitted Warrant Transactions.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments, suits, costs,
-89-



--------------------------------------------------------------------------------



reasonable and documented out-of-pocket expenses and disbursements of any kind
or nature whatsoever (including the reasonable and documented fees and
disbursements of one counsel for Indemnified Persons plus, if required, one
local legal counsel in each relevant material jurisdiction, and in the case of
an actual or perceived conflict of interest, one additional counsel for such
affected Indemnified Persons, in connection with any investigative,
administrative or judicial proceeding or hearing commenced or threatened in
writing by any Person, whether or not any such Indemnified Person shall have
commenced such proceeding or hearing or be designated as a party or a potential
party thereto, and any fees or expenses incurred by Indemnified Persons in
enforcing the indemnity hereunder), whether direct, indirect or consequential
and whether based on any federal, state or foreign laws, statutes, rules or
regulations, on common law or equitable cause or on contract or otherwise, that
may be imposed on, incurred by, or asserted against any such Indemnified Person,
in any manner relating to or arising out of this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby (including the
agreement of the Agent and the Lenders to make Credit Extensions or the use or
intended use of the proceeds thereof, or any enforcement of any of the Loan
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of any guaranty of the Obligations)).
“Indemnified Person” is defined in Section 11.2(a).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a) above, Other Taxes.
“Information Privacy or Security Laws” means HIPAA and any regulations
promulgated thereunder, and all other Laws concerning the privacy or security of
Personal Information, including any applicable foreign Laws, state data breach
notification Laws, and state health information privacy Laws.
“Insolvency Proceeding” means, with respect to any Person, any proceeding by or
against such Person under the United States Bankruptcy Code, or any other
bankruptcy or insolvency law in the United States or other applicable
jurisdiction, including assignments for the benefit of creditors, compositions,
extensions generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Intellectual Property” means all:
(a) Copyrights, Trademarks, and Patents;
(b) trade secrets and trade secret rights, including any rights to unpatented
inventions, know-how, show-how and operating manuals;
(c) (i) all computer programs, including source code and object code versions,
(ii) all data, databases and compilations of data, whether machine readable or
otherwise, and (iii) all documentation, training materials and configurations
related to any of the foregoing (collectively, “Software”);
(d) all right, title and interest arising under any contract or Requirements of
Law in or relating to Internet domain names;
(e) design rights;
(f) IP Ancillary Rights (including all IP Ancillary Rights related to any of the
foregoing); and
-90-



--------------------------------------------------------------------------------



(g) any similar or equivalent rights to any of the foregoing anywhere in the
world.
1.“Intercompany Subordination Agreement” means an intercompany subordination
agreement executed and delivered by each applicable Credit Party, each of its
applicable Subsidiaries and the Agent, in form and substance reasonably
satisfactory to the Agent, as amended, restated, supplemented or otherwise
modified and in effect from time to time.
2.“Interest Date” means March 31st, June 30th, September 30th and December 31st
of each year.
3.“Interest Period” means, with respect to the Term Loan, (a) the period
commencing on (and including) the applicable borrowing date of the Term Loan and
ending on (and including) the first Interest Date following such borrowing,
provided, that if such Interest Date is not a Business Day, the applicable
Interest Period shall end on the first Business Day immediately preceding such
Interest Date, and (b) thereafter, each period beginning on (and including) the
first day following the end of the preceding Interest Period and ending on the
earlier of (and including) (x) the next Interest Date, provided, that if any
such Interest Date is not a Business Day, the applicable Interest Period shall
end on the first Business Day immediately preceding such Interest Date and (y)
the Term Loan Maturity Date.
“Interest Rate Determination Date” means, with respect to a LIBOR Rate Loan, (a)
initially, the Closing Date and (b) thereafter, the first day of each Interest
Period (or, if any such day is not a Business Day, the first Business Day
immediately following such day).
“Inventory” means all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including such inventory as is
temporarily out of a Credit Party’s or Subsidiary’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.
“Investment” means (a) any beneficial ownership interest in any Person
(including Equity Interests), (b) any Acquisition, (c) the making of any
advance, loan, extension of credit or capital contribution in or to, any Person
or (d) the guarantee, endorsement or otherwise becoming contingently liable in
respect of the Indebtedness of any other Person.
“IP Agreements” means, collectively, (a) those certain Intellectual Property
Security Agreements entered into by and between the Credit Parties, as the case
may be, and the Agent, each dated as of the Closing Date, and (b) any
Intellectual Property Security Agreement entered into by and between the Credit
Parties, as the case may be, and the Agent after the Closing Date in accordance
with the Loan Documents.
“IP Ancillary Rights” means, with respect to any Copyright, Trademark, Patent,
Software, trade secrets or trade secret rights, including any rights to
unpatented inventions, know-how, show-how and operating manuals, all income,
royalties, proceeds and liabilities at any time due or payable or asserted under
or with respect to any of the foregoing or otherwise with respect thereto,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other
intellectual property right ancillary to any Copyright, Trademark, Patent,
Software, trade secrets or trade secret rights.
“IRC” means the Internal Revenue Code of 1986, as amended.
-91-



--------------------------------------------------------------------------------



“Knowledge” or to the “knowledge” and similar qualifications or phrases means
the actual knowledge, after reasonable investigation, of the Responsible
Officers of Parent or such other Credit Party, as the context dictates.
“Lender” means each Person signatory hereto as a “Lender” and its successors and
assigns.
“Lender Expenses” means (i) all reasonable and documented out-of-pocket fees and
expenses of the Agent, the Lenders and their respective Related Parties for
developing, preparing, amending, modifying, negotiating, executing and
delivering, and administering the Loan Documents or any other document prepared
in connection therewith or the consummation and administration of any
transaction contemplated therein or otherwise incurred with respect to the
Credit Parties in connection with the Loan Documents, including any filing or
recording fees and expenses (including, without limitation, reasonable and
documented attorneys, accountants, consultants, and other advisors fees and
expenses, but limited to the reasonable and documented out-of-pocket fees and
expenses of one legal counsel to the Agent, the Lenders and their respective
Related Parties (taken as a whole) (plus, if required, (x) one local legal
counsel to the Agent, the Lenders and their respective Related Parties (taken as
a whole) in each relevant material jurisdiction) and (y) one specialty counsel
to the Agent, the Lenders and their respective Related Parties (taken as a
whole)), and (ii) all reasonable and documented out-of-pocket costs and expenses
incurred by the Agent, the Lenders and their respective Related Parties
(including, without limitation, reasonable and documented attorneys,
accountants, consultants, and other advisors fees and expenses, but limited, in
the case of legal counsel, to the reasonable and documented out-of-pocket fees
and expenses of one primary counsel for the Agent, the Lenders and their
respective Related Parties (taken as a whole), of a single local counsel to
Lender and its Related Parties (taken as a whole) in each relevant material
jurisdiction, and, if required, one specialty counsel to the Agent, the Lenders
and their respective Related Parties (taken as a whole)) (and, in the case of an
actual or perceived conflict of interest where the party affected by such
conflict informs Parent of such conflict and thereafter retains its own counsel,
of one additional primary firm of counsel for all such affected parties (taken
as a whole) and one additional firm of local counsel for all such affected
parties (taken as a whole) in each relevant material jurisdiction)), in
connection with (A) any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out”, (B) the enforcement or
preservation of any right or remedy under any Loan Document, any Obligation,
with respect to the Collateral or any other related right or remedy or (C) the
commencement, defense, conduct of, intervention in, or the taking of any other
action with respect to, any proceeding (including any Insolvency Proceeding)
related to any Credit Party, any Subsidiary of any Credit Party, Loan Document
or Obligation (or the response to and preparation for any subpoena or request
for document production relating thereto).
“Lender Transfer” is defined in Section 11.1(b).
“LIBOR Discontinuation Event” is defined in Section 2.3(e).
“LIBOR Rate” means, as of any Interest Rate Determination Date and for any
Interest Period, the rate per annum equal to (a) the rate of interest appearing
via a Bloomberg Terminal on Page US003M Index of the Bloomberg Financial Markets
Information System (or any successor page) for three-month Dollar deposits or
(b) if no such rate is available via a Bloomberg Terminal, the rate of interest
determined by the Agent to be the rate or the arithmetic mean of rates at which
Dollar deposits in immediately available funds are offered to first-tier banks
in the London interbank Eurodollar market, in each case under clause (a) or (b)
above at approximately 11:00 a.m., London time, on such Interest Rate
Determination Date for a period of three months; provided, however, that, the
LIBOR Rate shall at all times have a floor of one percent (1.00%).
“LIBOR Rate Loan” means a Term Loan that bears interest based on the LIBOR Rate.
-92-



--------------------------------------------------------------------------------



“Lien” means a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind or assignment for security purposes,
whether voluntarily incurred or arising by operation of law or otherwise against
any property or assets.
“Liquidity” means, as of any date of determination, the aggregate amount of
unrestricted cash and Cash Equivalents held in Collateral Accounts of the Credit
Parties which are subject to a Control Agreement.
“Loan Documents” means, collectively, this Agreement, the Disclosure Letter, the
Term Loan Notes, the Fee Letter, the Security Agreement, the Non-US Security
Agreement, the IP Agreements, the Perfection Certificates, any Control
Agreement, any other Collateral Document, any Intercompany Subordination
Agreement, any guaranties executed by a Guarantor in favor of the Agent in
connection with this Agreement, and any other present or future agreement
between or among a Credit Party and the Agent or any Lender, as the case may be,
in connection with this Agreement, including in each case, for the avoidance of
doubt, any annexes, exhibits or schedules thereto.
“Make Whole Premium” means, as of any time of determination with respect to any
prepayment (or in the case of a Prepayment Premium Trigger Event occurring under
clauses (a)(ii), (b), (c) or (d) of the definition thereof, deemed prepayment)
of all or any portion of the outstanding principal amount of the Term Loan, an
amount, determined (without duplication) by the Agent, equal to the present
value on such date of the sum of (x) 3.00% of the principal amount to be prepaid
as if that amount would otherwise be prepaid on the second anniversary of the
Closing Date, and (y) the amount of all interest which would otherwise have
accrued hereunder for the period from the date of such prepayment to the second
anniversary of the Closing Date, assuming an interest rate for such period equal
to the sum of the Applicable Margin for LIBOR Rate Loans plus the greater of (A)
1.00% and (B) the LIBOR Rate as of such date of determination, computed using a
discount rate equal to the Treasury Rate as of such date plus 50 basis points;
provided that if the Agent is at any time unable to determine the LIBOR Rate,
the LIBOR Rate shall be deemed to be 1.00%.
“Managed Care Plans” means all health maintenance organizations, preferred
provider organizations, individual practice associations, competitive medical
plans and similar arrangements.
“Margin Stock” is defined in Section 4.14.
“Material Adverse Change” means any material adverse change in or effect on:
(i) the business, financial condition, properties or assets (including all or
any portion of Collateral), liabilities (actual or contingent), operations, or
performance of the Credit Parties, taken as a whole, since December 31, 2019;
(ii) without limiting the generality of clause (i) above, the rights of the
Credit Parties, taken as a whole, in or related to the research, development,
manufacture, production, use, commercialization, marketing, importing, storage,
transport, offer for sale, distribution or sale of the Product in the Territory;
(iii) the ability of the Credit Parties, taken as a whole, to fulfill the
payment or performance obligations under this Agreement or any other Loan
Document; or (iv) the binding nature or validity of, or the ability of the Agent
or any Lender to enforce, the Loan Documents or any of its rights or remedies
under the Loan Documents.
“Material Contract” means (i) each contract which is identified as a “Material
Contract” in the Perfection Certificate, (ii) the Specified Intercompany
Agreements, and (iii) any other contract or other arrangement to which any
Credit Party or any of its Subsidiaries is a party (other than the Loan
Documents) or by which any of its assets or properties are bound, in each case,
relating to the research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of the Product in the Territory, for which the breach of,
default or
-93-



--------------------------------------------------------------------------------



nonperformance under, cancellation or termination of or the failure to renew
could reasonably be expected to result in a Material Adverse Change. For the
avoidance of doubt, the GSK Agreement is a Material Contract.
“Maximum Guaranteed Amount” is defined in Section 13.2
“Medicaid” means, collectively, the health care assistance program established
by Title XIX of the SSA (42 U.S.C. 1396 et seq.) and all laws, rules,
regulations, manuals, orders, or requirements pertaining to such program,
including (a) all federal statutes affecting such program; (b) all state
statutes and plans for medical assistance enacted in connection with such
program and federal rules and regulations promulgated in connection with such
program; and (c) all applicable provisions of all rules, regulations, manuals,
orders and administrative, reimbursement, and requirements of all Government
Authorities promulgated in connection with such program (whether or not having
the force of law).
“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the SSA (42 U.S.C. 1395 et seq.) and all
laws, rules, regulations, manuals, or orders pertaining to such program
including (a) all federal statutes (whether set forth in Title XVIII of the SSA
or elsewhere) affecting such program; and (b) all applicable provisions of all
rules, regulations, manuals, orders and administrative, reimbursement and
requirements of all Governmental Authorities promulgated in connection with such
program (whether or not having the force of law).
“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on real estate or any interest in real estate.
“Multiemployer Plan” means a multiemployer plan within the meaning of Section
4001(a)(3) or Section 3(37) of ERISA (a) to which Parent or its Subsidiaries or
any of their respective ERISA Affiliates is then making or accruing an
obligation to make contributions; (b) to which Parent or its Subsidiaries or any
of their respective ERISA Affiliates has within the preceding five (5) plan
years made contributions; or (c) with respect to which Parent or its
Subsidiaries could incur material liability.
“Net Issuance Proceeds” means, in respect of any issuance of Indebtedness, the
excess of: (a) the gross cash proceeds received by the issuer of such
Indebtedness from such incurrence or issuance, over (b) all underwriting
discounts, fees, commissions and reasonable out-of-pocket costs and expenses
actually paid in connection therewith in favor of any Person not an Affiliate of
the Borrower.
“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Transfer and insurance proceeds received on account of an Event of
Loss, net of: (a) in the event of a Transfer (i) the transaction costs, fees and
expenses relating to such Transfer excluding amounts payable to the Borrower or
any Affiliate of the Borrower, (ii) sale, use, income, withholding or other
Taxes paid or reasonably estimated to be payable as a result thereof,
(iii) amounts required to be applied to repay principal, interest and prepayment
premiums and penalties on Indebtedness secured by a superior Lien on the asset
which is the subject of such Transfer, (iv) any reserve reasonably established
by the Parent and its Subsidiaries in respect of any liabilities or other
obligations associated with such asset or assets and retained by the Parent or
any of its Subsidiaries after such sale or other Transfer thereof, including
pension and other post employment benefit liabilities and liabilities related to
any indemnification obligations and/or purchase price adjustments associated
with such transaction or commitments or undertakings of the Parent and its
Subsidiaries pursuant to the agreement entered into in connection with such
Transfer; provided, however, that upon the reversal (without the satisfaction of
any applicable liabilities in cash in a corresponding amount) of any reserve
described in this clause (iv), the amount of such reversal shall be included in
Net
-94-



--------------------------------------------------------------------------------



Proceeds and (v) the amount of any cash escrow from the sale price for any
relevant Transfer (until released from escrow), and (b) in the event of an Event
of Loss, (i) all money actually applied to repair or reconstruct the damaged
asset or property affected by the condemnation or taking, (ii) all of the costs
and expenses reasonably incurred in connection with the collection of such
proceeds, award or other payments, (iii) any Taxes paid or reasonably estimated
to be payable as a result thereof, and (iv) any amounts retained by or paid to
parties having superior rights to such proceeds, awards or other payments. For
the purposes of determining the Net Proceeds received by any Credit Party or
Subsidiary thereof in connection with a license arrangement which constitutes an
Asset Sale or Gene Therapy Portfolio Asset Sale, each payment from time to time
received by the Credit Parties and their Subsidiaries in connection with such
license arrangement shall be included in the aggregate Net Proceeds
determination.
“Non-US Security Agreement” means each of the English Debenture and the English
Share Charge.
“Obligations” means, collectively, the Credit Parties’ obligations that arise
under any Loan Document, whether or not for the payment of money, whether
arising by reason of an extension of credit, loan, guaranty, indemnification or
in any other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising, including debts, principal, interest, Lender Expenses, the
Prepayment Premium and any other fees, premiums expenses, indemnities and
amounts any Credit Party owes to the Agent, the Lenders and the Secured Parties
now or later, including interest accruing after Insolvency Proceedings begin
(whether or not allowed), and to perform Borrower’s duties under the Loan
Documents.
“OFAC” is defined in Section 4.18(c).
“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) or any other list of terrorists or other restricted
Persons maintained pursuant to any of the rules and regulations of OFAC or
pursuant to any other applicable Executive Orders.
“Operating Documents” means, collectively with respect to any Person such
Person’s formation documents as certified with the Secretary of State or other
applicable Governmental Authority of such Person’s jurisdiction of formation on
a date that is no earlier than thirty (30) days prior to the date on which such
documents are due to be delivered under this Agreement and, (a) if such Person
is a corporation, its bylaws (or similar organizational regulations) in current
form, (b) if such Person is a limited liability company, its limited liability
company agreement (or similar agreement), and (c) if such Person is a
partnership, its partnership agreement (or similar agreement), in each case,
with all current amendments, restatements, supplements or modifications thereto.
“ordinary course of business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, undertaken by such Person
in good faith and not for purposes of evading any covenant, prepayment
obligation or restriction in any Loan Document.
“Other Connection Taxes” means, with respect to Lender or the Agent, Taxes
imposed as a result of a present or former connection between Lender or the
Agent and the jurisdiction imposing such Tax (other than connections arising
from Lender having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Obligation or Loan
Document).
-95-



--------------------------------------------------------------------------------



“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment.
“Parent” is defined in the preamble hereof.
“Participant Register” is defined in Section 11.1(d).
“Party” is defined in Section 2.6(g)(i).
“Patents” means all patents and patent applications (including any improvements,
continuations, continuations-in-part, divisionals, provisionals or any
substitute applications), any patent issued with respect to any of the foregoing
patent applications, any reissue, reexamination, renewal or patent term
extension or adjustment (including any supplementary protection certificate) of
any such patent, and any confirmation patent or registration patent or patent of
addition based on any such patent, and all foreign counterparts of any of the
foregoing. For the avoidance of doubt, patents and patent applications under
this definition include all those filed with the U.S. Patent and Trademark
Office and the European Patent Office.
“Patent License” means any agreement, whether written or oral, providing for the
grant by or to a Person of any right to use any Patent.
“Patriot Act” is defined in Section 3.1(i).
“Payment/Advance Form” means that certain form attached hereto as Exhibit A.
“Perfection Certificate” is defined in Section 4.6.
“Permitted Acquisition” means any Acquisition, so long as:
(a)  both before and immediately after giving effect to such Acquisition, no
Default or Event of Default has occurred and is continuing;
1.the properties or assets being acquired or licensed, or the Person whose
Equity Interests are being acquired, are useful in or engaged in, as applicable,
(i) the same or a related line of business as that then-conducted by Parent or
its Subsidiaries, including the treatment, prevention, palliation or diagnosis
of any human or veterinary disease, disorder or condition, or (ii) a line of
business that is ancillary to or in furtherance of a line of business as that
then-conducted by Parent or its Subsidiaries;
2.in the case of an Asset Acquisition, the subject assets are being acquired or
licensed by Parent or a Subsidiary of Parent, and (i) if acquired or licensed by
a Credit Party the applicable Person shall have executed and delivered or
authorized, as applicable, any and all security agreements, financing
statements, fixture filings, and other documentation reasonably requested by the
Agent in order to include the newly acquired or licensed assets within the
Collateral, as applicable, to the extent required by Section 5.12, and (ii) if
acquired or licensed by a Subsidiary of Parent that is not a Credit Party, or if
such subject assets do not constitute Collateral, then the total consideration
paid or payable (including without limitation, all transaction costs, assumed
Indebtedness and the maximum amount of all earn outs, but disregarding any
purchase price or working capital adjustments (such amounts, collectively the
“Acquisition Consideration”) for all such assets, together with the Acquisition
Consideration paid for
-96-



--------------------------------------------------------------------------------



Stock Acquisitions described in clauses (d)(ii)(B) and (C) below and Investments
made pursuant to clauses (k) and (p) of the definition of “Permitted
Investment”, shall not exceed $50,000,000 in the aggregate;
3.in the case of a Stock Acquisition, (i) 100% of the Equity Interests issued by
the target are acquired by the Parent or a Subsidiary and (ii) either (A) the
subject Equity Interests are being acquired in such Acquisition directly by a
Credit Party and the relevant Credit Party shall have complied with its
obligations under Sections 5.12 and 5.13 and caused the target to become a
Guarantor, (B) the subject Equity Interests are being acquired in such
Acquisition directly by a Credit Party, but the target of the Stock Acquisition
does not become a Guarantor and otherwise comply with Sections 5.12 and 5.13 or
(C) the subject Equity Interests are not acquired in such acquisition directly
by a Credit Party; provided, that the aggregate Acquisition Consideration paid
in connection with Stock Acquisitions described in subclauses (B) and (C) above,
together with the Acquisition Consideration paid for Asset Acquisitions
described in clause (c)(ii) above and Investments made pursuant to clauses (k)
and (p) of the definition of “Permitted Investment”, shall not exceed
$50,000,000 in the aggregate;
4.any Indebtedness or Liens assumed in connection with such Acquisition are
otherwise permitted under Section 6.4 or 6.5, respectively; and
5.both before and after giving effect to such Acquisition, the Credit Parties
are in compliance, on a pro forma basis, with the financial covenants set forth
in Section 6.16 and Section 6.17.
“Permitted Bond Hedge Transaction” means any call, call spread or capped call
option (or substantively equivalent derivative transaction) relating to Parent’s
common stock (or other securities or property following a fundamental change of
Parent or other change of, or adjustment with respect to, the common stock of
Parent) purchased or otherwise entered into by Parent in connection with the
issuance of any Permitted Convertible Bond Indebtedness; provided, that the
purchase price for such Permitted Bond Hedge Transaction, less the proceeds
received by Parent from the sale of any related Permitted Warrant Transaction
(or in the case of capped calls, where such proceeds are not received but are
reflected in a reduction of the premium), does not result in the incurrence of
additional Indebtedness by Parent (other than Indebtedness from the issuance of
Permitted Convertible Bond Indebtedness in connection with such Permitted Bond
Hedge Transaction).
“Permitted Convertible Bond Indebtedness” means any of the following: (a)
Indebtedness of Parent having a feature which entitles the holder thereof to
convert or exchange all or a portion of such Indebtedness into Equity Interests
of Parent; provided, that (i) Permitted Convertible Bond Indebtedness shall be
unsecured, (ii) no Subsidiary of Parent shall guarantee Permitted Convertible
Bond Indebtedness, (iii) Permitted Convertible Bond Indebtedness shall not
include covenants and defaults (other than covenants and defaults customary for
convertible indebtedness but not customary for loans, as determined by Parent in
its good faith judgment) that are, taken as a whole, more restrictive on the
Credit Parties than the provisions of this Agreement (as determined by Parent in
its good faith judgment), (iv) no Default or Event of Default shall have
occurred and be continuing at the time of incurrence of such Permitted
Convertible Bond Indebtedness or would result therefrom, (v) Permitted
Convertible Bond Indebtedness matures on a date that is at least 180 days
following the Term Loan Maturity Date, and (vi) Parent shall have delivered to
the Agent a certificate of a Responsible Officer of Parent certifying as to the
foregoing; and (b) Indebtedness incurred under Parent’s unsecured convertible
senior notes due December 15, 2023.
“Permitted Distributions” means, in each case subject to Section 6.8 if
applicable:
-97-



--------------------------------------------------------------------------------



1.Dividends, distributions or other payments by any Wholly-Owned Subsidiary on
its Equity Interests to, or the redemption, retirement or purchase by any
Wholly-Owned Subsidiary of its Equity Interests from, Parent or any other
Wholly-Owned Subsidiary;
2.Dividends, distributions or other payments by any non-Wholly-Owned Subsidiary
on its Equity Interests to, or the redemption, retirement or purchase by any
non-Wholly-Owned Subsidiary of its Equity Interests from, Borrower or any other
Subsidiary or each other owner of such non-Wholly-Owned Subsidiary’s Equity
Interests based on their relative ownership interests of the relevant class of
such Equity Interests;
3.Redemptions by Borrower in whole or in part any of its Equity Interests for
another class of its Equity Interests or rights to acquire its Equity Interests
or with proceeds from substantially concurrent equity contributions or issuances
of new Equity Interests;
4.[Reserved];
5.The conversion by Parent of any Permitted Convertible Bond Indebtedness issued
and outstanding as of the Effective Date into or in exchange for Equity
Interests of the Parent, other securities, the redemption of any such Permitted
Convertible Bond Indebtedness for cash, or cash payments to induce or settle the
conversion of any such Permitted Convertible Bond Indebtedness by the holders
thereof in each case to the extent permitted by Section 6.10(ii);
6.[Reserved];
7.Cash payments in lieu of the issuance of fractional shares arising out of
stock dividends, splits or combinations or in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
Equity Interests;
8.In connection with any Acquisition or other Permitted Investment by Parent or
any of its Subsidiaries, (i) the receipt or acceptance of the return to Parent
or any of its Subsidiaries of Equity Interests of Parent constituting a portion
of the purchase price consideration in settlement of indemnification claims, or
as a result of a purchase price adjustment (including earn-outs or similar
obligations) and (ii) payments or distributions to equity holders pursuant to
appraisal rights required under Requirements of Law;
9.The distribution of rights pursuant to any shareholder rights plan or the
redemption of such rights for nominal consideration in accordance with the terms
of any shareholder rights plan;
10.Dividends, distributions or payments on its Equity Interests by any
Subsidiary to any Credit Party;
11.Dividends, distributions or payments on its Equity Interests by any
Subsidiary that is not a Credit Party to any other Subsidiary that is not a
Credit Party;
12.purchases of Equity Interests of Parent or its Subsidiaries in connection
with the exercise of stock options by way of cashless exercise, or in connection
with the satisfaction of withholding tax obligations;
13.Issuance to directors, officers, employees or contractors of Parent of common
stock of Parent upon the vesting of restricted stock, restricted stock units, or
other rights to acquire common stock of Parent pursuant to plans or agreements
approved by Parent’s Board of Directors or stockholders;
-98-



--------------------------------------------------------------------------------



14.the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of the issuer thereof held by any future, present or former
employee, consultant, officer or director (or spouse or trust for the benefit of
any of the foregoing or any lineal descendants thereof) of such issuer or any of
its Subsidiaries pursuant to any management equity plan or stock option plan or
any other management or employee benefit plan or agreement, or any stock
subscription or shareholder agreement or employment agreement; provided,
however, that the aggregate payments made under this clause (n) do not exceed in
any calendar year the sum of (i) $20,000,000 plus (ii) the amount of any
payments received in such calendar year under key-man life insurance policies;
15.[reserved];
16.[reserved]; and
17.other payments in respect of Equity Interests in an aggregate amount not to
exceed $20,000,000 during the term of this Agreement, so long as both
immediately before and after giving effect to any such payment in respect to
Equity Interests, no Default or Event of Default has occurred and is continuing.
“Permitted Indebtedness” means:
i.Indebtedness of the Credit Parties to Secured Parties under this Agreement and
the other Loan Documents;
i.Indebtedness existing on the Effective Date and shown on Schedule 12.1 of the
Disclosure Letter; provided, that the Existing Indebtedness shall not constitute
Indebtedness permitted under this clause (b) following the Closing Date;
ii.Subordinated Debt and Permitted Convertible Bond Indebtedness; provided, that
in each case any such Indebtedness is unsecured; provided, further, that any and
all such Indebtedness does not exceed $250,000,000 in the aggregate at any time
outstanding;
iii.Indebtedness not to exceed $20,000,000 in the aggregate at any time
outstanding, consisting of (i) Indebtedness incurred to finance the purchase,
construction, repair, or improvement of fixed assets and (ii) Capital Lease
obligations;
iv.Indebtedness in connection with corporate credit cards, purchasing cards or
bank card products;
v.[reserved];
vi.Indebtedness assumed in connection with a Permitted Acquisition or other
Permitted Investment (including Indebtedness of a Person that becomes a
Subsidiary of Parent in connection with such Permitted Acquisition or Permitted
Investment), so long as (i) such Indebtedness was not incurred in connection
with, or in anticipation of, such Permitted Acquisition or other Permitted
Investment, (ii) both immediately before and after giving effect thereto, no
Default or Event of Default shall exist and be continuing, (iii) if such
Indebtedness is secured, the Lien constitutes a Permitted Lien pursuant to
clause (i) of the definition thereof, (iv) such Indebtedness is not guaranteed
by any Credit Party (other than a Person acquired in such Permitted Acquisition
or Permitted Acquisition), (v) both before and after giving effect to the
incurrence of such Indebtedness, the Credit Parties are in compliance, on a pro
forma basis, with the financial covenants set forth in Section 6.16 and Section
6.17, and (vi) the aggregate principal balance of such Indebtedness does not
exceed $50,000,000 at any time outstanding;
-99-



--------------------------------------------------------------------------------



vii.Indebtedness of Parent or any of its Subsidiaries with respect to letters of
credit entered into in the ordinary course of business consistent with past
practice;
viii.unsecured Indebtedness owed (i) by a Credit Party to another Credit Party
(ii) by a Subsidiary of Parent that is not a Credit Party to another Subsidiary
of Parent that is not a Credit Party, (iii) by a Credit Party to a Subsidiary of
Parent that is not a Credit Party; provided, that, from and after the Closing
Date, such Indebtedness shall be subject to the Intercompany Subordination
Agreement; or (iv) by a Subsidiary of Parent that is not a Credit Party to a
Credit Party; provided, that the advance of such Indebtedness under this clause
(iv) is permitted under clause (o)(iv) of the definition of Permitted
Investments;
ix.Indebtedness consisting of Contingent Obligations (i) of a Credit Party of
Permitted Indebtedness (or obligations that are not Indebtedness) of another
Credit Party, (ii) of a Subsidiary of Parent which is not a Credit Party of
Permitted Indebtedness (or obligations that are not Indebtedness) of another
Subsidiary of Parent which is not a Credit Party, (iii) of a Subsidiary of
Parent which is not a Credit Party of Permitted Indebtedness (or obligations
that are not Indebtedness) of a Credit Party, or (iv) (A) of a Credit Party of
lease obligations of a Subsidiary of Parent which is not a Credit Party or (B)
of a Credit Party of Permitted Indebtedness (or obligations that are not
Indebtedness) of a Subsidiary of Parent which is not a Credit Party, not to
exceed, with respect to subclasses (A) and (B), $20,000,000 in the aggregate at
any time outstanding;
x.[reserved];
xi.[reserved];
xii.Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to Parent or any of its
Subsidiaries, pursuant to reimbursement or indemnification obligations to such
Person, in each case, in the ordinary course of business consistent with past
practice;
xiii.Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations arising in the
ordinary course of business consistent with past practice;
xiv.Indebtedness in respect of netting services or overdraft protection in
connection with deposit or securities accounts in the ordinary course of
business consistent with past practice;
xv.Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business consistent with past practice;
xvi.Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business consistent with past practice;
xvii.other Indebtedness in an aggregate amount outstanding at any time not to
exceed $20,000,000; and
xviii.Permitted Refinancings of Indebtedness permitted in clauses (b) through
(q) above; provided, that for purposes of clarity, the consummation of Permitted
Refinancings referred to in this clause (s) shall not result in Permitted
Indebtedness described in clauses (b) through (q) being reallocated to this
clause (s) and otherwise providing additional capacity for Permitted
Indebtedness under the current dollar-based baskets.
-100-



--------------------------------------------------------------------------------



Notwithstanding the foregoing, (x) “Permitted Indebtedness” shall not include
any Hedging Agreements other than those described in Section 4.22(b) hereof and
those entered into in connection with a Permitted Bond Hedge Transaction and
foreign exchange or interest rate hedging transactions not for speculative
purposes and (y) the aggregate principal balance of Indebtedness incurred by
Subsidiaries of Parent that are not Credit Parties at any time outstanding shall
not exceed $20,000,000.
“Permitted Investments” means:
(a) Investments (including Investments in Subsidiaries) existing on the
Effective Date and shown on Schedule 12.2 of the Disclosure Letter;
(b) Investments consisting of cash and Cash Equivalents;
(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of business
consistent with past practice;
(d) subject to Section 5.5, Investments consisting of deposit accounts or
securities accounts;
(e) [reserved];
(f) Investments which are Permitted Transfers;
(g) Investments consisting of (i) travel advances and employee relocation loans
and other employee advances in the ordinary course of business consistent with
past practice, and (ii) loans to employees, officers or directors relating to
the purchase of equity securities of Parent pursuant to employee stock purchase
plans or agreements approved by Parent’s Board of Directors in an aggregate
principal amount not to exceed $20,000,000 at any one time outstanding;
(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business consistent with past practice;
(i) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business consistent with past practice; provided that
this clause (i) shall not apply to Investments of any Credit Party in any of its
Subsidiaries;
(j) joint ventures or strategic alliances consisting of the non-exclusive
licensing of technology, the development of technology or the providing of
technical support;
(k) Investments in a Subsidiary of the Parent which is not a Credit Party that
is required in order to consummate a Permitted Acquisition (including the
formation of any Subsidiary for the purpose of effectuating such Permitted
Acquisition, the capitalization of such Subsidiary whether by capital
contribution or intercompany loans, in each case, to the extent otherwise
permitted by the terms of this Agreement, related Investments in Subsidiaries
necessary to consummate such Permitted Acquisition, and the receipt of any
non-cash consideration in a Permitted Acquisition), so long as (i) both before
and after giving effect to such Investment, the Credit Parties are in
compliance, on a pro forma basis, with the financial covenants set forth in
Section 6.16 and Section 6.17 and (ii) the aggregate Investments made pursuant
to this clause (k), together with the Acquisition Consideration paid for
Permitted Acquisitions described in clauses (c)(ii) and (d)(ii)(B) and (C) of
the definition thereof, and amounts paid pursuant to clause (p) of the
definition “Permitted Investment”, does not exceed $50,000,000 at any time
outstanding;
-101-



--------------------------------------------------------------------------------



(l) Investments constituting the formation of any Subsidiary for the purpose of
consummating a merger or acquisition transaction permitted by Section 6.3(a)(i)
through (iv) hereof, which such transaction is otherwise a Permitted Investment;
(m) Investments of any Person that (i) becomes a Subsidiary of Parent (or of any
Person not previously a Subsidiary of Parent that is merged or consolidated with
or into a Subsidiary of Parent in a transaction permitted hereunder) after the
Closing Date, or (ii) are assumed after the Closing Date by any Subsidiary of
Parent in connection with an acquisition of assets from such Person by such
Subsidiary, in either case, in a Permitted Acquisition; provided, that in each
case, any such Investment (x) exists at the time such Person becomes a
Subsidiary of Parent (or is merged or consolidated with or into a Subsidiary of
Parent) or such assets are acquired, (y) was not made in contemplation of or in
connection with such Person becoming a Subsidiary of Parent (or merging or
consolidating with or into a Subsidiary of Parent) or such acquisition of
assets, and (z) such Investment would not otherwise result in a Default or Event
of Default;
(n) Investments arising as a result of the licensing of Intellectual Property in
the ordinary course of business consistent with past practice;
(o) Investments by (i) any Credit Party in any other Credit Party, (ii) any
Subsidiary of Parent which is not a Credit Party in another Subsidiary of Parent
which is not a Credit Party, (iii) any Subsidiary of Parent which is not a
Credit Party in any Credit Party and (iv) any Credit Party in any Subsidiary of
Parent which is not a Credit Party, provided, that the aggregate consideration
provided by Credit Parties for Investments pursuant to this clause (iv) (net of
all dividends, distributions, returns of capital and payments on Indebtedness
received by the Credit Parties from non-Credit Parties) shall not exceed
$50,000,000;
(p) Without limiting the generality of clause (k) above, Investments consisting
of earnest money deposits required in connection with a Permitted Acquisition or
other acquisition of properties or assets not otherwise prohibited hereunder; so
long as (i) both before and after giving effect to such Investment, the Credit
Parties are in compliance, on a pro forma basis, with the financial covenants
set forth in Section 6.16 and Section 6.17 and (ii) the aggregate Investments
made pursuant to this clause (p), together with the Acquisition Consideration
paid for Permitted Acquisitions described in clauses (c)(ii), and (d)(ii)(B) and
(C) of the definition thereof, does not exceed $50,000,000 at any time
outstanding; and
(q) other Investments in an aggregate amount at any time not to exceed
$20,000,000, so long as both immediately before and after giving effect to such
Investment, no Default or Event of Default has occurred and is continuing;
provided, however, that, none of the foregoing Investments shall be a “Permitted
Investment” if (x) any Indebtedness or Liens assumed in connection with such
Investment are not otherwise permitted under Section 6.4 or 6.5, respectively or
(y) to the extent also constituting a Transfer, such Investment is not otherwise
permitted under Section 6.1.
Notwithstanding the foregoing, “Permitted Investments” shall not include any
Hedging Agreements other than those described in Section 4.22(b) hereof and
those entered into in connection with a Permitted Bond Hedge Transaction and
foreign exchange hedging transactions not for speculative purposes.
“Permitted Liens” means:
-102-



--------------------------------------------------------------------------------



i.Liens in favor and for the benefit of the Agent and the other Secured Parties
pursuant to any Loan Document;
ii.Liens existing on the Effective Date and set forth on Schedule 12.3 of the
Disclosure Letter;
iii.Liens for Taxes, assessments or governmental charges (i) which are not yet
delinquent or (ii) which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person to the extent required in
accordance with Applicable Accounting Standards;
iv.(i) pledges, deposits or Liens arising as a matter of law in the ordinary
course of business (other than Liens imposed by ERISA) in connection with
workers’ compensation, payroll taxes, unemployment insurance and other social
security legislation, (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Parent or any of its Subsidiaries, (iii) pledges and deposits in
the ordinary course of business securing liability to landlords (including
obligations in respect of letters of credit or bank guarantees for the benefit
of landlords) or other contractual obligations and (iv) pledges or deposits to
secure performance of tenders, statutory obligations, bids, leases or other
similar obligations (other than for borrowed money) entered into in the ordinary
course of business or to secure obligations on surety and appeal bonds or
performance bonds;
v.Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under either Section 7.4 or
7.7;
vi.Liens (including the right of set-off) in favor of banks or other financial
institutions arising in connection with deposit or securities accounts held at
such institutions; provided that such Liens are not given in connection with the
incurrence of Indebtedness and relate solely to obligations for administrative
and other banking fees and expenses incurred in the ordinary course of business
consistent with past practice in connection with the establishment or
maintenance of such accounts; provided, further, that such Liens are within the
general parameters customary in the banking industry;
vii.Liens that are contractual rights of set-off (i) relating to pooled deposit
or sweep accounts of Parent or any of its Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business
consistent with past practice or (ii) relating to purchase orders and other
agreements entered into with customers of Parent or any of its Subsidiaries in
the ordinary course of business consistent with past practice;
viii.Liens solely on any cash earnest money deposits made by Parent or any of
its Subsidiaries in connection with any Acquisition, Investment or other
acquisition of assets or property not otherwise prohibited under this Agreement;
ix.Liens existing on assets or properties at the time of its acquisition or
existing on the assets or properties of any Person at the time such Person
becomes a Subsidiary of Parent, in each case after the date hereof; provided
that (i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Subsidiary of Parent, (ii) such Lien does not extend to or
cover any other assets or properties (other than the proceeds or products
thereof and other than after-acquired assets or properties subjected to a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired assets or
properties, it being understood that such requirement shall not be permitted to
apply to any assets or properties to which such requirement would not have
applied but for
-103-



--------------------------------------------------------------------------------



such acquisition), and (iii) the Indebtedness secured thereby is permitted under
clause (g) of the definition of Permitted Indebtedness;
x.Liens securing Indebtedness permitted under clause (d) and (s) (solely with
respect to Permitted Refinancings of Indebtedness permitted under clause (d) of
the definition of “Permitted Indebtedness”) of the definition of “Permitted
Indebtedness”, so long as such Liens do not at any time encumber property other
than the property financed by such Indebtedness and the proceeds and products
thereof and customary security deposits;
xi.rights of first refusal, voting, redemption, transfer or other restrictions
(including call provisions and buy-sell provisions) with respect to the Equity
Interests of any joint venture or other Persons that are not Subsidiaries;
xii.to the extent constituting a Lien, escrow arrangements securing
indemnification obligations associated with an Acquisition or any other
Investment;
xiii.licenses, sublicenses, leases or subleases (other than relating to
Intellectual Property) granted to others in the ordinary course of business
consistent with past practice not interfering in any material respect with the
business of any Credit Party or any of its Subsidiaries;
xiv.Liens on cash or other current assets pledged to secure: (i) Indebtedness in
respect of corporate credit cards, purchasing cards or bank card products or
(ii) letters of credit or bank guarantees or (iii) hedging transactions
described in Section 4.22(b) hereof or any Permitted Bond Hedge Transaction and
foreign exchange hedging transactions not for speculative purposes entered into
after the Closing Date;
xv.[reserved];
xvi.Liens imposed by law or regulation, such as landlords’, carriers’,
warehousemen’s, mechanics’, materialmen’s, contractors’, suppliers of materials,
architects’ and repairmen’s Liens, and other like Liens;
xvii.other Liens, provided that the aggregate outstanding amount of Indebtedness
secured thereby shall not exceed $20,000,000 at any time; and
xviii.the modification, replacement, extension or renewal of the Liens described
in clauses (a) through (p) above, but any such modification, replacement,
extension or renewal must be limited to the assets or properties encumbered by
the existing Lien (and any additions, accessions, parts, improvements and
attachments thereto and the proceeds thereof) and the principal amount of any
Indebtedness secured by such modification, replacement, extension or renewal may
not increase other than by any reasonable premium or other reasonable amount
paid and fees and expenses reasonably incurred in connection with the same;
provided, however, that to the extent any of the foregoing Liens secure
Indebtedness of a Credit Party, such Liens shall constitute Permitted Liens if
and only to the extent that such Indebtedness is permitted under Section 6.4
hereof.
“Permitted Negative Pledges” means:
i.prohibitions or limitations with regard to specific properties or assets
encumbered by Permitted Liens, if and only to the extent each such prohibition
or limitation applies only to such properties or assets;
-104-



--------------------------------------------------------------------------------



ii.prohibitions or limitations set forth in any lease, license or other similar
agreement entered into in the ordinary course of business;
iii.prohibitions or limitations relating to Permitted Indebtedness, in the case
of each such agreement if and only to the extent such prohibitions or
limitations, taken as a whole, are not materially more restrictive than the
prohibitions and limitations set forth in this Agreement and the other Loan
Documents, taken as a whole (as reasonably determined by a Responsible Officer
of Parent in good faith);
iv.customary provisions restricting assignments, subletting, sublicensing or
other transfer of properties or assets subject thereto set forth in leases,
subleases, licenses and other similar agreements that are not otherwise
prohibited under this Agreement or any other Loan Document, if and only to the
extent each such restriction applies only to the properties or assets subject to
such leases, subleases, licenses or agreements, and customary provisions
restricting assignment, pledges or transfer of any agreement entered into in the
ordinary course of business consistent with past practice;
v.prohibitions or limitations imposed by Requirements of Law;
vi.prohibitions or limitations that exist as of the Effective Date under
Indebtedness existing on the Effective Date, other than the Existing
Indebtedness;
vii.customary prohibitions or limitations arising in connection with any
Permitted Transfer or contained in any agreement relating to any Permitted
Transfer pending the consummation of such Permitted Transfer;
viii.customary provisions in shareholders’ agreements, joint venture agreements,
organizational documents or similar binding agreements relating to, or any
agreement evidencing Indebtedness of, any joint venture entity or
non-Wholly-Owned Subsidiary and applicable solely to such joint venture entity
or non-Wholly-Owned Subsidiary and the Equity Interests issued thereby;
ix.customary net worth provisions set forth in real property leases entered into
by Subsidiaries of Parent, so long as such net worth provisions would not
reasonably be expected to impair the ability of Parent or its Subsidiaries to
meet their ongoing obligations (as reasonably determined by a Responsible
Officer of Parent in good faith);
x.customary net worth provisions set forth in customer agreements entered into
in the ordinary course of business consistent with past practice that are not
otherwise prohibited under this Agreement or any other Loan Document, so long as
such net worth provisions would not reasonably be expected to impair the ability
of Parent or its Subsidiaries to meet their ongoing obligations (as reasonably
determined by a Responsible Officer of Parent in good faith);
xi.restrictions on cash or other deposits (including escrowed funds) imposed by
agreements entered into in the ordinary course of business consistent with past
practice that are not otherwise prohibited under this Agreement or any other
Loan Document;
xii.prohibitions or limitations set forth in any agreement in effect at the time
any Person becomes a Subsidiary (but not any amendment, modification,
restatement, renewal, extension, supplement or replacement expanding the scope
of any such restriction or condition); provided that such agreement was not
entered into in contemplation of such Person becoming a Subsidiary and each such
prohibition or limitation does not apply to Parent or any other Subsidiary
(other than such Person and any other Person that is a Subsidiary of such first
Person at the time such first Person becomes a Subsidiary);
-105-



--------------------------------------------------------------------------------



xiii.prohibitions or limitations imposed by any Loan Document;
xiv.customary provisions set forth in joint venture agreements or agreements
governing minority investments that are not otherwise prohibited by this
Agreement or any other Loan Document, if and only to the extent each such
prohibition or limitation applies only to the joint venture entity or minority
investment that is the subject of such agreement;
xv.limitations imposed with respect to any license acquired in a Permitted
Acquisition;
xvi.customary provisions restricting assignments or other transfer of properties
or assets subject thereto set forth in any agreement entered into in the
ordinary course of business consistent with past practice, if and only to the
extent each such restriction applies only to the properties or assets subject to
such agreement;
xvii.prohibitions or limitations imposed by any agreement evidencing any
Permitted Indebtedness of the type described in any of clause (d) of the
definition of “Permitted Indebtedness” so long as such prohibitions or
limitations do not apply to any property other than the property financed by
such Indebtedness; and
xviii.prohibitions or limitations imposed by any amendments, modifications,
restatements, renewals, extensions, supplements or replacements of any of the
agreements referred to in clauses (a) through (p) above, except to the extent
that any such amendment, modification, restatement, renewal, extension,
supplement or replacement expands the scope of any such prohibition or
limitation.
“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of maturity of Permitted Indebtedness that (a) has an aggregate
outstanding principal amount not greater than the aggregate principal amount of
the Indebtedness being refinanced or extended (plus interest, fees, premiums and
penalties related thereto), (b) has a weighted average life to maturity
(measured as of the date of such refinancing or extension) and maturity no
shorter than that of the Indebtedness being refinanced or extended, (c) is not
entered into as part of a sale leaseback transaction, (d) is not secured by a
Lien on any property or assets other than the collateral securing the
Indebtedness being refinanced or extended (and for the avoidance of doubt, if
the Indebtedness being refinanced or extended is unsecured, such refinancing or
extension Indebtedness shall be unsecured), (e) the borrower of which is the
same as the borrower of the Indebtedness being refinanced or extended, (f) to
the extent guaranteed, the guarantors of which are the same as the guarantors of
the Indebtedness being refinanced or extended, (g) if such Indebtedness being
modified or extended is secured by Liens that are contractually subordinated in
right of security to the Liens securing the Obligations, is contractually
subordinated in right of security to the Liens securing the Obligations and
subject to an intercreditor agreement reasonably satisfactory to the Agent, (h)
if such Indebtedness being modified or extended is contractually subordinated in
right of payment to the Obligations, is contractually subordinated in right of
payment to the Obligations and subject to an intercreditor agreement or
subordination agreement reasonably satisfactory to the Agent, and (i) is
otherwise on terms no less favorable to the Credit Parties and their respective
Subsidiaries, taken as a whole, than those of the Indebtedness being refinanced
or extended.
“Permitted Subsidiary Distribution Restrictions” means, in each case
notwithstanding Section 6.8:
i.prohibitions or limitations with regard to specific properties or assets
encumbered by Permitted Liens, if and only to the extent each such prohibition
or limitation applies only to such properties or assets;
-106-



--------------------------------------------------------------------------------



ii.prohibitions or limitations set forth in any lease, license or other similar
agreement entered into in the ordinary course of business;
iii.prohibitions or limitations relating to Permitted Indebtedness, in the case
of each such agreement if and only to the extent such prohibitions or
limitations, taken as a whole, are not materially more restrictive than the
prohibitions and limitations set forth in this Agreement and the other Loan
Documents, taken as a whole (as reasonably determined by a Responsible Officer
of Parent in good faith);
iv.customary provisions restricting assignments, subletting, sublicensing or
other transfer of properties or assets subject thereto set forth in leases,
subleases, licenses and other similar agreements that are not otherwise
prohibited under this Agreement or any other Loan Document, if and only to the
extent each such restriction applies only to the properties or assets subject to
such leases, subleases, licenses or agreements, and customary provisions
restricting assignment, pledges or transfer of any agreement entered into in the
ordinary course of business consistent with past practice;
v.prohibitions or limitations on the transfer or assignment of any properties,
assets or Equity Interests set forth in any agreement entered into in the
ordinary course of business consistent with past practice that is not otherwise
prohibited under this Agreement or any other Loan Document, if and only to the
extent each such prohibition or limitation applies only to such properties,
assets or Equity Interests;
vi.prohibitions or limitations imposed by Requirements of Law;
vii.prohibitions or limitations that exist as of the Closing Date under
Indebtedness existing on the Effective Date;
viii.customary prohibitions or limitations arising in connection with any
Permitted Transfer or contained in any agreement relating to any Permitted
Transfer pending the consummation of such Permitted Transfer;
ix.customary provisions in shareholders’ agreements, joint venture agreements,
organizational documents or similar binding agreements relating to, or any
agreement evidencing Indebtedness of, any joint venture entity or
non-Wholly-Owned Subsidiary and applicable solely to such joint venture entity
or non-Wholly-Owned Subsidiary and the Equity Interests issued thereby;
x.customary net worth provisions set forth in real property leases entered into
by Subsidiaries of Parent, so long as such net worth provisions would not
reasonably be expected to impair the ability of Parent or its Subsidiaries to
meet their ongoing obligations (as reasonably determined by a Responsible
Officer of Parent in good faith);
xi.customary net worth provisions set forth in customer agreements entered into
in the ordinary course of business consistent with past practice that are not
otherwise prohibited under this Agreement or any other Loan Document, so long as
such net worth provisions would not reasonably be expected to impair the ability
of Parent or its Subsidiaries to meet their ongoing obligations (as reasonably
determined by a Responsible Officer of Parent in good faith);
xii.restrictions on cash or other deposits (including escrowed funds) imposed by
agreements entered into in the ordinary course of business consistent with past
practice that are not otherwise prohibited under this Agreement or any other
Loan Document;
xiii.prohibitions or limitations set forth in any agreement in effect at the
time any Person becomes a Subsidiary (but not any amendment, modification,
restatement, renewal, extension, supplement or
-107-



--------------------------------------------------------------------------------



replacement expanding the scope of any such restriction or condition); provided
that such agreement was not entered into in contemplation of such Person
becoming a Subsidiary and each such prohibition or limitation does not apply to
Parent or any other Subsidiary (other than such Person and any other Person that
is a Subsidiary of such first Person at the time such first Person becomes a
Subsidiary);
xiv.prohibitions or limitations imposed by any Loan Document;
xv.customary provisions set forth in joint venture agreements or agreements
governing minority investments that are not otherwise prohibited by this
Agreement or any other Loan Document, if and only to the extent each such
prohibition or limitation applies only to the joint venture entity or minority
investment that is the subject of such agreement;
xvi.customary provisions restricting assignments or other transfer of properties
or assets subject thereto set forth in any agreement entered into in the
ordinary course of business consistent with past practice, if and only to the
extent each such restriction applies only to the properties or assets subject to
such agreement;
xvii.prohibitions or limitations imposed by any agreement evidencing any
Permitted Indebtedness of the type described in any of clause (d) of the
definition of “Permitted Indebtedness”; and
xviii.prohibitions or limitations imposed by any amendments, modifications,
restatements, renewals, extensions, supplements or replacements of any of the
agreements referred to in clauses (a) through (p) above, except to the extent
that any such amendment, modification, restatement, renewal, extension,
supplement or replacement expands the scope of any such prohibition or
limitation.
“Permitted Transfers” means:
1.Transfers of all or any portion of the Gene Therapy Portfolio; provided, that
(x) both immediately before and after giving effect to any such Transfer, no
Default or Event of Default has occurred and is continuing, (y) in no event
shall the Gene Therapy Portfolio be Transferred to a Subsidiary that is not a
Credit Party other than pursuant to (i) a non-exclusive license or (ii) an
exclusive license that is exclusive only with respect to a territory outside of
the United States, the United Kingdom, France, Germany, Spain or Italy;
provided, further, that no such license described in clause (i) or (ii) shall
prohibit or otherwise restrict the licensee from granting a security interest to
the Agent in such licensee’s interest in such license in a manner enforceable
under Requirements of Law, except to the extent the licensor of such license is
otherwise prohibited from permitting such security interest;
2.Transfers of Inventory in the ordinary course of business consistent with past
practice;
3.Transfers of surplus, damaged, worn out or obsolete equipment that is, in the
reasonable judgment of Parent exercised in good faith, no longer economically
practicable to maintain or useful in the ordinary course of business consistent
with past practice, and Transfers of other properties or assets in lieu of any
pending or threatened institution of any proceedings for the condemnation or
seizure of such properties or assets or for the exercise of any right of eminent
domain;
4.Transfers which are Permitted Liens, Permitted Investments or Permitted
Distributions;
5.Transfers of cash and Cash Equivalents in a manner that is not prohibited by
the terms of this Agreement or the other Loan Documents;
-108-



--------------------------------------------------------------------------------



6.Transfers (i) between or among Credit Parties, provided that, with respect to
any properties or assets constituting Collateral under the Loan Documents, any
and all steps as may be required to be taken in order to create and maintain a
first priority security interest in and Lien upon such properties and assets in
favor and for the benefit of the Agent and the other Secured Parties are taken
contemporaneously with the completion of any such transfer, and (ii) between or
among non-Credit Parties;
7.the sale or issuance of Equity Interests of any Subsidiary of Parent to any
Credit Party or Subsidiary, provided, that (x) any such sale or issuance by a
Credit Party (other than the Borrower) shall be to another Credit Party and (y)
any such sale or issuance by the Borrower shall be to Parent;
8.the sale or discount without recourse of accounts receivable arising in the
ordinary course of business consistent with past practice in connection with the
compromise or collection thereof;
9.any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Intellectual Property (other than in relation to the Product)
that Parent reasonably determines in good faith (i) is no longer economically
practicable to maintain or useful in the ordinary course of business consistent
with past practice and that (ii) would not reasonably be expected to be adverse
to the rights, remedies and benefits available to, or conferred upon, the
Secured Parties under any Loan Document in any material respect;
10.Transfers by Parent or any of its Subsidiaries pursuant to: (i) a
non-exclusive license of (or grant of a covenant not to sue with respect to)
Intellectual Property or a non-exclusive grant of development, manufacturing,
production, commercialization, marketing, co-promotion, distribution, sale or
similar commercial rights to third parties; (ii) an exclusive license of (or
grant of a covenant not to sue with respect to) Intellectual Property or an
exclusive grant of development, manufacturing, production, commercialization,
marketing, co-promotion, distribution, sale or similar commercial rights, to
third parties, in each case, solely with respect to portions of the Territory
outside the United States, the United Kingdom, France, Germany, Spain or Italy;
(iii) a non-exclusive license of (or grant of a covenant not to sue with respect
to) technology or Intellectual Property to third parties for developing
technology or providing technical support; and (iv) a non-exclusive or an
exclusive manufacturing license to third parties in the ordinary course of
business consistent with past practice;
11.Subject to Section 11.20, intercompany licenses or grants of rights of
distribution, co-promotion or similar commercial rights (i) between or among the
Credit Parties, or (ii) between or among the Credit Parties and Subsidiaries
that are not Credit Parties entered into prior to the Effective Date, and
renewals, replacements and extensions thereof (including additional licenses or
grants in relation to new territories outside the United States, the United
Kingdom, France, Germany, Spain or Italy) that are on comparable terms and
entered into in the ordinary course of business consistent with past practice);
provided, that with respect to any such intercompany license or grant of rights
pursuant to clause (ii), such license may only be exclusive with respect to
territory;
12.[reserved]; and
13.other Transfers, provided that (x) the aggregate fair market value
(reasonably determined in good faith by a Responsible Officer of Parent) of the
properties or assets Transferred pursuant to this clause (m) shall not exceed
$20,000,000 in the aggregate; and (y) both immediately before and after giving
effect to any such Transfer, no Default or Event of Default has occurred and is
continuing.
“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to
Parent’s common stock (or other securities or
-109-



--------------------------------------------------------------------------------



property following a merger event or other change of the common stock of Parent)
sold by Parent substantially contemporaneously with any purchase by Parent of a
related Permitted Bond Hedge Transaction, with a strike price higher than the
strike price of the Permitted Bond Hedge Transaction.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Plan” means any employee pension benefit plan subject to the provisions of
Title IV of ERISA or Section 412 of the IRC or Section 302 of ERISA which is
maintained or contributed to by Parent or its Subsidiaries or any of their
respective ERISA Affiliates or with respect to which Parent or its Subsidiaries
are subject to liability (including under Section 4069 of ERISA).
“Prepayment Premium” means:
1.during the period of time from and after the Closing Date up to (and
including) the date that is the second anniversary of the Closing Date, an
amount equal to the greater of (i) the Make Whole Premium and (ii) three percent
(3.00%) of the principal amount of the Term Loan prepaid (or in the case of a
Prepayment Premium Trigger Event occurring under clauses (a)(ii), (b), (c) or
(d) of the definition thereof, deemed to be prepaid) on such date in cash to the
Agent for the ratable account of the Lenders;
2.during the period of time after the date that is the second anniversary of the
Closing Date up to (and including) the date that is the third anniversary of the
Closing Date, an amount equal to three percent (3.00%) of the principal amount
of the Term Loan prepaid (or in the case of a Prepayment Premium Trigger Event
occurring under clauses (a)(ii), (b), (c) or (d) of the definition thereof,
deemed to be prepaid) on such date in cash to the Agent for the ratable account
of the Lenders;
3.during the period of time after the date that is the third anniversary of the
Closing Date up to (and including) the date that is the fourth anniversary of
the Closing Date, an amount equal to two percent (2.00%) of the principal amount
of the Term Loans prepaid (or in the case of a Prepayment Premium Trigger Event
occurring under clauses (a)(ii), (b), (c) or (d) of the definition thereof,
deemed to be prepaid) on such date in cash to the Agent for the ratable account
of the Lenders; and
4.after the date that is the fourth anniversary of the Closing Date, zero.
“Prepayment Premium Trigger Event” means:
1.(a) any prepayment or repayment by any Credit Party of all, or any part, of
the principal balance of the Term Loan for any reason (including, but not
limited to, any optional or voluntary prepayment or mandatory prepayment, and
distribution in respect thereof, and any refinancing thereof), whether in whole
or in part, and whether before or after (i) the occurrence and continuation of
an Event of Default, or (ii) the commencement of any Insolvency Proceeding, and
notwithstanding any acceleration (for any reason) of the Obligations; provided,
that any payment required to be made pursuant to Section 2.2(b)(i) or Section
2.2(c)(iv) (relating solely to an Event of Loss) and any payment made pursuant
to Section 2.2(c)(i) in respect of a Tax-Related Cancellation and Prepayment
shall not constitute a Prepayment Premium Trigger Event;
2.(b) the acceleration of the Obligations pursuant to Section 8.1, for any
reason, including, but not limited to, acceleration as a result of the
occurrence of an Event of Default pursuant to Section 7.5 including as a result
of the commencement of any Insolvency Proceeding;
-110-



--------------------------------------------------------------------------------



3.(c) the satisfaction, release, payment, restructuring, reorganization,
replacement, reinstatement, defeasance or compromise of any of the Obligations
in any institution of Insolvency Proceeding, foreclosure (whether by power of
judicial proceeding or otherwise) or deed in lieu of foreclosure or the making
of a distribution of any kind in any institution of any Insolvency Proceeding to
the Agent, for the account of the Secured Parties, in full or partial
satisfaction of the Obligations; or
4.(d) the termination of this Agreement for any reason.
5.For purposes of the definition of the term Prepayment Premium, if a Prepayment
Premium Trigger Event occurs under and only under clause (a)(ii), (b), (c) or
(d) above, the entire outstanding principal amount of the Term Loan shall be
deemed to have been prepaid on the date on which such Prepayment Premium Trigger
Event occurs.
“Prime Rate” means for any day, the rate of interest in effect for such day as
published in the “Money Rates” section of The Wall Street Journal as being the
“Prime Rate” (or, if more than one rate is published as the Prime Rate, then the
highest of such rates). The Prime Rate will change as of the date of publication
in The Wall Street Journal of a Prime Rate that is different from that published
on the preceding Business Day. In the event that The Wall Street Journal shall,
for any reason, fail or cease to publish the Prime Rate, the Agent, with the
consent of the Borrower (such consent not to be unreasonably withheld), shall
choose a reasonable comparable index or source to use as the basis for the Prime
Rate.
“Product” means, collectively, (a) (i) 1-deoxygalactonojirimycin (migalastat),
(ii) pharmaceutical forms of migalastat such as, but not limited to, migalastat
hydrochloride, (iii) GALAFOLD®, (iv) any successor to GALAFOLD® and (iv) any
other product that includes any of clauses (i) through (iv); and (b)
Cipaglucosidase Alfa/Miglustat.
“Product IP” means any and all Intellectual Property that is material to any
research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of the Product in the Territory, as it exists from time to time in the United
States and throughout the world, including, without limitation: (a) Intellectual
Property set forth in Schedule 1(b) of the Disclosure Letter and improvements,
continuations, continuations-in-part, divisionals, provisionals or any
substitute applications, any patent issued with respect to any such Intellectual
Property, any reissue, reexamination, renewal or patent term extension or
adjustment (including any supplementary protection certificate) of any such
patent, and any confirmation patent or registration patent or patent of addition
based on any such patent; (c) trade secrets or trade secret rights, including
any rights to unpatented inventions, know-how, show-how, operating manuals,
confidential or proprietary information, research in progress, algorithms, data,
databases, data collections, designs, processes, procedures, methods, protocols,
materials, formulae, drawings, schematics, blueprints, flow charts, models,
strategies, prototypes, techniques, and the results of experimentation and
testing, including samples, in each case, as specifically related to any
research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of the Product in the Territory; (d) any and all IP Ancillary Rights
specifically relating to any of the foregoing; and (e) regulatory filings,
submissions and approvals related to any research, development, manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of the Product in the Territory and all
data provided in any of the foregoing, including any material regulatory
exclusivities relating to the Product in the Territory such as new chemical
entity exclusivity or orphan drug exclusivity in the U.S., and their equivalents
in counterpart foreign jurisdictions.
“PSC Register” means “PSC Register” within the meaning of section 790C(10) of
the Companies Act 2006.
-111-



--------------------------------------------------------------------------------



“PSC Registrable Person” means a “registrable person” or “registrable relevant
legal entity”.
“Public Health Law” means all Requirements of Law relating to the procurement,
development, clinical and non-clinical evaluation or investigation, product
approval or clearance manufacture, production, analysis, distribution,
dispensing, importation, exportation, use, handling, quality, reimbursement,
sale, labeling, advertising, promotion, or postmarket requirements of any drug,
medical device, food, dietary supplement, or other product (including any
ingredient or component of, or accessory to, the foregoing products) subject to
regulation under the Federal Food, Drug and Cosmetic Act (21 U.S.C. et seq.) and
similar state or foreign laws, pharmacy laws, or consumer product safety laws.
“Recipient” is defined in Section 2.6(g)(ii).
“Register” is defined in Section 2.8(a).
“Registered Organization” means any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Regulation” is defined in Section 13.2
“Regulatory Action” means an administrative or regulatory action, proceeding,
investigation or non-routine inspection, FDA Form 483 inspectional observation
or other formal notice of serious deficiencies, warning letter, untitled letter,
notice of violation letter, recall, alert, seizure, Section 305 notice or other
similar communication, or consent decree issued by a Regulatory Agency.
“Regulatory Agency” means a U.S. Governmental Authority with responsibility for
the approval of the marketing and sale of pharmaceuticals or other regulation of
pharmaceuticals and counterpart foreign governmental authorities.
“Regulatory Approval” means all approvals, product or establishment licenses,
registrations or authorizations of any Regulatory Agency necessary for the
manufacture, use, storage, import, export, transport, offer for sale, or sale of
the Product.
“Rejected Amount” is defined in Section 2.2(e).
“Rejecting Lender” is defined in Section 2.2(e).
“Rejection Deadline” is defined in Section 2.2(e).
“Rejection Notice” is defined in Section 2.2(e).
“Relevant Party” is defined in Section 2.6(g)(ii).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater, in
each case, in the United States.
-112-



--------------------------------------------------------------------------------



“Required Lenders” means, at any date of determination, Lenders then holding
more than fifty percent (50%) of the aggregate outstanding principal balance of
the Term Loan; provided, however, that if any Lender shall be a Defaulting
Lender at such time then there shall be excluded from the determination of
Required Lenders.
“Requirements of Law” means, as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, order,
policy, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority (including Health Care Laws, FDA Laws and all applicable
statutes, rules, regulations, standards, guidelines, policies and orders
administered or issued by any foreign Governmental Authority), in each case,
applicable to and binding upon such Person or any of its assets or properties or
to which such Person or any of its assets or properties are subject.
“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.
“Responsible Officers” means, (i) with respect to Parent or the Borrower,
collectively, the Chief Executive Officer, Chief Operating Officer, General
Counsel and Chief Financial Officer of Parent or Borrower, and, (ii) with
respect to the Borrower, a Director of the Borrower.
“Restricted License” means any material license or other agreement of the kind
or nature subject or purported to be subject from time to time to a Lien under
any Collateral Document, with respect to which a Credit Party is the licensee,
(a) that prohibits or otherwise restricts such Credit Party from granting a
security interest in such Credit Party’s interest in such license or agreement
in a manner enforceable under Requirements of Law, or (b) for which a breach of
or default under could interfere with the Agent’s right to sell any Collateral.
“SEC” shall mean the Securities and Exchange Commission and any analogous
Governmental Authority.
“Secured Parties” means the Agent, any Lender, each other Indemnified Person and
each other holder of any Obligation of a Credit Party.
“Securities Account” means any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
“Securities Act” means the Securities Act of 1933.
“Security Agreement” means the Security Agreement, dated as of the Closing Date,
by and among the Credit Parties and the Agent, in form and substance
substantially similar to Exhibit F attached hereto or in such form or substance
as the Credit Parties and the Agent may otherwise agree.
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets (including goodwill minus
disposition costs) of such Person (both at fair value and present fair saleable
value), on a going concern basis, is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to generally pay all liabilities (including trade debt)
of such Person as such liabilities become absolute and mature in the ordinary
course of business consistent with past practice and (c) such Person does not
have unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which it is engaged or will be engaged. In computing
the amount of contingent or unliquidated liabilities at any time, such
liabilities shall be computed at the amount that, in light of all the facts and
circumstances
-113-



--------------------------------------------------------------------------------



existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Specified Disputes” is defined in Section 4.6(i).
“Specified Intercompany Agreements” mean (i) that certain Initial Platform
Contribution Transaction Agreement, dated as of December 23, 2015, by and
between Parent and U.K. OpCo, (ii) that certain Research and Development Cost
Sharing Agreement, dated as of December 23, 2015, by and between Parent and U.K.
OpCo, (iii) that certain Platform Contribution Transaction Agreement, dated as
of June 23, 2016, by and between Parent and U.K. OpCo, and (iv) that certain
Amendment to Research and Development Cost Sharing Agreement, dated as of June
23, 2016, by and between Parent and U.K. OpCo, and, in each case with respect to
clauses (i) through (iv), as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.
“SSA” means the Social Security Act of 1935, codified at Title 42, Chapter 7, of
the United States Code.
“Stock Acquisition” means the purchase or other acquisition by Parent or any of
its Subsidiaries of any or all of the Equity Interests (by merger, stock
purchase or otherwise) of any other Person.
“Subject Subsidiary” means, with respect to any Credit Party, a Subsidiary of
such Credit Party that is organized, incorporated or formed under the laws of
the United Kingdom, the United States or any state thereof.
“Subordinated Debt” means any Indebtedness in the form of or otherwise
constituting term debt incurred by any Credit Party (including any Indebtedness
incurred in connection with any Permitted Acquisition or other Permitted
Investment) that: (a) is subordinated in right of payment to the Obligations at
all times until all of the Obligations have been paid, performed or discharged
in full, in cash in immediately available funds, and Borrower has no further
right to obtain any Credit Extension hereunder pursuant to a subordination or
other similar agreement that is in form and substance reasonably satisfactory to
the Agent (which agreement shall include turnover provisions that are reasonably
satisfactory to the Agent); (b) except as permitted by clause (d) below or
otherwise permitted by Section 6.10, is not subject to scheduled amortization,
redemption (mandatory), sinking fund or similar payment and does not have a
final maturity, in each case, before the date that is 180 days following the
Term Loan Maturity Date; (c) does not include covenants and agreements (other
than with respect to maturity, amortization, pricing and other economic terms)
that, taken as a whole, are more restrictive or onerous on the Credit Parties in
any material respect than the comparable covenants and agreements in the Loan
Documents, taken as a whole (as reasonably determined by a Responsible Officer
of Parent in good faith); (d) is not subject to repayment or prepayment,
including pursuant to a put option exercisable by the holder of any such
Indebtedness, prior to the final maturity thereof except in the case of an event
of default or change of control (or the equivalent thereof, however described);
and (e) does not provide or otherwise include provisions having the effect of
providing that a default or event of default (or the equivalent thereof, however
described) under or in respect of such Indebtedness shall exist, or such
Indebtedness shall otherwise become due prior to its scheduled maturity or the
holder or holders thereof or any trustee or agent on its or their behalf shall
be permitted (with or without the giving of notice, the lapse of time or both)
to cause any such Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
in any such case upon the occurrence of a Default or Event of Default hereunder
unless and until the Obligations have been declared, or have otherwise
automatically become, immediately due and payable pursuant to Section 8.1(a).
-114-



--------------------------------------------------------------------------------



“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which more than fifty percent
(50.0%) of whose shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the Board of Directors (or similar body) of such corporation, partnership or
other entity are at the time owned, directly or indirectly through one or more
intermediaries, or both, by such Person. Unless the context otherwise requires,
each reference to a Subsidiary herein shall be a reference to a Subsidiary of a
Credit Party.
“Supplier” is defined in Section 2.6(g)(ii).
“Tax” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tax-Related Cancellation and Prepayment” is defined in Section 2.2(c).
“Term Loan” is defined in Section 2.2(a)(i).
“Term Loan Commitment” with respect to each Lender, the commitment of each such
Lender of the Term Loan to make the Term Loan hereunder in an aggregate amount
not to exceed the amount set forth opposite such Lender’s name on Annex 1. The
aggregate amount of the Lenders’ Term Loan Commitments on the Closing Date is
$400,000,000.
“Term Loan Maturity Date” means the sixth anniversary of the Closing Date.
“Term Loan Note” means a promissory note in substantially the form attached
hereto as Exhibit B, as it may be amended, restated, supplemented or otherwise
modified from time to time.
“Territory” means, with respect to the Product, anywhere in the world in which
the Product has been approved, or which approval is being sought, by the
relevant Governmental Authority, or in which any activities have been undertaken
with respect to the commercialization of the Product, including (a) advertising,
promoting, marketing, offering, selling, importing, exporting, transporting, and
distributing the Product, (b) strategic marketing or sales force detailing,
educating, and liaising with the medical community, (c) obtaining necessary
licenses and authorization from applicable Governmental Authorities, (d)
interacting with the FDA and other Governmental Authorities regarding any of the
foregoing, (e) producing, manufacturing or supplying the Product; and (f)
activities relating to prosecution and maintenance of Product IP.
“Third Party IP” is defined in Section 4.6(l).
“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to a Person of any right to use any Trademark.
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, service marks, elements of
package or trade dress of goods or services, logos and other source or business
identifiers, together with the goodwill associated therewith, all registrations
and recordings thereof, and all applications in connection therewith, in the
United States Patent and Trademark Office or in any similar office or agency of
the United States or any state thereof or in any similar office or agency
anywhere in the world in which foreign counterparts are registered or issued,
and (b) all renewals thereof.
-115-



--------------------------------------------------------------------------------



“Transfer” is defined in Section 6.1.
“Treasury Rate” means, as of the date any Term Loan is prepaid (or in the case
of a Prepayment Premium Trigger Event occurring under clauses (a)(ii), (b), (c)
or (d) of the definition thereof, deemed to be prepaid), the yield to maturity
as of such prepayment date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
(2) Business Days prior to such prepayment (or deemed prepayment) date (or, if
such Statistical Release is no longer published, any publicly available source
of similar market data)) most nearly equal to the period from the prepayment
date to the second anniversary of the Closing Date; provided, however, that, if
the period from the prepayment (or deemed prepayment) date to the second
anniversary of the Closing Date is less than one year, the weekly average yield
on actually traded United States Treasury securities adjusted to a constant
maturity of one year will be used.
“Treasury Regulations” means the regulations promulgated pursuant to the IRC.
“TRICARE” means, collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, and all laws applicable to such programs.
“U.K. Bail-In Legislation” means (to the extent that the United Kingdom is not
an EEA Member Country which has implemented, or implements, Article 55 BRRD)
Part I of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).
“U.K. Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly
completed and filed by the Borrower within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by the relevant Lender to the Borrower or the Agent.
“U.K. Credit Parties” means the Borrower, U.K. OpCo, U.K. Operations and any
other Credit Party incorporated in England and Wales”.
“U.K. Crown Immune Entity” means an entity in respect of which the Borrower has
received a direction from H.M. Revenue & Customs stating that such Obligor is
permitted to make payments of interest to that Lender without deducting amounts
in respect of UK income tax where such direction is on account of crown
immunity.
“U.K. CTA” means the United Kingdom Corporation Tax Act 2009.
“U.K. Excluded Taxes” means Taxes imposed by the United Kingdom on interest (a)
that would not have arisen if the Person beneficially entitled to the payment to
which such Taxes relate had been a U.K. Qualifying Lender, but on the date on
which the payment is made such recipient is not or has ceased to be a U.K.
Qualifying Lender other than as a result of any change after the date such
recipient became a Lender in (or in the interpretation, administration, or
application of) any law or U.K. Treaty or any published practice or published
concession of any relevant taxing authority, (b) in circumstances where an
officer of H.M. Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the U.K. ITA which relates to a payment to
which such Taxes relate, and the payment could have been made to the recipient
without any such Taxes if that Direction had not been made, or (c)
-116-



--------------------------------------------------------------------------------



in circumstances where a Lender has not given a U.K. Tax Confirmation to the
Borrower and the payment to which such Taxes relate could have been made without
any such Taxes if such Lender had given a U.K. Tax Confirmation to the Borrower,
on the basis that the U.K. Tax Confirmation would have enabled the U.K. Credit
Party making such payment to have formed a reasonable belief that such payment
was an “excepted payment” for the purpose of section 930 of the U.K. ITA.
“U.K. HMRC DT Treaty Passport Scheme” means the H.M. Revenue and Customs Double
Taxation Treaty Passport scheme as it operates at the date of this Agreement.
“U.K. ITA” means the United Kingdom Income Tax Act 2007.
“U.K. OpCo” means Amicus Therapeutics UK Limited, a private limited company
incorporated under the laws of England and Wales with company number 05541527.
“U.K. Operations” means Amicus Therapeutics UK Operations Limited, a private
limited company incorporated under the laws of England and Wales with company
number 12148755.
“U.K. Qualifying Lender” means a Lender that is beneficially entitled to
interest payable to such Lender in respect of a Loan and is (a) a Lender which
is a bank (as defined for the purpose of section 879 of the U.K. ITA) making a
Loan and is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of such Loan or would be within such charge
as respects such payments apart from section 18A of the U.K. CTA, (b) a Lender
in respect of a Loan made by a Person that was a bank (as defined for the
purpose of section 879 of the U.K. ITA) at the time that such Loan was made and
is within the charge to United Kingdom corporation tax as respects any payments
of interest made in respect of such Loan, (c) a Lender that is (i) a company
resident in the United Kingdom for United Kingdom tax purposes, (ii) a
partnership each member of which is either (A) a company so resident in the
United Kingdom or (B) a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account in computing its chargeable profits (within the
meaning of section 19 of the U.K. CTA) the whole of any share of interest
payable in respect of that Loan that falls to it by reason of Part 17 of the
U.K. CTA, or (iii) a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment and which
brings into account interest payable in respect of such Loan in computing the
chargeable profits (within the meaning of section 19 of the U.K. CTA) of that
company, (d) a U.K. Treaty Lender, or (e) a U.K. Crown Immune Entity.
“U.K. Tax Confirmation” means a written confirmation by a Lender that the Person
beneficially entitled to interest payable to such Lender in respect of a Loan is
(a) a company resident in the United Kingdom for United Kingdom tax purposes,
(b) a partnership each member of which is either a company so resident in the
United Kingdom or a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment and which
brings into account in computing its chargeable profits (within the meaning of
section 19 of the U.K. CTA) the whole of any share of interest payable in
respect of such Loan that falls to it by reason of Part 17 of the U.K. CTA, or
(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of such Loan in computing the chargeable
profits (within the meaning of section 19 of the U.K. CTA) of that company.
“U.K. Treaty” means a double taxation agreement with the United Kingdom which
makes provision for full exemption from tax imposed by the United Kingdom on
interest.
“U.K. Treaty Lender” means a Lender that (a) is treated as a resident of a U.K.
Treaty State for the purposes of the relevant U.K. Treaty, (b) does not carry on
a business in the United Kingdom through
-117-



--------------------------------------------------------------------------------



a permanent establishment with which such Lender’s participation in the
applicable Loan is effectively connected and (c) meets all requirements in the
relevant U.K. Treaty for full exemption from tax imposed by the United Kingdom
on interest assuming the completion of any procedural process.
“U.K. Treaty State” means a jurisdiction having a U.K. Treaty.
“United Kingdom” or “U.K.” means the United Kingdom of Great Britain and
Northern Ireland.
“United States” or “U.S.” means the United States of America, its fifty (50)
states and the District of Columbia.
“U.S. Credit Party” means any Credit Party organized in the United States.
“VAT” means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112)
and any national legislation implementing that Directive or any predecessor to
it or supplemental to that Directive; and (b) any other tax of a similar nature,
whether imposed in a member state of the European Union or the United Kingdom,
in substitution for, or levied in addition to, such tax referred to in paragraph
(a) above, or imposed elsewhere.
“voting Equity Interests” means, with respect to any issuer, the issued and
outstanding shares of each class of Equity Interests of such issuer entitled to
vote.
“Wholly-Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person, all of the Equity Interests of which (other than directors’
qualifying shares or nominee or other similar shares required pursuant to
Requirements of Law) are owned by such Person or another Wholly-Owned Subsidiary
of such Person. Unless the context otherwise requires, each reference to a
Wholly-Owned Subsidiary herein shall be a reference to a Wholly-Owned Subsidiary
of a Credit Party.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means:
xix.in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule;
xx.in relation to any other applicable Bail-In Legislation:
xviii.any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and
xix.any similar or analogous powers under that Bail-In Legislation; and
-118-



--------------------------------------------------------------------------------



xxi.in relation to any U.K. Bail-In Legislation:
i.any powers under that U.K. Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that U.K.
Bail-In Legislation that are related to or ancillary to any of those powers; and
ii.any similar or analogous powers under that U.K. Bail-In Legislation.

[Signature page follows.]




-119-




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Closing Date.
Amicus Therapeutics International Holding Ltd,
as Borrower


By: /s/ Steven Green
Name:  Steven Green
Title: Director
        
Signature Page to Loan Agreement






--------------------------------------------------------------------------------

EXECUTION VERSION
AMICUS THERAPEUTICS, INC.,
as Parent and an additional Credit Party

By: /s/ John F. Crowley
Name: John F. Crowley
Title: Chief Executive Officer
CALLIDUS BIOPHARMA, INC.,
as an additional Credit Party

By: /s/ Daphne Quimi
Name:  Daphne Quimi
Title: Vice President and Treasurer
SCIODERM, INC.,
as an additional Credit Party

By: /s/ Bradley L. Campbell
Name: Bradley L. Campbell
Title: President
MIAMED, INC.,
as an additional Credit Party

By: /s/ Daphne Quimi
Name:  Daphne Quimi
Title: Treasurer










--------------------------------------------------------------------------------

EXECUTION VERSION
AMICUS THERAPEUTICS US, INC.,
as an additional Credit Party

By: /s/ Bradley L. Campbell
Name: Bradley L. Campbell
Title: President
AMICUS BIOLOGICS, INC.,
as an additional Credit Party




By: /s/ Daphne Quimi
Name:  Daphne Quimi
Title: Treasurer
CELENEX, INC.,
as an additional Credit Party



By: /s/ Daphne Quimi
Name:  Daphne Quimi
Title: Vice President & Treasurer









--------------------------------------------------------------------------------





AMICUS THERAPEUTICS UK LIMITED,
as an additional Credit Party

By: /s/ Steven Green
Name: Steven Green
Title: Director




Amicus Therapeutics UK Operations Limited,
as an additional Credit Party



By: /s/ Steven Green
Name: Steven Green
Title: Director
Signature Page to Loan Agreement


--------------------------------------------------------------------------------





HAYFIN SERVICES LLP,
as Agent



By: /s/ Vikas Mehta
Name: Vikas Mehta
Title: Authorized Signatory


Signature Page to Loan Agreement

--------------------------------------------------------------------------------



Signed for and on behalf of HAYFIN DLF III LUXCO 1 SARL,
as a Lender




By: /s/ John Molloy
Name: John Molloy
Title: Authorized Signatory


Signed for and on behalf of HAYFIN SAPPHIRE IV CO-INVEST LUXCO SCA,
as a Lender
acting by its managing shareholder Hayfin Sapphire IV Luxco Sarl




By: /s/ John Molloy
Name: John Molloy
Title: Authorized Signatory


Signed for and on behalf of HAYFIN SAPPHIRE IV LUXCO SCA,
as a Lender
acting by its managing shareholder Hayfin Sapphire IV Luxco Sarl






By: /s/ John Molloy
Name: John Molloy
Title: Authorized Signatory


Signature Page to Loan Agreement


--------------------------------------------------------------------------------



Signed for and on behalf of SC HCM EU PD SARL,
as a Lender
acting by its manager Hayfin Capital Management LLP






By: /s/ Vikas Mehta
Name: Vikas Mehta
Title: Authorized Signatory


Signed for and on behalf of HAYFIN BIG CYPRESS LUXCO SARL,
as a Lender




By: /s/ John Molloy
Name: John Molloy
Title: Authorized Signatory


Signed for and on behalf of HAYFIN OPAL III LP,
as a Lender
acting by it general partner Hayfin Opal III GP Limited






By: /s/ Vikas Mehta
Name: Vikas Mehta
Title: Authorized Signatory


Signed for and on behalf of HAYFIN REST LUXCO S.À R.L.,
as a Lender


By: /s/ John Molloy
Name: John Molloy
Title: Authorized Signatory




Signature Page to Loan Agreement


--------------------------------------------------------------------------------



Signed for and on behalf of HAYFIN PT LUXCO 2 S.À R.L.,
as a Lender




By: /s/ John Molloy
Name: John Molloy
Title: Authorized Signatory


Signed for and on behalf of HF QCM LUXCO 2 S.À R.L.,
as a Lender




By: /s/ Delphine Atard
Name: Delphine Atard
Title: Authorized Signatory


Signed for and on behalf of HAYFIN GARNET LUXCO SARL,
as a Lender




By: /s/ John Molloy
Name: John Molloy
Title: Authorized Signatory


Signed for and on behalf of INFINITY HOLDCO PRIVATE DEBT II SARL,
as a Lender




By: /s/ John Molloy
Name: John Molloy
Title: Authorized Signatory


Signature Page to Loan Agreement


--------------------------------------------------------------------------------



Signed for and on behalf of HAYFIN CHIEF LUXCO SARL,
as a Lender
By: /s/ John Molloy
Name: John Molloy
Title: Authorized Signatory







--------------------------------------------------------------------------------



Attachments to Loan Agreement
Omitted pursuant to Regulation S-K Item 601(a)(5)


1.Annex 1 – Term Loan Commitment
2.Annex 2 – Lender Passport Scheme Reference Numbers
3.Exhibit A – Payment/Advance Form
4.Exhibit B – Form of Term Loan Note
5.Exhibit C – Form of Borrowing Notice
6.Exhibit D – Form of Consolidated Revenue Compliance Certificate
7.Exhibit E – Form of Liquidity Compliance Certificate
8.Exhibit F – Form of Security Agreement (and annexes thereto)
9.Exhibit G – Form of Assignment and Assumption (and annex thereto)

